    MERRILL~.                                                     Account No.                      Taxpayer No.                                                           Page
   A BANK OF AMERICA COMPANY                                      877-34661                         XXX-XX-[Radactad]                                                  10 of 10
                                                                                                                                                                                      _J
         NINA FISCHMAN

                                                                   2020 TAX REPORTING STATEMENT

                                                              2020 OTHER DISTRIBUTIONS AND CHARGES*
;ecurity Description                  Quantity   Date      Transaction Description                  Total Amount                 AMT Amount                 Remarks


NV ADVISORY FEE                                                                                           (1,272.42)

roTAL FEES                                                                                               (1,272.42)

' Information in the Other Distributions and Charges section is provided to you in order to assist in tax preparation. We do not report this information to the IRS. Information in
:his section may have an impact on your Alternative Minimum Tax (AMT) calculation. Consult your Tax Advisor for more details.



                                                                     '"END OF STATEMENT FOR THIS ACCOUNT'"
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AME RICA COMPANY
                                                        Primary Account: [Redacted]7155


NINA FISCHMAN
703 CARLYLE ST
                                                  •     WEALTH MANAGEMENT REPORT                                                            September 01, 2020 - September 30, 2020
WOODMERE NY 11598-2917                                   PORTFOLIO SUMMARY                                       September 30                August 31             Month Change
                                                         Net Portfolio Value
                                                         Your assets
                                                         Your liabilities
                                                         Your Net Cash Flow (Inflows/Outflows)
                                                         Securities You Transferred In/Out
If you have questions on your statement,                      Subtotal Net Contributions
call 24-Hour Assistance:
                                                         Your Dividends/Interest Income
(800) MERRILL                                            Your Market Gains/(Losses)
(800) 637-7455                                                Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor
                                                          * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2020
1-800-876-8770

Up-to-date account information can be viewed
                                                                                        IThJ
                                                                            @m / \\
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.
                                                             ¥1:1     -~
                                                                    r5:4gs7/
                                                                                               \
                                                                                                   '$
                                                                      I
                                                           9/17     12/17 12/18 • 12/19            9/20

CONVENIENCE, NOT CLUTTER
Go paperless today with Online Delivery. Keep things simple by viewing, downloading and printing documents as needed. Plus you may lower your risk of fraud and identity theft.
Visit mymerrill.com to enroll now.

Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member 5/PC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
004                                                                                                       4709                                                                            1 of 7
                                                                                Primary Account: [RedactedJ7155                                      24-Hour Assistance: (BOO) MERRILL


•     YOUR PORTFOLIO REVIEW                                                                                                                     September 01, 2020 - September 30, 2020


      CURRENT INCOME                                                                                   FINANCIAL MARKET INDICATORS


           = ~~-·-~~[~-~--
             II
              $Q           ,                      ,            I   I   I    I
                                                                                                       S&P 500
                                                                                                       Three-Month Treasury Bills
                                                                                                                                           This Report
                                                                                                                                             3363.00
                                                                                                                                                .09%
                                                                                                                                                            Last Report
                                                                                                                                                              3500.31
                                                                                                                                                                 .09%
                                                                                                                                                                              Previous
                                                                                                                                                                              Year End
                                                                                                                                                                              3230.78
                                                                                                                                                                                1.54%
                                                                                                       Long-Term Treasury Bonds                1.45%            1.47%           2.39%
                                                 This Report               Year To Date
              Tax-Exempt Interest                                                                      One-Month LIBOR                          .15%              .17%          1.78%
              Taxable Interest                                                         46.32           NASDAQ                               11167.51         11775.46         8972.61
              Tax-Exempt Dividends
              Taxable Dividends                                            - - ~ 1 ,,220.50
              Total                                                              $1,266.82

              Your Estimated Annual Income


                                                                                                       For 24-hour up-to-date account information,
      Keep things simple and go paperless.                                                             visit or enroll at mymerrill.com.
      Less paper, less risk of fraud. Choose Online Delivery.
      Enroll now at mymerrill.com.




+
004                                                                                                     4709                                                                         2of7
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                  Account Number: [RedacteoJ7155                            24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                   Net Portfolio Value:                                                     $0.00
      WOODMERE NY 11598-2917                                                                           Your Financial Advisor:
                                                                                                       ALEXANDER Y FISCHMAN
                                                                                                       107 0 NORTHERN BLVD SUITE 490
                                                                                                       GREAT NECK NY 11027-5306
                                                                                                       alexander.fischman@ml.com
                                                                                                       1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                           September 01, 2020 · September 30, 2020

                                                         This Statement                 Year to Date    ASSETS                                   September 30                   August 31

      l~l;ipg.:M~l~~)(O~l~))i<. ·. . · . · · •· · •·                                                    Cash/Money Accounts
                                                                                                         Fixed Income
      Total Credits                                                                     77,310.83        Equities
      Total Debits                                                                     (50,200.1 O)      Mutual Funds
      Securities You Transferred In/Out                                             (1,898,967.66)      Options
      Market Gains/(Losses)                                                             51,002.16       Other

      ~i[~iji~~"~~rq~•i(~~,~6r,·••·•·•·                                                                     Subtotal /Long Portfolio}
                                                                                                        TOTAL ASSETS

                                                                                                         LIABILITIES
                                                                                                         Debit Balance
                                                                                                         Short Market Value
                                                                                                         TOTAL LIABILITIES
                                                                                                         NET PORTFOLIO VALUE




              I!]
                    This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
                    this code with your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'') makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
      Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value
+
004                                                                                                                 4709                                                                3 of 7
NINA FISCHMAN                                          Account Number: [Redacted]7155                          24-Hour Assistance: (800) MERRILL


INDIVIDUAL INVESTOR ACCOUNT                                                                                September 01, 2020 • September 30, 2020


CASH FLOW                             This Statement    Yearta Date           DOCUMENT PREFERENCES THIS PERIOD
Opening Cash/Money Accounts                                                                                  Mail               Online Delive!Y_
CREDITS                                                                       Statements                      X
Funds Received                                           25,000.00            Performance Reports             X
Electronic Transfers                                                          Trade Confirms                  X
Other Credits                                            51,044.01            Shareholders Communication      X
     Subtotal                                            76,044.01            Prospectus                      X
                                                                              Service Notices                 X
DEBITS                                                                        Tax Statements                  X
Electronic Transfers                                     (6,000.00)
Margin Interest Charged
Other Debits                                            (42,927.68)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                                  (1,272.42)
     Subtotal                                           (50,200.10)
Net Cash Flow                                           $25,843.91

OTHER TRANSACTIONS
Dividends/Interest Income                                  1,266.82
Dividend Reinvestments                                   (1,220.50)
Security Purchases/Debits                              (228,946.18)
Security Sales/Credits                                   56,074.58
Closing Cash/Money Accounts

Fees Included in Transactions Above
Commissions/Tradin_g_ Fees                                 (869.17)




+
004                                                                                        4709                                                    4 of 7
                                                                                                                                                    MERRILL~.
                                                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number:   [RedactedJ7155



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                   September 01, 2020 - September 30, 2020

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                              Income
Date   Description                     Transaction Type                                            Quantity_                                                   Income          Year To Date
Taxable Interest

         Subtotal (Taxable Interest)                                                                                                                                                 46.32
Taxable Dividends
         Subtotal (Taxable Dividends)                                                                                                                                             1,220.50
         NET TOTAL                                                                                                                                                                1,266.82


REALIZED GAINS/(LOSSES)
                                                                            Acquired Liquidation                                                                 Gains//Losses) 0
Description                                                     Quantity       Date        Date         Sale Amount               Cost Basis         This Statement           Year to Date
       Subtotal/Short:ferm)                                                                                                                                                        2,639.51
      TOTAL                                                                                                                                                                         2,639.51
0 ~ Excludes transactions for which we have insufficient data

CASH/OTHER TRANSACTIONS
Date       Description                                  Transaction Type                                               Quantity                      Debit                          Credit
Other Debits/Credits
09/03      TFR TO 877-34661                             Account Transfer
           Subtotal (Other Debits/Credits)

           NET TOTAL




+
004                                                                                                                    4709                                                               5of7
                                                                                                                                                  MERRI LL~,
                                                                                                                                                  A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,        at www.finra.org
  Please promptly report any inaccuracy, discreP,ancy,       in other jurisdictions, locally registered entities.             We receive a fee from ISA® banks of up to 2% per annum
and/or COn\;ern OY calling Wealth Manaaement Client            Investment products offered by Investment Bankin_q           of the average daily balances. We receive a fee from our
Support ;,t (800-MERRILC) "Vithi_n ten (1 ) business days    Affiliates, including MLPF&S, ARE NOT FDIC INSURED,            affiliated banks of up to $7 00 per annum for each account
after delivery_ of or communication of the account           ARE NOT BANK GIJARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                   ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                         of America, N.A. based on the avera_qe daily Preferred
                                                               We will route your ~quity and option orders to market        Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:      Except for certain custodial accounts, we hold bonds         Options Customers
Merrill lynch, fierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a
/MLPF&S or IVIL), One Bryant Park, New York, New York                                                                         For all customers, including those who own options, please
                                                             partial call for those securities, securities will be          promptly advise us of any material change in your
10036. If you request a copy of our financial statement,     randomly selected from those held in bulk. The
we will mail it to you.                                      probability of your holdings being selected is                 investment objectives or financial condition. Individual
   We act as a market maker, dealer, block positioner        proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain           information.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                  reported periodicaTiy. Additional information including        Margin Customers
   BofA'l'vlerrill lynch Research is research produced by    the time of execution for any trade, is availa 6le upon
MLPF &S and/ or one or more of its affiliates. Third         written request.                                                 If this statement is for a margin account, it is a combined
party research ratings from selected vendors are               In accordance with applicable law, rules and                 statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not segregated        memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    and we can use these funds in our business. Your free          applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S            credit balance is the amount of funds payable upon             separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party   your demand. You have the right to receive in the              for your inspection upon request. You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and         statement for use with your next statement to calculate
are responsible for any trading decision you make            any _fully paid secyriti~s to which you are entitled,          interest charges, if any, for the period covered by this
based upon third party research ratings and reports.         suliJect to any obligations you owe in any of your             statement. Tfie interest charge period will parallel the
   MLPF&S may make available to you certain securities       accounts.                                                      statement period, except that interest due for the final day
and other investment products that are sponsored,              For clients enrolled in a sweep program, the balance         of the statement period will be carried over and appear on
managed, distributed or provided by companies that           in any bank deposit account or snares of any money             your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or nquidated on your order           Coverage for your Account
   Merrill and Merrill Edge are the marketing name for       and the proceeds returned to your securities account
two businesses: MerrilrAdvisory Center™, which offers        or remitted to you.                                              The Securities Investor Protection Corporation (SIPC) and
team-based advice and guidance brokerage services;             You will have the right to vote full shares and we may       our excess-SI PC insurance policy do not cover commodities
and a self-directed online investing platform. Both are      solicit voting instructions concerning these full shares       futures contracts, fixed annuity contracts, hedge funds,
made available through MLPF&S.                               in your account. Voting shares in your account will be         private equity funds, commodity pools and other investment
   Bank of America Merrill Lynch is the marketing name       governed by the then current rules and policies of             contracts (such as limited partnerships) that are not
                                                             FINRA and the Securities Exchange Commission or                registered with the US Securities Exchange Commission,
for the global banking and global markets businesses         other applicable exchanges or regulatory bodies.
of BAC.l.ending, derivatives, and other commercial                                                                          precious metals, other assets that are not securities, as
                                                               All transactions are suliject to tfle constitution, rules,   defined by SIPC, and assets that are not held at MLPF &S,
banking activities are P.erformed globally by banking        regulations, customs, usages, rulings and
affiliates of BAC, including Bank or America, N.A.,                                                                         such as cash on deposit at Bank of America, N.A. or Bank of
                                                             inferpretations of the exctianqe or market, and its            America California, N.A. (Merrill Lynch affiliated banks) or
member Federal Depositlnsurance Corporation                  clearinghouse, if any, where tfle transactions are
(FDIC). Securities, strategic advisory, and other            executed, and if not executed on any exchange, FINRA.          other depository institutions. Those bank deposits are
investment banking activities are performed globally           You may obtain an investor brochure that includes            protected by the FDIC up to applicable limits. MLPF&S is not a
bY investment banRing affiliates of BAC ("Investment         information describinq the FINRA Regulation Public             bank. Unless otherwise disclosed, INVESTMENTS THROUGH
Banking_Affiliates"), including, in the United States,       Disclosure Program ('"Program"). To obtain a brochure          MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
MLPF&S and Merrill Lynch Professional Clearing Corp.,        or more information abou1 the Program or your broker           GUARANTEED AND MAY LOSE VALUE. To obtain information
all of which are registered broker dealers and members       contact the FINRA Regulation Publfc Disclosure Program         about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website           http://www.sipc.org or (202)377-8300.

 +
  004                                                                                               4709                                                                             6 of 7
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      J:I      Interest reported to the I RS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •        Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *        Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                       Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian ortrustee, hold an annuity      bee      Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #        Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                       payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                             behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A      Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C      Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N      Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0      Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 GUST Non-negotiatile securities registered in the
   While we believe our pricing information to be            estimates and the actual income and yield might be                    name ofthe custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it       Indicates that BofA Merrill Lynch Research
information providea for certain thinly tracled securities   Yield is based upon Estimated Annual Income and the                   has upgraded (i) or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                     fundamental equity opinion on a security.
   Values on your statement generally are based on           Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and fledge funds) are generally illiquid              investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
refiect actuarmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +

   004                                                                                             4709                                                                      7 of 7
                                                                                                                                                 MERRI LL~-
                                                                                                                                                 A BANK OF AMERICA COMPANY
                                                        Primary Account: 877-34661


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •     WEALTH MANAGEMENT REPORT                                                                August 29, 2020 - September 30, 2020

                                                         PORTFOLIO SUMMARY                                  September 30                     August 28             Month Change
                                                         Net Portfolio Value
                                                         Your assets
                                                         Your liabilities
                                                         Your Net Cash Flow (Inflows/Outflows)
                                                         Securities You Transferred In/Out
If you have questions on your statement,                       Subtotal Net Contributions
call 24-Hour Assistance:
                                                         Your Dividends/Interest Income
(800) MERRILL                                            Your Market Gains/(Losses)
(BOO) 637-7455                                               Subtotal Investment Earnings

Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
301 TRESSER BLVD 10TH FL
STAMFORD CT      06901
alexander.fischman@ml.com
1-800-234-6381

Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.
                                                             t
                                                            r.h
                                                            l';'.i
                                                             7·1




CONVENIENCE, NOT CLUTTER
Go paperless today with Online Delivery. Keep things simple by viewing, downloading and printing documents as needed. Plus you may lower your risk of fraud and identity theft.
Visit mymerrill.com to enroll now,

Merrill Lynch, Pierce, Fenner & Smith Incorporated {also referred to as "MLPF&S" or "Merrill'') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
004                                                                                                 4709                                                                                  1 of 6
                                                                                                                                                 MERRI LL~,
                                                                                                                                                 A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                              Account Number: 877-34661                               24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      7 03 CARLYLE ST                                                                             Net Portfolio Value:                                                         $0.00
      WOODMERE NY 11598-2917                                                                      Your Financial Advisor:
                                                                                                  ALEXANDER Y FISCHMAN
                                                                                                  301 TRESSER BLVD 10TH FL
                                                                                                  STAMFORD CT       06901
                                                                                                  alexander.fischman@ml.com
                                                                                                  1-800-234-6381


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                               August 29, 2020 - September 30, 2020

                                                    Th;s Statement                 Year to Date     ASSETS                                      September 30                   August 28

      ~:~~gl'B0~~r~~Ai¾£2sJ;<_,,.                                                                   Cash/Money Accounts
                                                                                                    Fixed Income
      Total Credits                                                                                 Equities
      Total Debits                                                                                  Mutual Funds
      Securities You Transferred In/Out                                                             Options
      Market Gains/(Losses)                                                                         Other

      ~l~~,~~,i~!~~':i~~l9Cll·,•                                                                        Subtotal (Long Portfolio)
                                                                                                    TOTAL ASSETS

                                                                                                    LIABILITIES
                                                                                                    Debit Balance
                                                                                                    Short Market Value
                                                                                                    TOTAL LIABILITIES
                                                                                                    NET PORTFOLIO VALUE




      lil,'\_~lil
       -~-.-:~ This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
               this code with your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated /also referred to as "MLPF&S" or "Merri/f'J makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member S/PC and a wholly owned subsidiary of BofA Corp.
+     Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value

004                                                                                                              4709                                                                  2of6
NINA FISCHMAN                                  Account Number: 877-34661                         24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                     August 29, 2020 - September 30, 2020


CASH FLOW                     This Statement   Year to Date       DOCUMENT PREFERENCES THIS PERIOD
Opening Cash/Money Accounts                                                                    Mail              Online DeUve!J(_
CREDITS                                                           Statements                    X
Funds Received                                                    Performance Reports           X
Electronic Transfers                                              Trade Confirms                X
Other Credits                                                     Shareholders Communication    X
    Subtotal                                                      Prospectus                    X
                                                                  Service Notices               X
DEBITS                                                            Tax Statements                X
Electronic Transfers
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
      Subtotal
Net Cash Flow

OTHER TRANSACTIONS
Dividends/Interest Income
Security Purchases/Debits
Security Sales/Credits
Closing Cash/Money Accounts




+
004                                                                            4709                                                 3 of6
                                                                                                                                                    MERRI LL~.
                                                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number: 877-34661


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     August 29, 2020 - September 30, 2020

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
CASH/OTHER TRANSACTIONS
Date       Descr;ption                                  Transaction Type                                           Quantity                         Debit                           Credit
Other Debits/Credits
09/03    TFR FM [RaoadaoJ77 55                          Account Transfer
           Subtotal (Other Debits/Credits)

           NET TOTAL




+
004                                                                                                                4709                                                                   4 of6
                                                                                                                                                   MERRI LL~.
                                                                                                                                                  A BANK OF AM ERICA COMPANY




Customer Service                                              Securities Investor Protection Corporation (SIPC), and,        at www.finra.orq
  Please promptly report any inaccuracy, discreP,ancy,        in other jurisdictions, locally registered entities.             We receive a fee from ISA® banks of up to 2% per annum
and/or concern 15y callinq Wealth Manaaement Client             Investment products offered by Investment Banking            of the average daily balances. We receive a fee from our
Support _at (BOO-MERRIL[) vyithi_n ten (1 ) business days     Affiliates, including MLPF&S, ARE NOT FDIC INSURED,            affiliated banks of up to $100 per annum for each account
after delivery_ of or communication of the account            ARE NOT BANK GDARANTEED AND MAY LOSE VALUE.                    that sweeps balances to the banks under the RASP sM and
statement. You should re-confirm any oral                                                                                    ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.             Additional Information                                         of America, N.A. based on the avera_qe daily Preferred
                                                                 We will route your <,quity and option orders tc, market     Deposit® and Preferred Deposit for Business® balances.
About Us
                                                              centers consistent with our duty of best execution.
    You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, _Pierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a
(MLPF&S or IVIL), One Bryant Park, New Yorl<, New York                                                                         For all customers, including those who own options, please
                                                              partial call for those securities, securities will be          promptly advise us of any material change in your
i 00~6. If yo_u request a copy of our financial statement,    randomly selected from those held in bulk. The
we will mail 1t to you.                                       probability of your holdings being selected is                 investment objectives or financial condition. Individual
     We act as a market maker, dealer, block positioner       proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may    of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of          This statement serves as a confirmation of certain          1nformat1on.
transactions we execute for you and potentially result in     transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                   reported periodicany. Additional information including         Margin Customers
    Bof/Hllerrill Lynch Research is research produced by      th<;! time of execution for any trade, is availa 6le upon        If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third            wntten request.
party research ratings from selected vendors are                 In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our             regulations, your free credit balance is not segregated        memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or     ana we can use these funds in our business. Your free          applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S             credit balance is the amount of funds payable upon             separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third_ party   your demand. You have the right to receive in Uie              for your inspection tJpon request. You should retain this
research and have no liability for such research. You         normal course of business, any free credit balance and         statement for use with your next statement to calculate
are responsible for any trading decision you make             any _fully paid sec~riti<;!S to which yc,u are entitled,       interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.          subject to any obligat1ons you owe m any of your               statement. Tne interest charge period will P,arallel the
    MLPF&S may make available to you certain securities       accounts.                                                      statement period, except that interest due for the final day
and other investment products that are sponsored,                For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that           in any bank deposit account or snares of any money             your next statement.
are affiliates of Bank of America Corporation (BAC) or in     market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.                interest can be withdrawn or nquidated on your order           Coverage for your Account
    Merrill and Merrill Edqe are the marketing name for       and the proceeds returned to your securities account
                                                              or remitted to you.                                              The Securities Investor Protection Corporation (SIPC) and
two businesses: Merri IrAdvisory Center™, which offers           You will have the right to vote full shares and we may      our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;            solicit voting instructions concerning these full shares       futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are       in your account. Voting shares in your account will be         private equity funds, commodity pools and other investment
made available through MLPF&S.                                governed by the then current rules and policies of             contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name       FINRA and the Securities Exchange Commission or
for the qlobal banking and global markets businesses                                                                         registered with the US Securities Exchange Commission,
                                                              other applicable exchanqes or regulatory bodies.               precious metals, other assets that are no1 securities, as
of BAC.l.ending, derivatives, and other commercial               All transactions are subject to tlie constitution, rules,
banking activities are performed qlobally by banking                                                                         defined by SIPC, and assets that are not held at MLPF&S,
                                                               regulations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, incluainq Bank 6f America, N.A.,            inferpretations of the exctianqe or market, and its
member Federal Depositlnsurance Corporation                                                                                  America California, N.A. (Merrill Lynch affiliated banks) or
                                                              clearinghouse, if any, where tlie transactions are             other depository institutions. Those bank deposits are
(FDIC). Securities, strategic advisory, and other              executed, and if not executed on any exchange, FINRA.
investment bankin!J activities are performed globally            You may obtain an investor brochure that includes           protected by the FDIC up to applicable limits. MLPF&S is not a
 t:>v investment banRing affiliates of BAC ("Investment        information describing_ the FINRA ReQulation Public           bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'ankinq Affiliates") including, in the United States,        Disclosure Program ('"Program"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
MLPF&S and Merrdl Lynch Professional Clearing Corp.,           or more information abou1 the Program or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
all of which are reqistered broker dealers and members         contact the FINRA REl_q_ulation PubITc Disclosure Program     about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfry Regulatory Authority (FINRA) and         Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +
  004                                                                                                4709                                                                             5 of6
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      J::I      Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
transac!ions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-neqotial51e securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name orthe custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                    has upgraded {j) or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MLI)
estimates o5tained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their_ underlying
on any exchange), and alternative investments (e.g.          reference asset - egu1t1es (e.g., stocks,
commodity pools, private equity funds, private deo1t         ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuafmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   004                                                                                              4709                                                                     6of6
                                                                                                                                                 MERRI LL~,
                                                                                                                                                 A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                 Account Number:   [RedactedJ7155                       24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                Net Portfolio Value:                                                       $0.00
      WOODMERE NY 11598-2917                                                                        Your Financial Advisor:
                                                                                                    ALEXANDER Y FISCHMAN
                                                                                                    1010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11021-5306
                                                                                                    alexander.fischman@ml.com
                                                                                                    1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                                  February 29, 2020 - March 31, 2020

                                                         This Statement              Yearto Date      ASSETS                                         March 31                February 28
                                                                                                      Cash/Money Accounts
                                                                                                      Fixed Income
                                                                                     77,31            Equities
      Total Debits                                                                  (50,200.1 O)      Mutual Funds
      Securities You Transferred In/Out                    (43,598.50)           (1,898,967.66)       Options
      Market Gains/(L,osses)                                (7,445.51)               51,002.16        Other

      l~~~i:~g:M~l~!;:tc\~?~~j; :         i ' i i ., .
                                                                                                          Subtotal (Long Portfolio)
                                                                                                      TOTAL ASSETS

                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE




             ~
                 This statement is eligible for online delivery. Go to mf.comlgopaperless or scan
                 this code with your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill"} makes available certain investment products sponsored, managed, distributed or prov;ded
      by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
      Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value
+
005                                                                                                               4709                                                               6 of 11
NINA FISCHMAN                                          Account Number: [Redac!edJ7155                        24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                       February 29, 2020 - March 31, 2020


CASH FLOW                             This Statement    Year to Date          DOCUMENT PREFERENCES THIS PERIOD
Opening Cash/Money Accounts                                                                                Mail                  Online DelivefJ'_
CREDITS                                                                       Statements                    X
Funds Received                                           25,000.00            Performance Reports           X
Electronic Transfers                                                          Trade Confirms                X
Other Credits                            51,044.01       51,044.01            Shareholders Communication    X
     Subtotal                            51,044.01       76,044.01            Prospectus                    X
                                                                              Service Notices               X
DEBITS                                                                        Tax Statements                X
Electronic Transfers                                     (6,000.00)
Margin Interest Charged
Other Debits                                            (42,927.68)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                                  (1,272.42)
     Subtotal                                           (50,200.10)
Net Cash Flow                           $51,044.01      $25,843.91

OTHER TRANSACTIONS
Dividends/Interest Income                                 1,266.82
Dividend Reinvestments                                   (1,220.50)
Security Purchases/Debits               (51,044.01)    (228,946.18)
Security Sales/Credits                                   56,074.58
Closing Cash/Money Accounts

Fees Included in Transactions Above
Commissions/Tradin_g_ Fees                 (868.01)        (869.17)




+
005                                                                                        4709                                                      7 of 11
                                                                                                                                                    MERRI LL~.
                                                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number: [RedactedJ7155


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                        February 29, 2020 - March 31, 2020

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                              Income
Date   Description                     Transaction Type                                            Quantitx_                                                   Income          Year To Date
Taxable Interest
         Subtotal (Taxable Interest)                                                                                                                                                 46_32
Taxable Dividends
        Subtotal (Taxable Dividends)                                                                                                                                              1,220_50
         NET TOTAL                                                                                                                                                                1,266_82

SECURITY TRANSACTIONS

Settlement                                                                                                      Transaction      Commissions/                 /Debit)/     Accrued Interest
Date          Description                        Transaction Type                              Quantity              Amount        Trading Fees                 Credit       Earnedl(Paid)
Purchases
03/02       PROSHARES ULTRAPRO QQQ          Trade Correction                      550.0000       (50,176.00)          (868.01)    (51,044-01)
            TRADE AS OF 02/26/20 ACCOUNT SETTLES 02/28/20 PRICE SHOWN IS AVERAGE PRICE_ DETAILS REGARDING ACTUAL PRICES, REMUNERATION AND
            THE CAPACITY IN WHICH ML ACTED ARE AVAILABLE UPON REQUEST. UNSOLICITED ORDER DISCRETION NOT EXERCISED PRICE 91.229091
             Subtotal (Purchases)                                                                              /50, 176.00)            /868-01)           (51,044.01)

            TOTAL                                                                                              (50,176.00)             (868.01)           (51,044.01)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                             (51,044.01)
            TOTAL SECURITY SALES/CREDITS




+
005                                                                                                                  4709                                                                 8 of 11
NINA FISCHMAN                                                                       Account Number: [RedactedJ7155                             24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                   February 29, 2020 - March 31, 2020

REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                            Gainsl(Losses) O
Description                                                     Quantity             Date       Date         Sale Amount          Cost Basis    This Statement           Year to Date
       Subtotal (Short-Term)                                                                                                                                                   2,639.51
      TOTAL                                                                                                                                                                     2,639.51
0 - Excludes transactions for which we have insufficient data


SECURITIES YOU TRANSFERRED IN/OUT
Date           Description                                           Transaction Type                                  Quantity                Value of Securities      Year    To Date
03/03          PROS HARES ULTRAP RO QQQ                              Security Transfer Out                           -550.0000                       (43,598.50)
               TFR TO [RGdactGdJ1091
               NET TOTAL                                                                                                                             (43,598.50)     (1,898,967.66)


CASH/OTHER TRANSACTIONS
Date       Description                                 Transaction Type                                                Quantity                 Debit                           Credit
Other Debits/Credits
03/03      TFR TO JRadactadJ7 091                      .!r~~s~~r I 0.dJ~~~rn.e_nt                                                                                        51,044.01
                                                                                                                                                                 ---
           Subtotal (Other Debits/Credits)                                                                                                                               51,044.01

           NET TOTAL                                                                                                                                                     51,044.01




+
005                                                                                                                    4709                                                         9 of 11
                                                                                                                                                  MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY




Customer Service                                              Securities Investor Protection Corporation (SIPC), and,       at www.finra.orq
  Please promptly report any inaccuracy, discreP,ancy,        in other jurisdictions, locally registered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or cons:ern l;iy calling Wealth Management Client           Investment products offered by Investment Banking           of the average daily balances. We receive a fee from our
Support ;it \800-IVIERRIL[) vyithi_n ten (10) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $100 per annum for each account
after delivery_ of or communication of the account            ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP sM and
statement. You should re-confirm any oral                                                                                   ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.             Additional Information                                        of America, N.A. based on the avera_qe daily Preferred
                                                                We will rou\e your (equity and option orders tq market      Deposit® and Preferred Deposit for Business® balances.
About Us
                                                              centers consistent with our duty of best execution.
  You may review our financial statement at our offices:        Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated            and preferred stocks in bulk segregation. If there is a
(MLPF&S or IVIL), One Bryant Park, New Yorl<, New York                                                                        For all customers, including those who own options, please
                                                              partial call for those securities, securities will be         promptly advise us of any material change in your
100~6. If you request a copy of our financial statement,      randomly selected from those held in bulk. The
we will mail It to you.                                       probability of your holdings being selected is                investment objectives or financial condition. Individual
   We act as a market maker, dealer block positioner          proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may    of that particular security that we hold.                     confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of         This statement serves as a confirmation of certain          information.
transactions we execute for you and potentially result in     transactions during the period permitted to be
tradinsi Rrofits for us or our affiliates.                    reported periodicany. Additional information including        Margin Customers
   BofA"Merrill Lynch Research is research produced by        th\' time of execution for any trade, is availa 6le upon        If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third            written request.
party research ratings from selected vendors are                In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our             regulations, your free credit balance is not seg_regated      memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or     anti we can use these funds in our business. Your free        applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S             credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third_party    your demand. You have the right to receive in tlie            for your inspection upon request. You should retain this
research and have no liability for such research. You         normal course of business, any free credit balance and        stafement for use with your next statement to calculate
are responsible for any trading decision you make             any _fully paid secyriti(s'S to which you are entitled,       interest charges, if any, for the period covered by this
based upon third party research ratings and reports.          subJect to any obligations you owe in any of your             statement. Tfie interest charge period will parallel the
   MLPF&S may make available to you certain securities        accounts.                                                     statement period, except that interest due for the final day
and other investment products that are sponsored,               For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
mana_ged, distributed or provided by companies that           in any bank deposit account or snares of any money            your next statement.
are affiliates of Bank of America Corporation (BAC) or in     market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.                interest can be withdrawn or "quidated on your order          Coverage for your Account
   Merrill and Merrill Edge are the marketing name for        and th(' proceeds returned to your securities account
                                                              or remitted to you.                                             The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers           You will have the right to vote full shares and we may      our excess-SIPC insurance policy do not cover commodities
team-based advice and guidance brokerage services;            solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are       in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                                governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
   Bank of America Merrill Lynch is the marketing name        FINRA and the Securities Exchange Commission or               registered with the US Securities Exchange Commission,
for the global banking and global markets businesses          other applicable exchanges or regulatory bodies.              precious metals, other assets that are not securities, as
of BAC.1-ending, derivatives, and other commercial              All transactions are suoject to tfle constitution, rules,
banking activities are performed globally by banking                                                                        defined by SIPC, and assets that are not held at MLPF&S,
                                                              regulations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, including Bank or America, N.A.,           inferpretations of the exclianqe or market, and its
member Federal Depositlnsurance Corporation                                                                                 America California, N.A. (Merrill Lynch affiliated banks) or
                                                              clearinghouse, if any, where tfle transactions are            other depository institutions. Those bank deposits are
(FDIC). Securities, strategic advisory, and other             executed, and if not executed on any exchange, FINRA.
investment banking activities are performed globally            You may obtain an investor brochure that includes           protected by the FDIC up to applicable limits. MLPF&S is not a
tiy investment banRing affiliates of BAC ("Investment         information describing_ the FINRA Requlation Public           bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B"ankinq Affiliates"), including, in the United States,      Disclosure Program ('"Program"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
MLPF&S and Merrill Lynch Professional Clearing Corp.,         or more information about the Program or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
all of which are registered broker dealers and members        contact th~ FINRA R<,g_ulation PubITc Disclosure Program      about SIPC, including the SIPC Brochure, contact SIPC at
of Financial Industry Regulatory Authority (FINRA) and        Hotline at \800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +
  005                                                                                               4709                                                                           70of11
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     J:l       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       '         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian ortrustee, hold an annuity      bee       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiable securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name oTthe custodian
reliable, we cannot guarantee its accuracy. Pricing
information providea for certain thinly trailed securities
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          n         Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (i) or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
   Values on your statement generally are based on           Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their. underlying
on any exchange), and alternative investments (e.g.          reference asset - egu1t1es (e.g., stocks,
commodity pools, private equity funds, private det51t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF &S. The values shown may not
reflect actual market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   005                                                                                              4709                                                                   11 of11
                                                                                                                                                 MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                       Primary Account: [Redact,o77 55


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •     WEALTH MANAGEMENT REPORT                                                                  February 29, 2020 - March 31, 2020

                                                        PORTFOLIO SUMMARY                                             March 31            February 28             Month Change
                                                        Net Portfolio Value
                                                        Your assets
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                       $51,044.01
                                                        Securities You Transferred In/Out                          ($43,598.50)             ($856.81)
If you have questions on your statement,                    Subtotal Net Contributions                               $7,445.51              ($856.81)
call 24-Hour Assistance:
                                                        Your Dividends/Interest Income                                                        $676.67
(800) MERRILL
                                                        Your Market Gains/(Losses)                                  ($7,445.51)               $180.14
(800) 637-7455
                                                            Subtotal Investment Earnings                            ($7,445.51}               $856.81
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2020
1-800-876-8770

Up-to-date account information can be viewed
                                                                                       n-:b-i
at: www.mymerrill.com, where your statements
                                                                                   /      \
are archived for three or more years.
                                                                           @:s,n \
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.                 I    ~~-y
                                                              0.1~1_]                           \
                                                                 I                                  \-~-'
                                                              9/17 12/17 12/18' 12/19 3/20
YOU MAY STILL BE ABLE TO MAKE A 2019 IRA CONTRIBUTION UNTIL
7/15/2020. If you earned income in 2019 and have not made an IRA contribution for 2019, call your advisor today to discuss your contribution.


Merrill Lynch, Pierce, Fenner & Smith Incorporated /also referred to as "MLPF&S" or "Merrill') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Cor . MLPF&S is a re istered broker-deafer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
005                                                                                                         4709                                                                    1 of 11
                                                                               Primary Account: lR""""7155                                         24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                     February 29, 2020 - March 31, 2020


                                                           Account No.      Account Type/Managing Firm                                      March 31                February_ 28          Pag_e
      II   INVESTMENTS & CASH MANAGEMENT
           NINA FISCHMAN                                   IR,,,-,J77 55    Cash                                                                 0.00                      0.00               6

      II   RETIREMENT
           Lookin9 for opportunities to help make your money last longer in retirement? Talk with your advisor today.


      II   CREDIT & LENDING
           Are you looking for a solution to help pay your taxes? Call your advisor to learn more.

      II   ESTATE PLANNING SERVICES
           Trusteed IRAs may help integrate retirement assets into wealth transfer plans. Learn more from your advisor.


      II   SOLUTIONS FOR BUSINESS
           Help manage_ everyday business expenses with Bank of America's Preferred Deposit for Business®. Talk to your advisor.
           All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member S/PC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SfPC, see the section titled "Coverage for Your Account" on the
           second to last page of your statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
           may have different owners and use of 'Jou" or 'Jour" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
005                                                                                                   4709                                                                                 2 of 11
                                                                                                                              MERRI LL~.
                                                                                                                              A BANK OF AM ERICA COMPANY

                                                                Primary Account: [RedacteoJ77 55



•     YOUR BALANCE SHEET (for your Merrill accounts)                                                                           February 29, 2020 - March 31, 2020



      ASSETS                                                                            CASH FLOW
                                                     March 31          February 28                                              This Report            Year to Date
      Cash/Money Accounts                                                               Opening Cash/Money Accounts
      Fixed Income                                                                      CREDITS
      Equities                                                                          Funds Received                                                   25,000.00
      Mutual Funds                                                                      Electronic Transfers
      Options                                                                           Other Credits                           51,044.01                51,044.01
      Other                                                                               Subtotal                              51,044.01                76,044.01
           Subtotal /Long_ Portfolio}
                                                                                        DEBITS
      TOTAL ASSETS
                                                                                        Electronic Transfers                                             (6,000.00)
      LIABILITIES                                                                       Margin Interest Charged
      Margin Loan/Debit Balance                                                         Other Debits                                                    (42,927.68)
      Short Market Value                                                                Visa Purchases
          Subtotal                                                                      ATM/Cash Advances
                                                                                        Checks Written/Bill Payment
      NET PORTFOLIO VALUE
                                                                                        Advisory and other fees                                          (1,272.42)
                                                                                           Subtotal                                                     (50,200.10)
      OTHER LIABILITIES (not included in Net Portfolio Value)                           Net Cash Flow                          $51,044.01              $25,843.91
      Loan Management Account                                                           Dividends/Interest Income                                        1,266.82
      Mortgages                                                                         Dividend Reinvestments                                          (1,220.50)
      Home Equity Loans                                                                 Security Purchases/Debits              (51,044.01)            (228,946.18)
      Business Loans                                                                    Security Sales/Credits                                          56,074.58
          Subtotal                                                                      Closing Cash/Money Accounts

      TOTAL LIABILITIES
                                                                                        Fees Included in Transactions Above
       7
      ( ) Secured   by assets in a Merrill account                                      Commissions/Tradin_g_ Fees                f868.01)                 (869.17)




+
005                                                                                      4709                                                                3 of 11
                                                                         Primary Account: (RedaotedJ7155                                      24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                       February 29, 2020-March 31, 2020


      CURRENT INCOME                                                                            FINANCIAL MARKET INDICATORS

           $541
             2
            $ ~~
                   f,
                   f
                           I    I    I      I    I    I
                                                                                                S&P 500
                                                                                                                                    This Report
                                                                                                                                      2584.59
                                                                                                                                                       Last Report
                                                                                                                                                          2954.22
                                                                                                                                                                          Previous
                                                                                                                                                                          Year End
                                                                                                                                                                          3230.78
                       Jan Feb Mar Apr May Jun Ju! Aug Sep Oct Nov Dec
                                                                                                Three-Month Treasury Bills               .06%               1.27%           1.54%
                                                                                                Long-Term Treasury Bonds                1.32%               1.68%           2.39%
                                                This Report        Vear To Date
             Tax-Exempt Interest                                                                One-Month LIBOR                           .92%              1.61%           1.78%
             Taxable Interest                                                   46.32           NASDAQ                                7700.10             8567.37         8972.61
             Tax-Exempt Dividends
             Taxable Dividends                                               1,220.50
             Total                                                          $1,266.82

             Your Estimated Annual Income


                                                                                                For 24-hour up-to-date account information,
      Keep things simple - go paperless.                                                        visit or enroll at mymerrill.com.
      Enroll now at mymerrill.com.




+
OOS                                                                                              4709                                                                          4 of 11
                                                                                                                                                    MERRI LL~,
                                                                                                                                                    A BANK OF AMERICA COMPANY

                                                                         Primary Account:   [RedactedJ77   55



•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                                    February 29, 2020-March 31, 2020



      INCOME SUMMARY
                                             This Report                                                                                       Yearta Date
                             Tax-                                Tax-                         Total                   Tax-                             Tax-                            Total
                          Exempt          Taxable            Exempt       Taxable      This Report                 Exempt           Taxable        Exempt            Taxable            YTD
    Account No.           Interest        Interest         Dividends    Dividends          Income                  Interest         Interest     Dividends         Dividends         Income
      Non-Retirement
      [RedactedJ715 5                                                                                                                   46                            1,221           1,267
         TOTAL                                                                                                                         $46                           $1,221          $1,267




      GAIN/(LOSS) SUMMARY
                                                                                                                        Long Term Capital
                                            Realized Gains/(Losses)                                                     Gain Distributions               Unrealized Gains/(Losses)
                            This Report                     YTD          This Report                         YTD
      Account No.           Short Term               Short Term           Long Term              Long Term                     Year To Date                  Short Term         Long Term
      Non-Retirement
      [RedactedJ715   5                                2,639.51
          TOTAL                                      $2,639_51




+

005                                                                                                   4709                                                                             5 of 11
                                                                                                                                                        MERRI LL~-
                                                                                                                                                        A BANK OF AM ERICA COMPANY

Online at:     www.mymerrill.com                                      Account Number: [RedactedJ77 55                          24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                           Net Portfolio Value:                                                 $0.00
      WOODMERE NY 11598-2917                                                                                   Your Financial Advisor:
                                                                                                               ALEXANDER Y FISCHMAN
                                                                                                               1010 NORTHERN BLVD SUITE 490
                                                                                                               GREAT NECK NY 11021-5306
                                                                                                               alexander.fischman@ml.com
                                                                                                               1-800-876-8770


•     CMA® ACCOUNT                                                                                                                                     February   07, 2020 -February 28, 2020
                                                                 This Statement                 Year to Date    ASSETS                                   February 28               January 31
                                                                                                                Cash/Money Accounts
      iji~~jj~~~l~~;(ey~Ji&)·••-•                                                                               Fixed Income
      Total Credits                                                     676.67                  26,266.82       Equities
      Total Debits                                                                             (50,200.1 O)     Mutual Funds
      Securities You Transferred In/Out                                (856.81)             (1,855,369.16)      Options
      Market Gains/(Losses)                                             180.14                  58,447.67       Other

      ~f~li:~9r)tilµ~i[6ft2ay·····•.•                                                                               Subtotal (Lonfl_ Portfolio}
                                                                                                                TOTAL ASSETS

                                                                                                                 LIABILITIES
                                                                                                                Debit Balance
                                                                                                                Short Market Value
                                                                                                                TOTAL LIABILITIES
                                                                                                                 NET PORTFOLIO VALUE




      •
       -       . ·:         This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
      x".: -                this code with your phone's camera to get started.
      (!I             ·..



      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrilr) makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member 5/PC and a wholly owned subsidiary of BofA Corp.
      Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value
+
004                                                                                                                          4709                                                        6 of 12
NINA FISCHMAN                                          Account Number: [Redacted]7155                        24-Hour Assistance: (800) MERRILL


CMA® ACCOUNT                                                                                                February 01, 2020 • February 28, 2020


CASH FLOW                             This Statement    Year to Date          DOCUMENT PREFERENCES THIS PERIOD
Opening Cash/Money Accounts                                                                                Mail               Online Delive!Y_
CREDITS                                                                       Statements                    X
Funds Received                                           25,000.00            Performance Reports           X
Electronic Transfers                                                          Trade Confirms                X
Other Credits                                                                 Shareholders Communication    X
     Subtotal                                            25,000.00            Prospectus                    X
                                                                              Service Notices               X
DEBITS                                                                        Tax Statements                X
Electronic Transfers                                     (6,000.00)
Margin Interest Charged
Other Debits                               (244.70)     (42,927.68)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                     244.70       (1,272.42)
     Subtotal                                           (50,200.10)
Net Cash Flow                                          ($25,200.10)

OTHER TRANSACTIONS
Dividends/Interest Income                   676.67        1,266.82
Dividend Reinvestments                     (676.67)      (1,220.50)
Security Purchases/Debits                              (177,902.17)
Security Sales/Credits                                   56,074.58
Closing Cash/Money Accounts

Fees Included in Transactions Above
Commissions/Tradin.9. Fees                                    (1.16)




+
004                                                                                        4709                                                  7 of 12
                                                                                                                                                                            MERRI LL~.
                                                                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                                                     Account Number:   [RedactedJ77   55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                               February 01, 2020 - February 28, 2020

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                                   Income
Date   Description                     Transaction Type                                                                        ---··-·-,
                                                                                                                               Owmtitv             .RP.invP._<;tmP.nt
                                                                                                                                                     _______________ _                 Income       Year To Date
Taxable Interest
              Subtotal (raxable Interest)                                                                                                                                                                 46.32
Taxable Dividends
02/03 JPMORGAN CHASE & CO                                              Reinvestment Share(s)                                    1.4584
              AGENT REINV AMOUNT $195.35 REINV PRICE $133.95209 QUANTITY BOT                                          1.4584
                              - -------------- -- - -- -- - - ------       -- ----- --------

02/03 VERIZON COMMUNICATNS COM        ' Dividend                                                                                                                                      250.31
      HOLDING 407.0000 PAY DATE 02/03/2020
02/03 VERIZON COMMUNICATNS COM                                         Reinvestment Program                                                               (250.31)
---·---------------------                                                 - ----- -- -   - -- - ---------------

02/03 VERIZON COMMUNICATNS COM                                         Reinvestment Share(s)                                     4.1196
              PRINCIPAL REINV AMOUNT $250.31 REINV PRICE $59.54500 QUANTITY BOT                                          4.1196 COMMISSION               $5.01
02/03 LORD ABBETT SHORT                * Dividend                                                                                                                                      124.27
      DURATION INCOME FD CL F PAY DATE 01/31/2020
02/03 LORD ABBETT SHORT                                                Reinvestment Program                                                               (124.27)
      DURATION INCOME FD CL F
02/03 LORD ABBETT SHORT                                                Reinvestment Share(s)                                   29.3780
              DURATION INCOME FD CL F AGENT REINV AMOUNT $124.27 REINV PRICE                                        $4.23000 QUANTITY BOT            29.3780 AS OF 01/31
02/18 PROCTER & GAMBLE CO                                          ' Dividend                                                                                                          302.09
              HOLDING 405.0000 PAY DATE 02/18/2020
02/18 PROCTER & GAMBLE CO                                              Reinvestment Program                                                               (302.09)
02/18 PROCTER & GAMBLE CO              Reinvestment Share(s)                                                                    2.3527
      PRINCIPAL REINV AMOUNT $302.09 REINV PRICE $125.83300 QUANTITY BOT                                                 2.3527 COMMISSION                $6.04
              Subtotal (raxable Dividends)                                                                                                                                             676-67           1,220-50


+
004                                                                                                                                                     4709                                                 Bof 12
NINA FISCHMAN                                                                        Account Number: [RedactectJ7155                               24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                              February 01, 2020 - February 28, 2020

OIVIOENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                 Income
Date   Description                    Transaction Type                                                    Quanti11_    Reinvestment                            Income         Year To Date
         NET TOTAL                                                                                                         (676.67)                            676.67            1,266.82


REALIZED GAINS/(LOSSES)
                                                                                Acquired Liquidation                                                               Gainsl/Losses) 0
Description                                                      Quantity          Date        Date            Sale Amount            Cost Basis     This Statement             Year to Date
       suiiiaiaT/siiori-iermJ                                                                                                                                                         2,639.51
      TOTAL                                                                                                                                                                           2,639.51
0 - Excludes transactions for which we have insufficient data


SECURITIES YOU TRANSFERRED IN/OUT
Date        Description                                                  Transaction Type                               Quantity                    Value of Securities       Year To Date
02/03            LORD ABBETT SHORT                                 Transfer/ Adjustment                                -29.3780                              (124.26)
                 DURATION INCOME FD CL F TR TO [RadactadJ091 N/0 NINA FISCHMAN TTEE
                                    ------------ - ----           -   - - -     -- - - -

02/04            JPMORGAN CHASE & CO                                     Security Transfer Out                           -1.4584
02/04            VERIZON COMMUNICATNS COM                                ~ecurity Transfer Out__ _                       -4.1196                             (240.13)
                                                                                                                                                               ----
02/19            PROCTER & GAMBLE CO                                     Security Transfer Out                           -2.3527                             (295.12)
                 TFR TO ""'""'1091
                 NET TOTAL                                                                                                                                   (856.81)      (1,855,369.16)

CASH/OTHER TRANSACTIONS
Date          Description                                 Transaction Type                                               Quantity                    Debit                            Credit
Other Debits/Credits
02/04    TFR TO [RadaciaoJl 091                           Account Transfer
02/05      TFR TO [RadaciadJl 091                         Transfer/ AcJ,iustment                                                                   244.70
              Subtotal (Other Debits/Credits)                                                                                                      244.70

              NET TOTAL                                                                                                                            244.70




+
004                                                                                                                      4709                                                             9of12
                                                                                  MERRI LL~.
                                                                                  A BANK OF AMERICA COMPANY

NINA FISCHMAN                           Account Number: [RedactedJ71 ss


YOUR CMA TRANSACTIONS                                                            February 01, 2020 - February 28, 2020

ADVISORY AND OTHER FEES
Date       Fee Type               Quantity   Description                           Debit                        Credit
02/04      Advisory Program Fee              REFUND/ADJUSTMENT                                                244.70
           NET TOTAL                                                                                          244.70




+
004                                                                       4709                                    10 of 12
                                                                                                                                                 MERRI LL~,
                                                                                                                                                 A BANK OF AMERICA COMPANY
                                                        Primary Account: [RedactedJ7155


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •     WEALTH MANAGEMENT REPORT                                                                  January 01, 2020 • January 31, 2020

                                                         PORTFOLIO SUMMARY                                               January 31      December 31               Month Change
                                                         Net Portfolio Value                                                           $1,820,854.77             ($1,820,854.77)          T
                                                         Your assets                                                                   $1,820,854.77             ($1,820,854.77)          T
                                                         Your liabilities
                                                         Your Net Cash Flow (Inflows/Outflows)                         ($25,200.10)        ($1,481.79)
                                                         Securities You Transferred In/Out                          ($1,854,512.35)
If you have questions on your statement,                     Subtotal Net Contributions                             {$1,879,712.45)        ($1,481.79)
call 24-Hour Assistance:
                                                         Your Dividends/Interest Income                                   $590.15           $8,958.13
(800) MERRILL
                                                         Your Market Gains/(Losses)                                     $58,267.53         $35,124.63
(800) 637-7 455
                                                             Subtotal Investment Earnings                               $58,857.68         $44,082.76
Investment Advice and Guidance:
Call Your Financial Advisor
                                                          * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2020
1-800-876-8770

Up-to-date account information can be viewed                                             IThJ
at: www.mymerrill.com, where your statements
are archived for three or more years.                                                    /\
Questions about MyMerrill? Click the "help" tab
                                                                               t_Q,_9~
                                                                                              \
at the top of the screen once you log in.                    4§17 [o.49ijl /
                                                             -r-·-~'      7"
                                                                                                  \
                                                                                                      '¢
                                                           9/17        12/17 12/18' 12/19             1/20

YOU MAY STILL BE ABLE TO MAKE A 2019 IRA CONTRIBUTION UNTIL
4/15/2020. If you earned income in 2019 and have not made an IRA contribution for 2019, you generally have until April 15, 2020 to make your contribution. Call your advisor
today for details.


Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+

005                                                                                                          4709                                                                    1 of 17
                                                                              Primary Account:    [RedactedJ71   55                                24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                  January 01, 2020 - January 31, 2020

                                                          Account No.       Account Type/Managing Firm                                     JanualJl.31             December 31            Page

      II   INVESTMENTS & CASH MANAGEMENT
           NINA FISCHMAN                                   tR,aact,dt7155   CMA                                                                  0.00             1,820,854.77                6

      II   RETIREMENT
           YOU MAY STILL BE ABLE TO MAKE A 2019 IRA CONTRIBUTION UNTIL 4/15/2020. Call your advisor today for details.


      II   CREDIT & LENDING
           Do you need a flexible, convenient way to consolidate debt? Call your advisor to learn more.

      II   ESTATE PLANNING SERVICES
           A revocable trust may help you control and transfer your wealth. Contact your advisor to learn more.


      II   SOLUTIONS FOR BUSINESS
           Tax bill due? Earn a competitive yield with Preferred Deposit for Business®. Talk to your advisor today.
           All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
           second to last page of your statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts finked for delivery in a single package. The underlying accounts
           may have different owners and use of ''you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
005                                                                                                      4709                                                                                2of17
                                                                                                                                            MERRI LL~.
                                                                                                                                            A BANK OF AMERICA COMPANY

                                                                                Primary Account: IR•""''17155



•     YOUR BALANCE SHEET (foryourMerrillaccounts)                                                                                            January 01, 2020 • January 31, 2020



      ASSETS                                                                                          CASH FLOW
                                                           January_ 31               December 31                                              This Report             Year to Date
      Cash/Money Accounts                                                             146,981.37      Opening Cash/Money Accounts           $146,981.37
      Fixed Income                                                                    147,965.96      CREDITS
      Equities                                                                        834,604.40      Funds Received                          25,000.00                 25,000.00
      Mutual Funds                                                                    690,991.63      Electronic Transfers
      Options                                                                                         Other Credits
      Other                                                                                             Subtotal                              25,000.00                 25,000.00
           Subtotal (Long Portfolio)                                                 1,820,543.36
      Estimated Accrued Interest                                                           311.41     DEBITS
                                                                                                      Electronic Transfers                    (6,000.00)                (6,000.00)
      TOTAL ASSETS                                                                 $1,820,854.77
                                                                                                      Margin Interest Charged
      LIABILITIES                                                                                     Other Debits                           (42,682.98)               (42,682.98)
      Margin Loan/Debit Balance                                                                       Visa Purchases
      Short Market Value                                                                              ATM/Cash Advances
          Subtotal                                                                                    Checks Written/Bill Payment
                                                                                                      Advisory and other fees                 (1,517.12)                (1,517.12)
      NET PORTFOLIO VALUE                                                           $1,820,854.77
                                                                                                        Subtotal                             (50,200.10)               (50,200.1 OJ
                                                                                                      Net Cash Flow                         ($25,200.10)             ($25,200.1 O)
      OTHER LIABILITIES                 (not included in Net Portfolio Value)                         Dividends/Interest Income                   590.15                  590.15
                                                                                                      Dividend Reinvestments                    (543.83)                 (543.83)
      Loan Management Account
      Mortgages                                                                                       Security Purchases/Debits             (177,902.17)             (177,902.17)
      Home Equity Loans                                                                               Security Sales/Credits                   56,074.58               56,074.58
      Business Loans                                                                                  Closing Cash/Money Accounts
          Subtotal
      TOTAL LIABILITIES                                                                               Fees Included in Transactions Above
                                                                                                      Commissions/Tradin_g_ Fees                   (1.16)                    (1.16)
       7
      ( ) Secured   by assets in a Merrill account




+
005                                                                                                   4709                                                                  3of17
                                                                          Primary Account: [RedactedJ7155                                      24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                        January 01, 2020 - January 31, 2020


      CURRENT INCOME                                                                             FINANCIAL MARKET INDICATORS

                                                                                                                                                                             Previous
            $472,"J
            $236
               $0
                    s                                                                                                                This Report         Last Report         Year End
                                                                                                 S&P 500                               3225.52              3230.78          3230.78
                        Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                 Three-Month Treasury Bills              1.54%                1.54%            1.54%
                                                                                                 Long-Term Treasury Bonds                2.00%                2.39%            2.39%
                                                  This Report         Year To Date
              Tax-Exempt Interest                                                                One-Month LIBOR                         1.65%                1.78%            1.78%
              Taxable Interest                                46.32              46.32           NASDAQ                                9150.94              8972.61          8972.61
              Tax-Exempt Dividends
              Taxable Dividends                             543.83              543.83
              Total                                        $590.15             $590.15

              Your Estimated Annual Income


                                                                                                 For 24•hour up•to•date account information,
      It's never too early to start planning for higher education.                               visit or enroll at mymerrill.com.
      Ask your advisor about college investing options.




+
OOS                                                                                               4709                                                                             4 of17
                                                                                                                                             MERRI LL~.
                                                                                                                                            A BANK OF AMERICA COMPANY

                                                                        Primary Account: [Reoacted[7155



•        YOUR MONTHLY INCOME & GAIN/(LOSS) REVIEW                                                                                            January 01, 2020 - January 31, 2020



      INCOME SUMMARY
                                             This Report                                                                               Year to Date
                             Tax-                               Tax-                        Total             Tax-                              Tax-                            Total
                          Exempt          Taxable            Exempt      Taxable      This Report          Exempt           Taxable          Exempt          Taxable             YTD
    Account No.           Interest        Interest         Dividends   Dividends         Income            Interest         Interest      Dividends        Dividends          Income
      Non-Retirement
      [RedactedJ77   55                       46                           544              590                                 46                              544             590
          TOTAL                              $46                          $544             $590                                $46                              $544           $590




      GAIN/(LOSS) SUMMARY
                                                                                                                Long Term Capital
                                            Realized Gains/(Losses)                                             Gain Distributions                Unrealized Gains/(Losses)
                            This Report                     YTD         This Report                  YTD
      Account No.           Short Term               Short Term          Long Term             Long Term               Year To Date                Short Term            Long Term
      Non-Retirement
      [Radact8dj7155           2,639.51                2,639.51
          TOTAL              $2,639.51               $2,639.51




+
005                                                                                               4709                                                                          5 of 17
                                                                                                                                                MERRI LL~.
                                                                                                                                               A BANK OF AMERICA COMPANY




Customer Service                                              Securities Investor Protection Corporation (SIPC), and,     at www.finra.org
  Please promptly report any inaccuracy, discreP,ancy,        in other jurisdictions, locally registered entities.          We receive a fee from ISA® banks of up to 2% per annum
and/or con1oern tly calling Wealth Manaaement Client            Investment products offered by_ Investment Banking        of the average daily balances. We receive a fee from our
Support pt \800-\\JIERRILC) "Yithi_n ten (1 ) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSUREIJ,        affiliated banks of up to $1 00 per annum for each account
after delivery_ of or communication of the account            ARE NOT BANK GlJARANTEED AND MAY LOSE VALUE.                that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                 ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.             Additional Information                                      of America, N.A. based on the average daily Preferred
                                                              We will route your ~quity and option orders to market       Deposit® and Preferred Deposit for Business® balances.
About Us
                                                            centers consistent with our duty of best execution.
   You may review our financial statement at our offices:     Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated          and preferred stocks in bulk segregation. If there is a
(MLPF&S or ML), One Bryant Park, New York, New York partial call for those securities, securities will be                   For all customers, including those who own options, please
100~6. If yoµ request a copy of our financial statement, randomly selected from those held in bulk. The                   promptly advise us of any material change in your
we will mail 1t to you.                                     probability of your holdings being selected is                investment objectives or financial condition. Individual
    We act as a market maker, dealer block positioner       proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of       This statement serves as a confirmation of certain          information.
transactions we execute for you and potentially result in transactions during the period permitted to be
tradinq P.rofits for us or our affiliates.                  reported periodicaTiy. Additional information including       Margin Customers
   Bofl\"l'illerrill Lynch Research is research produced by the time of execution for any trade, is availa 6le upon         If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third          written request.
party research ratings from selected vendors are              In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our           regulations, your free credit balance is not segregated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or   ana we can use these funds in our business. Your free         applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S           credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third party  your demand. You have the right to receive in ttie            for your inspection upon request. You should retain this
research and have no liability for such research. You       normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make           any_fully paid secwities to which you are entitled,           interest charges, if any, for the period covered by this
based upon third party research ratings and reports.        subject to any obligations you owe ,n any of your             statement. Tfie interest charge period will parallel the
   MLPF&S may make available to you certain securities accounts.                                                          statement period, except that interest due for the final day
and other investment products that are sponsored,             For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
manaqed, distributed or provided by companies that          in any bank deposit account or sliares of any money           your next statement.
are affiliates of Bank of America Corporation (BAC) or in market     mutual fund in which you have a beneficial
                                                            interest can be withdrawn or nquidated on your order
which BAC has a substantial economic interest.                                                                            Coverage for your Account
   Merrill and Merrill Edge are the marketing name for      and the proceeds returned to your securities account
                                                                                                                            The Securities Investor Protection Corporation (SIPC) and
two businesses: Merri IrAdvisory Center™, which offers orYou   remitted to you.
                                                                    will have the right to vote full shares and we may    our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;          solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are     in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                              governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
   Bank of America Merrill Lynch is the marketing name FINRA and the Securities Exchange Commission or                    registered with the US Securities Exchange Commission,
for the global bankin_g and global markets businesses       other applicable exchanges or regulatory bodies.              precious metals, other assets that are not securities, as
of BAC.l.ending, derivatives, and other commercial            All transactions are subject to tlie constitution, rules,
banking activities are performed globally by banking                                                                      defined by SIPC, and assets that are not held at MLPF&S,
                                                            regulations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, including Bank or America, N.A.,         inferpretations of the exctiange or market, and its
member Federal Deposit1nsurance Corporation                                                                               America California, N.A. (Merrill Lynch affiliated banks) or
                                                            clearinghouse, if any, where tlie transactions are            other depository institutions. Those bank deposits are
(FDIC). Securities, strategic advisory, and other           executed, and if not executed on any exchange, FINRA.
investment bankin!J activities are performed globally         You may obtain an investor brochure that includes           protected by the FDIC up to applicable limits. MLPF&S is not a
l:ly investment banRing affiliates of BAC ("Investment      information describing the FINRA Requlation Public            bank. Unless otherwise disclosed, INVESTMENTS THROUGH
B"anking Affiliates")( including, in the United States,     Disclosure Program ('"Program"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
MLPF&S and Mern I Lynch Professional Clearing Corp.,        or more information abou"t the Pro<:1ram or your broker       GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are registered broker dealers and members contact the FINRA R1aqulation PublTc Disclosure Program           about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and     Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +
  004                                                                                               4709                                                                         11 of 12
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     J:t       Interest reported to the IRS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the I RS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are qenerally for transactions of $1            coverage apply.                                                        payment. Pnor day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             NIN       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 GUST Non-neqotiatile securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name ofthe custodian
reliable, we cannot quarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          i t       Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (i) or downgraded U) its
information providea for certain thinly traoed securities
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlyinq
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal tradinq market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuarmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   004                                                                                              4709                                                                   12of12
                                                                                                                                                MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                       Primary Account: [Redacied]7155

NINA FISCHMAN
703 CARLYLE ST
                                                  •    WEALTH MANAGEMENT REPORT                                                                February 01, 2020 - February 28, 2020

WOODMERE NY 11598-2917                                  PORTFOLIO SUMMARY                                           February 28            January31              Month Change
                                                        Net Portfolio Value
                                                        Your assets
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                                           ($25,200.1 O)
                                                        Securities You Transferred In/Out                            ($856.81)       ($1,854,512.35)
If you have questions on your statement,                     Subtotal Net Contributions                              ($856.81)       ($1,879,712.45)
call 24-Hour Assistance:
                                                        Your Dividends/Interest Income                                $676.67               $590.15
(800) MERRILL
                                                        Your Market Gains/(Losses)                                    $180.14             $58,267.53
(800) 637-7455
                                                             Subtotal Investment Earnings                             $856.81             $58,857.68
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2020
1-800-876-8770

Up-to-date account information can be viewed
                                                                                       o::hi
at: www.mymerri11.co11J, where your statements                                     /      \
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
                                                                           @:_9~              \
at the top of the screen once you log in.                     ~ 154913
                                                          i0.i§TJ
                                                                                                  \ \-
                                                                                                     ~?_,   ~
                                                          9/17    12/17 12/18* 12/19                1/20    2/20

YOU MAY STILL BE ABLE TO MAKE A 2O19 IRA CONTRIBUTION UNTIL
4/15/2020. If you earned income in 2019 and have not made an IRA contribution for 2019, you generally have until April 15, 2020 to make your contribution. Call your advisor
today for details.


Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member 5/PC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
004                                                                                                          4709                                                                   1 of 12
                                                                              Primary Account: lR"""'17155                                         24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                February 01, 2020 - February 28, 2020


                                                           Account No.      Account Type/Managinq Firm                                   February_ 28                January_ 31          Pag_e
      II   INVESTMENTS & CASH MANAGEMENT
           NINA FISCHMAN                                   1"'"'0 ' 17155   CMA                                                                  0.00                      0.00               6

      II   RETIREMENT
           You may still be able to make a 2019 IRA contribution until 4/15/2020. Call your advisor today for details.


      II   CREDIT & LENDING
           Are_you looking for a solution to help pay your taxes? Call your advisor to learn more.

      II   ESTATE PLANNING SERVICES
           The gift tax exemption has increased. Call you~ advisor to discuss wealth transfer planning considerations.


      II   SOLUTIONS FOR BUSINESS
           Consider a Working Capital Management Account® to help manage business cash flow. Talk to your advisor.
           All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SfPC, see the section titled "Coverage for Your Account" on the
           second to last page of your statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
           may have different owners and use of 'you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
004                                                                                                   4709                                                                                  2of 12
                                                                                                                                               MERRI LL~.
                                                                                                                                               A BANK OF AMERICA COMPANY

                                                                                 Primary Account: [RedacteoJ77 55



•     YOUR BALANCE SHEET (foryourMerrill accounts)                                                                                             February 01, 2020 - February 28, 2020



      ASSETS                                                                                             CASH FLOW
                                                           February 28                   January_ 31                                              This Report             Year to Date
      Cash/Money Accounts                                                                                Opening Cash/Money Accounts
      Fixed Income                                                                                       CREDITS
      Equities                                                                                           Funds Received                                                    25,000.00
      Mutual Funds                                                                                       Electronic Transfers
      Options                                                                                            Other Credits
      Other                                                                                                Subtotal                                                        25,000.00
           Subtotal (Lonfl_ Portfolio)
                                                                                                         DEBITS
      TOTAL ASSETS
                                                                                                         Electronic Transfers                                               (6,000.00)
      LIABILITIES
      ------~--------~--.-
                                                                                                         Margin Interest Charged
      Margin Loan/Debit Balance                                                                          Other Debits                               (244.70)              (42,927.68)
      Short Market Value                                                                                 Visa Purchases
          Subtotal                                                                                       ATM/Cash Advances
                                                                                                         Checks Written/Bill Payment
      NET PORTFOLIO VALUE
                                                                                                         Advisory and other fees                     244.70                 (1,272.42)
                                                                                                           Subtotal                                                       (50,200.10)
      OTHER LIABILITIES                  (not included in Net Portfolio Value)                           Net Cash Flow                                                   ($25,200.1 O)
                                                                                                         Dividends/Interest Income                   676.67                 1,266.82
      Loan Management Account
      Mortgages                                                                                          Dividend Reinvestments                     (676.67)               (1,220.50)
      Home Equity Loans                                                                                  Security Purchases/Debits                                       (177,902.17)
      Business Loans                                                                                     Securi_ty Sales/Credits                                           56,074.58
          Subtotal                                                                                       Closing Cash/Money Accounts

      TOTAL LIABILITIES
                                                                                                         Fees Included in Transactions Above
       7
      ( ) Secured   by assets in a Merrill account                                                       Commissions/Tradin.9. Fees                                             _(1.16)




+
004                                                                                                       4709                                                                  3 of 12
                                                                               Primary Account: lR""'"'17155                                      24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                       February 01, 2020 - February 28, 2020


      CURRENT INCOME                                                                                FINANCIAL MARKET INDICATORS


            ~;;~ ~ 11 ' ' '                  I    I    I       I   I
                     Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                       I   I
                                                                                                    S&P 500
                                                                                                    Three-Month Treasury Bills
                                                                                                                                        This Report
                                                                                                                                          2954.22
                                                                                                                                            1.27%
                                                                                                                                                          Last Report
                                                                                                                                                             3225.52
                                                                                                                                                               1.54%
                                                                                                                                                                              Previous
                                                                                                                                                                              Year End
                                                                                                                                                                              3230.78
                                                                                                                                                                                1.54%
                                                                                                    Long-Term Treasury Bonds                1.68%              2.00%            2.39%
                                                 This Report               Vear To Date
             Tax-Exempt Interest
                                                                                                    One-Month UBOR                          1.61%              1.65%            1.78%
             Taxable Interest                                                         46.32         NASDAQ                                8567.37            9150.94          8972.61
             Tax-Exempt Dividends
             Taxable Dividends                              676.67                 1,220.50
             Total                                         $676.67                $1,266.82

              Your Estimated Annual Income


                                                                                                    For 24-hour up-to-date account information,
      Pursue the home of your dreams: Whether that means buying,                                    visit or enroll at mymerrill.com.
      remodeling, or refinancing. Check with your advisor today.




+
004                                                                                                  4709                                                                          4 of12
                                                                                                                                                     MERRI LL~,
                                                                                                                                                     A BANK OF AMERICA COMPANY

                                                                          Primary Account: [Redactedl7155



•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                                   February 01, 2020 - February 28, 2020



      INCOME SUMMARY
                                             This Report                                                                                        Year to Date
                             Tax-                                 Tax-                         Total                    Tax-                            Tax-                              Total
                          Exempt          Taxable            Exempt        Taxable      This Report                 Exempt           Taxable        Exempt             Taxable             YTD
    Account No.           Interest        Interest         Dividends     Dividends          Income                  Interest         Interest     Dividends          Dividends         Income
      Non-Retirement
    [Redadad]7155
                                                                             677               677                                       46                                 1,221       1,267
          TOTAL                                                             $677             $677                                       $46                            $1,221          $1,267




      GAIN/(LOSS) SUMMARY
                                                                                                                         Long Term Capital
                                            Realized Gains/(Losses)                                                      Gain Distributions               Unrealized Gains/(Losses)
                            This Report                     YTD           This Report                         YTD
    Account No.             Short Term               Short Term            Long Term              Long Term                     Year To Date                   Short Term           Lon!] Term
      Non-Retirement
      [RedactedJ77   55                                2,639.51
          TOTAL                                      $2,639.51




+
004                                                                                                    4709                                                                               5 of 12
                                                                                                                                                 MERRI LL~-
                                                                                                                                                 A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                  Account Number: [RedactedJ77 55                          24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                   Net Portfolio Value:                                                    $0.00
      WOODMERE NY 71598-2917                                                                           Your Financial Advisor:
                                                                                                       ALEXANDER Y FISCHMAN
                                                                                                       1010 NORTHERN BLVD SUITE 490
                                                                                                       GREAT NECK NY 11021-5306
                                                                                                       alexander.fischman@ml.com
                                                                                                       1-800-876-8770


•     CMA® ACCOUNT                                                                                                                                January 01, 2020 - January 31, 2020

                                                         This Statement                 Year to Date     ASSETS                                    January 31               December 31

      ~~~ijlmg1~~,y~••t~11d11•·.·                                                                        Cash/Money Accounts
                                                                                                         Fixed Income
                                                                                                                                                                             146,981.37
                                                                                                                                                                             147,965.96
      Total Credits                                         25,590.15                   25,590.15        Equities                                                            834,604.40
      Total Debits                                         (50,200.1 O)                (50,200.10)       Mutual Funds                                                        690,991.63
      Securities You Transferred In/Out                 (1,854,512.35)              (1,854,512.35)       Options
      Market Gains/(Losses)                                 58,267.53                   58,267.53        Other

      ~llii~si~~i~~<~~l~~WJ•>i,i•••··•.•· · · · •· •·                                                        Subtotal {Long Portfolio)
                                                                                                         Estimated Accrued Interest
                                                                                                                                                                           1,820,543,36
                                                                                                                                                                                 311.41
                                                                                                         TOTAL ASSETS                                                     $1,820,854.77

                                                                                                         LIABILITIES
                                                                                                         Debit Balance
                                                                                                         Short Market Value
                                                                                                         TOTAL LIABILITIES
                                                                                                         NET PORTFOLIO VALUE                                              $1,820,854.77




              I!]
                    This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
                    this code with your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'/ makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
+     Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

005                                                                                                                  4709                                                            6 of 17
NINA FISCHMAN                                           Account Number: lR"""'17155                         24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                 January 01, 2020 - January 31, 2020


CASH FLOW                             This Statement    Year to Date         DOCUMENT PREFERENCES THIS PERIOD
Opening Cash/Money Accounts            $146,981.37                                                        Mail               Online Delive!]!_
CREDITS                                                                      Statements                    X
Funds Received                           25,000.00       25,000.00           Performance Reports           X
Electronic Transfers                                                         Trade Confirms                X
Other Credits                                                                Shareholders Communication    X
      Subtotal                           25,000.00       25,000.00           Prospectus                    X
                                                                             Service Notices               X
0EBITS                                                                       Tax Statements                X
Electronic Transfers                     (6,000.00)      (6,000.00)
Margin Interest Charged
Other Debits                            (42,682.98)     (42,682.98)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                  (1,517.12)      (1,517.12)
      Subtotal                          (50,200.10)     (50,200.10)
Net Cash Flow                         ($25,200.1 OJ    j$25,200.1 O)

OTHER TRANSACTIONS
Dividends/Interest Income                   590.15          590.15
Dividend Reinvestments                     (543.83)        (543.83)
Security Purchases/Debits              (177,902.17)    (177,902.17)
Security Sales/Credits                   56,074.58       56,074.58
Closing Cash/Money Accounts

Fees Included in Transactions Above
Commissions/Tradin.9. Fees                    (1.16)          (1.16)




+
005                                                                                       4709                                                   7 of 17
                                                                                                                                                    MERRI LL~.
                                                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number:   [RedactedJ71   55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                        January 01, 2020 - January 31, 2020

TOTAL RETURN: Objective 1s to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                               Average           Current            Interest on                      Closing
    Money Account Description                                        Opening Balance               Deposit Balance               Yield%               Deposits                      Balance
    Bank of America, N.A.                                                       9,583                          21,518               .00                   3.65                             0
 TOTAL ML Bank Deposit Program                                                  9,583                                                                     3.65                             0


                                                                                                               Average           Current            Interest on                      Closing
    Money Account Description                                         Opening Balance              Deposit Balance                Yield%              Deposits                      Balance
    Bank of America, N.A.                                                      86,062                          38,574              1.31                 42.67                              0
    TOTAL Preferred Deposit                                                    86,062                                                                   42.67                              0




YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                              Income
Date       Description                            Transaction Type                                 Quantit_r         Reinvestment                                 Income       Year To Date
Taxable Interest
01/28 BANK DEPOSIT INT 01/28                    n Bank Interest                                                                                                     3.65
01/29 BANK DEPOSIT INT 01/29                    o Bank Interest                                                                                                   42.67
           Subtotal (Taxable Interest)                                                                                                                            46.32              46.32
Taxable Dividends
01/02 NIKE INC CL B                   * Dividend                                                                                                                  94.79
      HOLDING 386.9089 PAY DATE 01/02/2020
01 /02 NIKE INC CL B                              Reinvestment Program                                                       (94.79)
                                          --------

+
005                                                                                                                       4709                                                            Bof17
NINA FISCHMAN                                                        Account Number: [Redacted]7155                                                 24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                January 01, 2020 - January 31, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                               Income
Date   Description                    Transaction Type                                                 Quantity     Reinvestment                              Income        Year To Date
Taxable Dividends
01/02 NIKE INC CL B                          Reinvestment Share(s)                                        .9350
         PRINCIPAL REINV AMOUNT     $94.79 REINV PRICE $101.38000 QUANTITY BOT           .9350
01 /02 LORD ABBETT SHORT                     Reinvestment Share(s)                                     33.9330
         DURATION INCOME FD CL F AGENT REINV AMOUNT $142.86 REINV PRICE      $4.21000 QUANTITY BOT                    33.9330 AS OF 12/31
                                                                                 - -- - - ----------   - - - - --

01 /07 PEPSICO INC                     * Dividend                                                                                                             143.25
       HOLDING 150.0000 PAY DATE 01/07/2020
01 /07 PEPSICO INC                           Reinvestment Program                                                        (143.25)
01 /07 PEPSICO INC                           Reinvestment Share(s)                                      1.0542
         PRINCIPAL REINV AMOUNT $143.25 REINV PRICE $7 35.88600 QUANTITY BOT             1.0542
01 /16 DISNEY (WALT) CO COM STK            • Dividend                                                                                                         110.44
         HOLDING 125.4971 PAY DATE 01/16/2020
01/16 DISNEY (WALD CO COM STK                Reinvestment Program                                                        (110.44)
                                                                --~--
01/16 DISNEY (WALD CO COM STK                Reinvestment Share(s)                                         .7594
         PRINCIPAL REINV AMOUNT $110.44 REINV PRICE $145.42700 QUANTITY BOT               .7594
---

01 /31   JPMORGAN CHASE & CO             * Dividend                                                                                                           195.35
         HOLDING 217.0540 PAY DATE 01/31/2020
01 /31   JPMORGAN CHASE & CO                 Reinvestment Program                                                        (195.35)
         Subtotal (Taxable Dividends)                                                                                                                         543,83             543.83
         NET TOTAL                                                                                                       (543.83)                             590.15             590.15

SECURITY TRANSACTIONS
Settlement                                                                                                          Transaction     Commissions/              (Debit)/   Accrued Interest
Date       Description                       Transaction Type                                  Quantity                 Amount       Trading Fees               Credit     Earnedl(Paid]
Purchases
01 /06      FMC CORP      COM NEW            Purchase                                      333.0000                 (33,414.89)                           (33,414.89)
            [Redacted]      03 UNIT PRICE 100.3450
01/06       MSCI INC                         Purchase                                         75.0000               (19,641.95)                           (19,641.95)


+
005                                                                                                                    4709                                                          9 of 17
                                                                                                                                                                    MERRI LL~.
                                                                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                                    Account Number:   [Redacted]7155



YOUR CMA TRANSACTIONS                                                                                                                                               January 01, 2020 - January 31, 2020

SECURITY TRANSACTIONS (continued)
Settlement                                                                                                                           Transaction   Commissions/              (Debit)/   Accrued Interest
Date       Description                                      Transaction Type                                   Quantity                  Amount     Trading Fees               Credit     Earnedl(Paid)
Purchases
             CLASS A [Redacted]                 00 UNIT PRICE 261.8926
01 /07       PROCTER & GAMBLE CO           Purchase                                                          405.0000                (49,885.47)                         (49,885.47)
             [Redacted]    09 UNIT PRICE 123.1740
01 /09       NORDSTROM INC                                 Purchase                                          469.0000                (19,961.06)                         (19,961.06)
             [Redacted]    00 UNIT PRICE                  42.5609- - - -
01 /16       SKYWORKS SOLUTIONS INC       Purchase                                                           243.0000                (29,997.14)                         (29,997.14)
             [Redacted]    02 UNIT PRICE 123.4450
01/23        CHEWY INC SH            CL A                   Purchase                                         833.0000                (25,001.66)                         (25,001.66)
             [Redacted]             09 UNIT PRICE         30.0140
              Subtotal (Purchases)                                                                                                  {177,902.17)                        {177,902.17)

Sales
01/09 • CATERPILLAR INC DEL             Sale                                                                 -159.0000                23,296.28            (.48)          23,295.80
        [Redacted]      01 UNIT PRICE 146.5175                     ...........................                                                             -
01 /16 • FMC CORP                 COM NEW                  Sale                                              -333.0000                32,758.41            (.68)          32,757.73
         [Redacted]                03 UNIT PRICE          98.3736                                                                                         -~
              Subtotal (Sales)                                                                                                        56,054.69           /1. 16)         56,053.53

Other Security Transactions
01 /08                               CATERPILLAR INC DEL           Fractional Share Sale                           -.1426                                                      21.05
                                     SALE PRICE$147.68000 QTY SOLD .1426
...............................................
              Subtotal (Other Security Transactions)                                                                                                                           21.05

              TOTAL                                                                                                                 (121,847.48)          (1.16)        (121,827.59)
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                         (177,902.17)
              TOTAL SECURITY SALES/CREDITS                                                                                                                                 56,074.58




+
005                                                                                                                                     4709                                                        10of17
NINA FISCHMAN                                                                   Account Number: 1""""'17155                               24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                      January 01, 2020 • January 31, 2020

REALIZEO GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                       Gains/{Losses) 0
Description                                                      Quantity       Date        Date      Sale Amount            Cost Basis    This Statement            Year to Date
       CATERPILLAR INC DEL                                      158.0000    09/09/19    01/07/20         23,149.29           19,857.44          3,291.85
       CATERPILLAR INC DEL                                        1.0000    11/19/19    01/07/20            146.51              142.43               4.08
       CATERPILLAR INC DEL                                         .1426    11 /19/19   01/07/20             21.05               20.31                .74
       FMC CORP      COM NEW                                    333.0000    01 /02/20   01 /14/20        32,757.73           33,414.89           (657.16)
       Subtotal (Short-Term)                                                                                                                    2,639.51                   2,639.51
      TOTAL                                                                                              56,074.58           53,435.07          2,639.51                   2,639.51
0 - Excludes transactions for which we have insufficient data


SECURITIES YOU TRANSFERRED IN/OUT
Date           Description                                           Transaction Type                             Quantity                Value of Securities      Year To Date
01/28          CD TRUIST BANK                                 Transfer/ Adjustment                       -148,000.0000                         (148,007.40)
               CHARLOTTE, NC 01.600% MAY 13 2020 TR TO IRedacleS091 N/0 NINA FISCHMAN TTEE
01/28         ADVNCD MICRO D INC                                     Transfer/ Adjustment                     -1,200.0000                       (60,636.00)
              TR TO IRedactedl091 N/0 NINA FISCHMAN TTEE
              --
01/28         AMAZON COM INC COM                                     Transfer   I Adjustment                    -53.0000                        (98,222.25)
              TR TO IRedac!edl091 N/0 NINA FISCHMAN TTEE
01/28          APPLE INC                                             Transfer/ Adjustment                      -275.7541                        (87,604.32)
               TR TO IRedacte~091 N/0 NINA FISCHMAN TTEE
                                                                                                                                                  ····--
01/28          BEYOND MEAT INC REG SHS                       Transfer/ Adjustment                              -230.0000                        (27,627.60)
               REG SHS TR TO 1""'""1091 N/0 NINA FISCHMAN TTEE
01/28          BOEING COMPANY                                        Transfer/ Adjustment                       -55.0000                        (17,410.80)
               TR TO IRedected]091 N/0 NINA FISCHMAN TTEE
01/28          CHEWY INC SH       CLA                                Transfer/ Adjustment                      -833.0000                        (24,373.58)
               TR TO 1""'""1091 N/0 NINA FISCHMAN TTEE
               ----·
01/28          COSTCO WHOLESALE CRP DEL                              Transfer I Adjustment                       -70.1490                       (21,805.81)
               TR TO 1""'"''1091 N/0 NINA FISCHMAN TTEE
                                                                                                                                                      --
01/28          CITIGROUP INC COM NEW                                 Transfer/ Adjustment                      -161.1011                        (12,443.44)
               TR TO JRedac!edl091 N/0 NINA FISCHMAN TTEE


+
005                                                                                                               4709                                                        11of17
                                                                                                                      MERRI LL~-
                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                          Account Number: [RedactedJ77 55


YOUR CMA TRANSACTIONS                                                                                                 January 01, 2020 - January 31, 2020

SECURITIES YOU TRANSFERRED IN/OUT (continued)
Date        Description                                       Transaction Type                             Quantity   Value of Securities    Year To Date
01/28       DISNEY (WALD CO COM STK                           Transfer/ Adjustment                       -126.2565          (17,470.11)
            TR TO IReaactedlQ91 N/0 NINA FISCHMAN TTEE
            - - - - - - - - --------   -- ------------

01/28       FORTINET INC                                      Transfer I Adjustment                      -200.0000          (23,508.00)
            TR TO [ReaactedlQ91 N/0 NINA FISCHMAN TTEE
01/28       FACEBOOK INC                                    Transfer/ Adjustment                         -157.0000          (34,193.03)
            CLASS A COMMON STOCK TR TO JRedacledJ091 N/0 NINA FISCHMAN TTEE
01/28        !SHARES 1-3 YEAR                                  Transfer/ Adjustment                      -597.1619          (50,710.98)
             TREASURY BOND ETF TR TO [RedactedlQ91 N/0 NINA FISCHMAN TTEE
01/28        SPDR S P BIOTECH                                 Transfer/ Adjustment                       -450.0219          (41,303.00)
             TR TO [RedactedJQ91 N/0 NINA FISCHMAN TTEE
01/28        INVESCO QQQ TR SER 1                             Transfer/ Adjustment                       -618.7290         (137,017.53)
             TR TO IRedactedlQ91 N/0 NINA FISCHMAN TTEE
01/28        GOLDMAN SACHS GROUP INC                          Transfer/ Adjustment                       -145.6684          (35,336.24)
             TR TO JRedactedJ091 N/0 NINA FISCHMAN TTEE
01/28        HCA HEALTHCARE INC                               Transfer/ Adjustment                       -201.2140          (29,276.63)
             TR TO [RectaotectIQ91 N/0 NINA FISCHMAN TTEE
01/28        VANGUARD 500 INDEX FUND                           Transfer/ Adjustment                      -625.5485         (187,946.04)
             SHS ETF TR TO [RedactedJ091 N/0 NINA FISCHMAN TTEE
                                                                                                                            '"····---
01/28        !SHARES 0-5 YEAR HIGH                            Transfer/ Adjustment                       -738.5083          (34,333.25)
             CORPORATE BOND ETF TR TO [RedaoledJ091 N/0 NINA FISCHMAN TTEE
01/28        !SHARES INTEREST RATE                             Transfer/ Adjustment                      -186.0464          (16,545.66)
             HEDGED HIGH YIELD BOND ETF TR TO Ie,aactectI091 N/0 NINA FISCHMAN TTEE
01/28        JPMORGAN CHASE & CO                              Transfer/ Adjustment                       -217.0540          (29,178.56)
             TR TO Ie,aactectI091 N/0 NINA FISCHMAN TTEE
01/28        MSCI INC                                          Transfer/ Adjustment                      -150.4108          (41,839.77)
             CLASS A TR TO [RedacledJQ91 N/0 NINA FISCHMAN TTEE
01/28        MCDONALDS CORP          COM                      Transfer I Adjustment                      -296.0214          (62,279.94)
             TR TO [RedactedJQ91 N/Q NINA FISCHMAN TTEE



+
005                                                                                                        4709                                      72of17
NINA FISCHMAN                                                                        Account Number: [RedacledJ7155                                              24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                             January 07, 2020 - January 37, 2020

SECURITIES YOU TRANSFERRED IN/OUT (continued)
Date        Description                                                     Transaction Type                            Quantity                                 Value of Securities           Year To Date
07/28       MICROSOFT CORP                                                  Transfer/ Adjustment                      -201 .3434                                       (33,314.27)
            TR TO IRectacteaI097 N/0 NINA FISCHMAN TTEE
                                                                                                                                   - - - --- .. ------- ------        -- ------- ------- ...

01/28          NIKE INCCL B                                                 Transfer/ Adjustment                      -387.8439                                        (38,943.40)
               TR TO [Redact,d]Q91 N/0 NINA FISCHMAN TTEE
01/28          NORDSTROM INC                                                Transfer/ Adjustment                      -469.0000                                        (18,061.19)
               TR TO [Redacted]Q91 N/0 NINA FISCHMAN TTEE
01/28          PEPSICO INC                                                  Transfer/ Adjustment                      -151.0542                                        (21,516.16)
               TR TO IRedacted!Q91 N/0 NINA FISCHMAN TTEE
01/28          PROCTER & GAMBLE CO                                          Transfer/ Adjustment                      -405.0000                                        (51,042.15)
               TR TO [Redacted]Q97 N/0 NINA FISCHMAN TTEE
           - ---- ---- - - -- - - - - ------- ---   ---- ------ ------- -

07/28          SECTOR SPDR INDUSTRIAL                                       Transfer/ Adjustment                      -339.6086                                        (28,017.70)
               TR TO IRectacteaI097 N/0 NINA FISCHMAN TTEE
01/28          SKYWORKS SOLUTIONS INC                                       Transfer/ Adjustment                      -243.0000                                        (29,108.97)
               TR TO [RedactedlQ91 N/0 NINA FISCHMAN TTEE
          ---- ----

07/28           SPDR GOLD TRUST                                             Transfer/ Adjustment                      -257.0000                                        (37,948.62)
                TR TO [Redacted]Q91 N/0 NINA FISCHMAN TTEE
01/28           SNAP INC CLA                                                Transfer/ Adjustment                      -575.0000                                        (70,919.25)
                TR TO [Redact,d]Q91 N/0 NINA FISCHMAN TTEE
-----                                                                                           - ------ ------

01/28           TJX COS INC NEW                                             Transfer/ Adjustment                      -301 .1500                                       (18.460.49)
                TR TO [Redacted]Q91 N/0 NINA FISCHMAN TTEE
01/28           TARGET CORP          COM                                    Transfer/ Adjustment                      -288.2545                                        (33,276.09)
                TR TO IRectact,aI091 N/0 NINA FISCHMAN TTEE
01/28           TESLA INC                                                   Transfer I Adjustment                      -70.0000                                        (39,683.00)
                TR TO [R,aacteaI097 N/0 NINA FISCHMAN TTEE
07/28           UBER TECHNOLOGIES INC                                       Transfer/ Adjustment                      -750.0000                                        (27,757.50)
                TR TO__ [Redact,d]Q91
                           _,   ,,   ,.,
                                            N/Q NINA FISCHMAN TTEE
                         _____ __ ____ -------

01/28           VERIZON COMMUNICATNS COM                                    Transfer/ Adjustment                      -407.0000                                        (24,704.90)
                TR TO [RedacledJQ91 N/0 NINA FISCHMAN TTEE



+
005                                                                                                                      4709                                                                          13 of 17
                                                                                                                                      MERRILL~,
                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: [RedactedJ71 55


YOUR CMA TRANSACTIONS                                                                                                                 January 01, 2020 - January 31, 2020


SECURITIES YOU TRANSFERRED IN/OUT (continued)
Date          Description                                         Transaction Type                                Quantity            Value of Securities      Year To Date
01/28         VISA INC CL A SHRS                                 Transfer/ Adjustment                           -172.5253                      (34,996.75)
              TR TO [Redaa,,I091 N/0 NINA FISCHMAN TTEE
-------                                 ------------------------                                                 ---------------------------------------------

01/28         LORD ABBETT SHORT                                 Transfer I Adjustment                       -12,249.6740                       (51,693.62)
              DURATION INCOME FD CL F TR TO IRedact,,I091 N/0 NINA FISCHMAN TTEE
01/28         ISHARES S&P 500                                    Transfer/ Adjustment                           -298.6800                  (115,998.35)
              INDEX FUND CL INSTL TR TO [RedactedJ091 N/0 NINA FISCHMAN TTEE
              NET TOTAL                                                                                                                 (1,854,512-35)       (1,854,512_35)


CASH/OTHER TRANSACTIONS
Date      Description                                Transaction Type                                              Quantity            Debit                         Credit
Funds Received
01 /16    CHECK DEPOSIT                             Funds Received                                                                                              25,000.00
          Subtotal (Funds Received}                                                                                                                             25,000.00
Electronic Transfers
01/24     WIRE TRF OUTP50024019676                  Wire Transfer Out                                                               6,000.00
          Subtotal (Electronic Transfers)                                                                                           6,000.00
Other Debits/Credits
01 /28   TR TO [Redacied]Q91                        Transfer   I Adjustment                                                         6,574.66
          N/0 NINA FISCHMAN TTEE
01 /29    TR TO [Redacied]Q91                       Transfer   I Adjustment                                                        36,065.65
          N/0 NINA FISCHMAN TTEE
01/30     TR TO [Redacted]091                       Transfer/ Adjustment                                                               42.67
          N/0 NINA FISCHMAN TTEE
          Subtotal (Other Debits/Credits)                                                                                          42,682.98

          NET TOTAL                                                                                                                23,682_98




+
00S                                                                                                               4709                                                 14 of17
NINA FISCHMAN                                             Account Number: [RedactedJ77 55                         24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                               January 01, 2020 - January 31, 2020

ADVISORY AND OTHER FEES
Date         Fee Type                               Quantity   Description                                          Debit                       Credit
01/03        Advisory Program Fee                              INV_ ADVISORY FEE JAN                             1,517.12
             NET TOTAL                                                                                           1,517_12




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date    Description               Withdrawals                 Deposits Date        Description                     Withdrawals              Deposits
    01/02   ML BANK DEPOSIT PROGRAM                            51,336.00 01/10         ML BANK DEPOSIT PROGRAM                                 3,335.00
    01/03   ML BANK DEPOSIT PROGRAM     1,518.00                         01/17         ML BANK DEPOSIT PROGRAM                                27,761.00
    01/03   PREFERRED DEPOSIT          50,000.00                         01/23         ML BANK DEPOSIT PROGRAM          25,002.00
    01/06   ML BANK DEPOSIT PROGRAM     3,056.00                         01/24         ML BANK DEPOSIT PROGRAM           6,000.00
    01/07   ML BANK DEPOSIT PROGRAM    49,886.00                         01/28         ML BANK DEPOSIT PROGRAM           6,574.00
    01/09   ML BANK DEPOSIT PROGRAM                                21.00 01/29         PREFERRED DEPOSIT                36,062.00
               NET TOTAL                                                                                                95,645.00




+
005                                                                                          4709                                                  15of17
                                                                                                                                                MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,       at www.finra.org
  Please promptly report any inaccuracy, discrer,ancy,       in other jurisdictions, locally registered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or con9.ern QY calling Wealth Management Client            Investment products offered by Investment Bankin_q          of the average daily balances. We receive a fee from our
Support at l800-IVIERRIL[) vyithi_n ten (10) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $100 per annum for each account
after delivery_ of or communication of the account           ARE NOT BANK GOARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                  ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                        of America, N.A. based on the avera,ie daily Preferred
                                                                We will route your equity and option orders to market      Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds       Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a         For all customers, including those who own options, please
(MLPF&S or 1v1L), One Bryant Park, New Yori<, New York       partial call for those securities, securities will be
100~6. If yo_u request a copy of our financial statement,                                                                  promptly advise us of any material change in your
                                                             randomly selected from those held in bulk. The                investment objectives or financial condition. Individual
we will mail 1t to you.                                      probability of your holdings being selected is
    We act as a market maker, dealer, block positioner       proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                     confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of         This statement serves as a confirmation of certain         information.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                  reported periodicany. Additional information including        Margin Customers
   Bof/Hl1errill Lynch Research is research produced by      the time of execution for any trade, is availa 6le upon         If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           written request.                                              statement of your margin account and special
party research ratings from selected vendors are                In accordance with applicable law, rules and
provided, if available, for your information. Our            regulations, your free credit balance is not segregated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    antl we can use these funds in our business. Your free        applicable regulations. The permanent record of the
recommendation of any particular security. MLPF &S           credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third party   your demand. You have the right to receive in tlie            for your inspection ~pon request You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make            any_fully paid secwitil;!S to which you are entitled,         interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.         subject to any obl1gat1ons you owe 1n any of your             statement. Tfie interest charge period will parallel the
   MLPF &S may make available to you certain securities      accounts.                                                     statement period, except that interest due for the final day
and other investment products that are sponsored,               For clients enrolled in a sweep program, the balance       of the statement period will be carried over and appear on
manaqed, distributed or _provided by companies that          in any bank deposit account or snares of any money            your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or nquidated on your order          Coverage for your Account
    Merrill and Merrill Edqe are the marketing name for      and ths' proceeds returned to your securities account
                                                             or remitted to you.                                             The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers           You will have the right to vote full shares and we may     our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                               governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name      FINRA and the Securities Exchange Commission or               registered with the US Securities Exchange Commission,
for the qlobal bankin_g and global markets businesses        other applicable exchanges or regulatory bodies.              precious metals, other assets that are not securities, as
of BAC.l.ending, derivatives, and other commercial              All transactions are subject to the constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
banking activities are performed qlobally by banking         requlations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, inclutlinq Bank or America, N.A.,          inferpretations of the exclianqe or market, and its          America California, N.A. (Merrill Lynch affiliated banks) or
 member Federal Deposit1nsurance Corporation                 clearinghouse, if any, where tne transactions are
 (FDIC). Securities, strategic advisory, and other                                                                         other depository institutions. Those bank deposits are
                                                             executed, and if not executed on any exchange, FINRA.         protectetl by the FDIC up to applicable limits. MLPF&S is not a
 investment bankinq activities are performed globally           You may obtain an investor brochure that includes
 l)y investment banRing affiliates o BAC ("Investment         information describinJ;t the FINRA Requlation Public         bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B"ankinq Affiliates"), including, in the United States,      Disclosure Program ("Proqram"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,        or more information abou1 the Program or your broker         GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members       contact the FINRA Requlation PublTc Disclosure Program       about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9'999 or access the FINRA website        http:/ /www.sipc.org or (202)371-8300.


 +
  005                                                                                              4709                                                                           16of17
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      l::I        Interest reported to the IRS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •           Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *           Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                          Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     occ         Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #           Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                          payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                   offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                                behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A         Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C         Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N         Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0         Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0    CUST Non-negotiaole securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                       name of the custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          rt          Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                      has upgraded (i) _or downgraded (t) its.
may be stale.                                                current price of the security and will fluctuate.                        fundamental equity opinion on a security.
   Values on your statement generally are based on           Market-Linked Investments (MLI)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuafmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +

   005                                                                                             4709                                                                      17of17
Exhibit N
Fischman, Alexander V

From:                                      CMA Deposit Research
Sent:                                      Monday, April 19, 202111:18 AM
To:                                        Rose, Huw D - STAMFORD CT; CMA Deposit Research
Cc:                                        Fischman, Alexander Y
Subject:                                   RE: Needs all deposit made on 3 accounts
Attachments:                               Document3.docx



Good morning Huw,

Attached are the 3 check copies, per your request.

Per 1"''"'"1 Portal: there are no check deposits showing for 1'''"'"'16722 or 1'"'°'"11091.

Thank you,

5Ws J,fancy J. <Bourne
Office,; GWIM Sr. Operations Rep.
CMA Operations-Accts Receivable
Merrill Lynch, Pierce, Fenner & Smith Inc.
4802 Deer Lake Drive E. Jacksonville, Fl. 32246
T 904-218-2891     F 904-638-8682
Nancy Bourne(Wbofa.com


This message and its attachments (an "e-~communication") are intended solely for the use of the intended recipient(s)
and may contain information that is privileged, confidential, proprietary or otherwise protected by work product
immunity or other legal rules. No confidentiality or privilege is waived or lost by any transmission errors. If you are not
an intended recipient, please notify the sender, and then please delete and destroy all copies and attachments, and be
advised that any review or dissemination of, or the taking of any action in reliance on, the information contained in or
attached to this e~communication is prohibited. This e~communication is not intended for distribution to, or use by, any
person or entity in any location where such distribution or use would be contrary to law or regulation, or which would
subject Sender to any registration requirement within such location.


From: Rose, Huw D - STAMFORD CT
Sent: Monday, April 19, 202110:50 AM
To: CMA Deposit Research <cma_deposit_research@bofa.com>
Cc: Fischman, Alexander Y <alexander.fischman@ml.com>
Subject: Needs all deposit made on 3 accounts

For accounts [Redac\ed]6722,   [Redacledl7155,   and   [Redacted]1091,   all name of Fischman, I need all deposits made in these accounts
since they were opened up. Can you help with this?

Thank you,



Huw D. Rose
Senior Registered Client Associate

Merrill Lynch Wealth Management
Mail Code: CT9-301-10-00
                                                                               1
301 Tresser Blvd
Stamford, Ct 06901
T: 203-356-8706 F: 203-349-8733
huw rose@ml.com



MERRILL~.
A ilANK   O, AMfiRICA COM ?AN~




                                  2
5/8/19




                                                 , CASHIER'S .CHECK
                                                                 •'
                                                                    .             910 43A 8414·
                                                                        · '""' 05/08/2019
         ls&J»JfEGl::-tJ   081              'ffl!,u;l!I   Ceda.mu~t   ""'"" "'' 46305
    TWO HUNDRlaD THOUSAND DOIJ,ARS ANO 00 CENTS
     PAYTOWE      r                    . , .                          7 :,          $     200,000.00
     °""'"   OF     "'NINAftSCHMAN"'.., .



                  L




                                                                             ".           • I>
                                                                                          !    ;;a
                                                                                          " >
                                                                                            <
                                                                                          > m
                                                                                          ~ rt,
                                                                                          > •
                                                                                          "O   ,
                                                                                               0
                                                                                          > D
                                                                                               z
                                                                                          ~ t"'
                                                                                          ~ ~
                                                                                          ;,: ~

                                                                                          .'
                                                                                          C S

                                                                                          • >
                                                                                               "
                                                                                          0 ::
                                                                                          ~ ),
                                                                                          <
                                                                                         ••
                                                                                           , ~IS~· . l' ,<'~>!al$ "· f,'
6/26/19


        ,1   J'




                                           ; ·cASHIER·s'.cHecK                             910.4415175 ·
                                                                                        oot,05/15/2019,
                 "'"~""'""001             ""'°'Hewie!!                           ™"'""", ~lOS
       FOUR HUNOREO IIINl;TY FOUR lH~SANO f9Ufl HUNORf;O filNETY DOLLARS AND 59 C!:NT$
        PAYTOTIIF. I
        OllOiR OJ'  ~'NINA FISCHMAN"'
                                       •
                                         ·,   ·      '. .
                                                          _'      '1
                                                                            ,
                                                                                     494 490 59
                                                                                        '   ,.
                                                                                                     $
                                                                                                        Dsawer. CIIP!~I 00., ti.A.



                     "L                                                         .J~0r-.--A
                                                                                    "                Allfl~~w~UJ«f

    .t·d




.. J __ _
                                  ·-
                 re,· $El~J:t!MW ..                 llru.!lrn ft',ffl.(,~ b;fl'fl/;t'U'll~«-i:P1::m tit,,v:;ooJrQ.lt(kel, QHtzy td,0111$11~~~ dlill;.




                                                                                                                  '.;I,.,
                                                                                                                       '',,J
                                                                                                                  -,I~ V,
                                                                                                                  ''. '
                                                                                                                  " ; VI
                                                                                                                            -,
                                                                                                                  .   :-~

     .,(''', '
                                                                                                                  ••
1/16/20




          P•y 1'0 Th• NINA FISCHMAN
          Onhr or,

          hYf TW<:NTY FIVE THOUMNO     $" 25,000.00 "
               DOLi.AAS AIIDOO CENTS




  1396822540
Exhibit 0
Randu:zo, Matthiew (CCB, USA)

lull Na..,..             M.illh~.,., R~ndMI<'
Lut N1mt·                RMldauc
first Name               Ma1tt1._.,,,.
Job ntla                 OU,(N
o.p..rt..,..nt           (ONWM!II Al llMMtlN!fY BMi~!N(,
Compa,ny                 JPM0RGAN(11A\I BANK N/>

                         l 304 )306 A•n•d.,.,,ay Floo, 0l
                         Ho>WltttNY 11~~7

                         •l·SJ6 19S·]ll]
                         , I 855 822 OB70

£.man:                   mat1he.,.,, tMda1.10@:<~~1e com
E·m..iil Dl1JJl•y "1:    Manhev,, Rand~uo !ma\lhl'W Mndano@{h..i!.e rom1

Prolt>Mioo:              Relal.0Mh1p B~nke,     SIi/MOO
 Transaction History
 Customu: tjlt,/A !.J.S.!.J:!MAt,/
                    ~iii1L.F.IS~l:!ti:'\N
 Ac:c:011nt:        N,Y.)'IJ,.C.1,~9$ OUkl!xJ125




  c...,...,.. au.. ...,.   •                                                           Av.1.11.0bla Lou 0-.••dutt I
  so   00                                                                              ,0 00

  Showing Tr•nuction1 from 05/14/2019 lo 01/01/2020
                                                                                                                            • d._n111._, ._nd old•~ b.ol.onu,
D• t• Postad
  Oill 1:lOl'l
                           Tun l'ilHI
                           l_ni.e.1.~st
                                                 Oes-t rlptla n
                                                 INTEREST PAYM~Nl                      •     o..blt• (·J
                                                                                                                 '    C.-.dlll( +)             8.ll• n.c •

  07/0S•)019               O!ll!Jt
                           !!a(l~leL
                                                 Onltnc T,,1ns1,, tc CHk        6568                ,4,SOO 00                      "'            18.>r,,t n.t
                                                                                                                                                 18 lU     r
   0}102/2019              0.(11.'.lt            Online. Trand" 111 CHk ,. 6568                    ·10,000 00                                    .t1.ao2   n
                           !.!~filfu
   06/}~1]019              ~l.12.l'              Onl,ne. Tran.ru to CHI(        656'                ·3,500.00                                    52,AC2 .it
                           :ia.a~t~!
   06/l21201'l             10~,r,_tJ.!           !NURfST PAYMENT                                                                   4.8B          56. )0) ] I
   06!121201'l             0.0.1~~               Oniort lranlle.r Ill CH~

   Ot,/J 11201'1
                           :!•ns(~_,
                           On1,,1e.              On~ne lr.11nshir \11 (HI(
                                                                                "''
                                                                                65'8
                                                                                                    -l,500 00

                                                                                                    -6,800,00
                                                                                                                                                 56,297 ll

                                                                                                                                                 S'I. 797 )) •
                           !g!isJt.r
   ()(,/06/201'1           l"l,J!l.[lJ~_l'la_l   WITHDRAWAL• 79<f834J l l         •                 ·• ,000.00                                   6!',,5'17 )) •
   06/0)0019                                     Onhnt Transre.r lo CHk 6568

   OS/2\/)019
                           'Dn1,nt
                            .~~-ifsl,i           Onl,ne. Tr;,,ns/e.r \11 CHI<
                                                                                                     9,86700                                     J0.59i.ll •

                                                                                6568                ·6,300.00                                    80.~6,t Jl •
                           W@e.i,
   05/15/2019              O.to0.t\!             DEPOSIT ID NUMBER )9641 • 16.                                                 4,355.02          t!6.764 ) j    •
   0~11•0019                                     Onhne. Tran'lre., to CHI<

   0<,JJ•l2019
                           ~~!                                                  ""                  .),000 00                                    8l,4C<1 31

                           Orlin~                on•ne Tr.nn'lter from CHI( .. 65                                              3,000.00          85.·!C9 ll
                           !.tA!!.U~
                                                                                                                                                   Naw • r




                                                                    l 1 • f f ~ ~ ~ 1..-ll
                                                                   JPMorgan Chase Bank, NA
                                                                       Broadway Hewlett
                                                                        1304 Broadway
                                                                      Hewlett, NY 11557
                                                                           NY2-2517
 Transaction History
  Cul\Qmu: Nll/f•.!J'.>Ul':1~1.!
                'ilN'• I lSCt!.!1f,N
  Accm,1nt:        /<iLW,C 1 ;1JA       5,).V.!D?S ~



                                                                                                                                      , ,1,qu1t1,d f,c,ld

                                               Pnu..tnt l.al•"u I                 A•••labta ~•u Ovudrah     I
  10   oc                                      sc 00                              so oc

   Showing Transactions from 0S/14/2019 to 01/01/2020

Oah Po.tl!d           Tran Ty~              Description                                   OeblU(-)              Credltt( +)             11..alimce
                                                                                                                                            /It, 104 ,-,l
  I (1~7':'fil'l                            CONSl.MfP USO JNT[Rl,ATIOt,Al WIR                     •~O 00
   1,/]l/)Ol<J        '"
                      Yl!f~'.   ·_D,clJJl   CONSUMER !NlfRNAllot,A1 WIRF Of                  .lJ,500 O!l                                   ft6.}i'4 Q~
                                                                                                                                          11 J 1114 or, •
   120~1/0l'l         •!)l!!le              on1,~e 1,ans!er to CHK. 6S6R                       I0,000 00
                       1:6Nl~:
   1,1 I 112019       l!ltC.!.CSI           INlERESI PA¥MEN1                                                                  ,'.70       1n.104% •
   INQ} 1 )0l'l        O_Ql!.Q.e            Online T,ansf~r to CHK       6S6R                  · ),000 00                                 123.69/.}h
                       l!.au,fr·
   l l 'l ]1~01'>      l!l.k.WSl            INlERESl PAYM[Nl                                                                  9 ,,        12b.o9; 2t•
                                                                                                                                          J 26.oBi f,J
   10110/)0l'l
   10/0'l1201'l
                       !ntc;,cst

                       ~~~~!
                                            INTER(SI PAYMH/1
                                            Orll,n,:, lransre, lo (HK    6568                  ·],000 00                      '"          116.<jl</ 6,; •

   0901:>00l'l         0!,l!:!),C           Onhne lransf,,, to CH!(      6568                  -~.ooo on                                  ! ll:LbJll C,9
                       ~.J_I\S!<'l
   ogn )no 1<t         On_L.2e              Qnlme Tr,~n~!er le CHK       6568                  ·S, 151 44                                 llJ.679 69
                       l.'.".!ls.t~·r
   O'l/12/lO!'l
   08/}ft/2019
   Ofll}~/)OJ'l
                       l(llCL<;S!
                       Cl~P.2.}:\
                                            INIHH-ST PAYMH,t
                                            DEPOSIT 1D NUMBER 689801 1 IM IS                                                  '"
                                                                                                                      134,SIO Jf.
                                                                                                                                          ! )k 8)1
                                                                                                                                          !Ji! /126 14".
                       O.'lli>:>~           Onion,:, Trans!N to CH~     . 6568                 -4.000 00                                     ~ JSS Iii
                       l!~!l~(~!
   08'1)/}019          !!!!.£'!,£'SJ        !NTERfST PAYMEl'-IT                                                                              11.255   lfl •
   0810712019
   0~/07/)0J'l
                       [Cl'                 cm,SUMfR USD lNlfRNAHONAI W!R                         -so 00                      '"             11 J54 r.J
                                                                                                                                             e ,c.i t4
                       ~                    (ONSUMFR 1NHRl'-IAl10t--lAL WIRE OF               ·30,000 DC
                                                                                                                                               Older




                                                                        11:::~
                                                                JPMorgan Chase Bank, NA
                                                                    Broadway Hewlett
                                                                                                                Jl.-lJ

                                                                     1304 Broadway
                                                                   Hewlett, NY 11557
                                                                        NY2-2517
 Transaction History
 Customu: 1,II.J."-.I !S,(liJ-Y•l•
          li!Nt. 1.JSU1/·\kJ<
 Aa::ount:     Hi.N.1..,}!H"i..S,mo1J1.!\Al',..!X,'illl5



                                                                                                                           • ,equued f•<'l<l

                                                                         "v•oJ . . !o lou   O•••dun I
  ,o 00                                 ic oc                            10   (l('


  Showing Tranuct!ont. from 12/29/2019 to 05/01/2020
                                                                                                             • <l~noto ""do! d~~ h:al:a,1<c
Dal• Po.te-d       Tun Typt          Ducrlptlon                                      D1blll{·)          Cr1dth( +)          hlann
  OJ }]1}0.'C,     0nh!W             0nhnc r,11n,r~, to O1k     /,51,8                      .Jgq 01
                   15~_~'-.!•>
  0111~0020        Uf!IJ!le          Onh"~ T,an,r.,, hi CH~     6566                     ·22,000 00
                   :,,,n$!<:!
   0\11 J120](l    (£1cc_,:11        lt,jlff!F~T P,h"1fhl                                                                       n ,99r,,       ..
   01113/lOJO      l:Y.!l_h~         WIIHDRAWAI i ~3%!',1/gS                              ~s.ooo oo                             n2 .. ,.,:
   Olil:!110/0     OnJ,r,t           Onhn~ lr11n11.,, k (H,,_   ~S60                        U62.SS                              , , 14(   1:
                   !!"!'~/<:!
                                     OnhM Tr11nsre, lo (Hk .
   01/0)0020       Q."-lfil
                   1r11n~~k-1                                   ""                        ·7,S00 0C




                                                           ~*
                                                       1'1.ttt.,,,.~...... .(-Ii
                                                  JPMorgan Chase Bank, N.A.
                                                      Broadway Hewlett
                                                       1304 Broadway
                                                     Hewlett, NY 11557
                                                          NY2-2517




                                                                                                                                                    -
Exhibit P
   MERRILL~-                                                    Account No.
                                                                [Redacted]
                                                                                                    Taxpayer No.                                                   Page
   A BANK OF AMERICA COMPANY                                               4625                      XX-[Redacted]                                                1 of 25
                                                                                                                                                                                 _J
                                                                2020 TAX REPORTING STATEMENT
                                                                                  ORIGINAL 1099 02/18/2021


         NINA FISCHMAN TTEE                                                                 Table of Contents                                                           Page
         U/A DTD 01/15/2020
         BY NINA FISCHMAN                                                                   Summary Pages ....                                                              3
         703 CARLYLE ST                                                                     Sale Proceeds and Gain/Loss Details                                             7
         WOODMERE NY 11598-2917                                                             Dividend Income Activity ............... .                                      19
                                                                                            Interest Income Activity ............ ..                                        23
                                                                                            Other Distributions and Charges                                                 25




        8                            We would like you to note the following item(s) which may affect your tax return. Please discuss these matters with
                                     your Tax Advisor prior to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

~s a holder of a Widely Held Fixed Investment Trust, Real Estate Mortgage Investment Conduit and/or certain Collateralized Debt Obligations, you will be receiving a Supplemental
rax Information Statement in addition to this statement. The Supplemental Statement must be used in conjunction with this Tax Statement to complete your Tax Return. The
,upplemental Statement will be produced and mailed to you on or before the March 15th IRS deadline.
lour Visa and Checking Statement is produced separately from your Tax Reporting Statement and is only available on MyMerrill.com or MerrillEdge.com. Online enrollment is
1ecessary to access the statement. For more information, including how to download your Visa and Checking details into Microsoft Excel or other software, visit the Tax Education
ind Planning Center on MyMerrill.com or MerrillEdge.com.
lo view additional tax resources available online, please visit our Tax Center on mymerrill.com or merrilledge.com.
MERRILL~-                        Account No.
                                 [Redacted]
                                                     Taxpayer No.
                                                     XX-[Redacted]
                                                                      Page
A BANK OF AMERICA COMPANY                     4625                   2 of 25


    NINA FISCHMAN TTEE
                                 2020 TAX REPORTING STATEMENT




                            THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~-                                                                    Account No.
                                                                              [RM acted]
                                                                                                                    Taxpayer No.
                                                                                                                    XX-[Redacted]
                                                                                                                                                                                                      Pil.9"
A BANK OF AMERICA COMPANY                                                                4625                                                                                                       3 of 25
                                                                                                                                                                                                                    _J
                                                                                                ORIGINAL 1099 02/18/2021

        NINA FISCHMAN TTEE                                                                  Your Financial Advisor 4709                               Payer:
        U/A DTD 01/15/2020                                                                  ALEXANDER Y FISCHMAN                                      Merrill Lynch, Pierce, Fenner & Smith Inc
        BY NINA FISCHMAN                                                                    301 TRESSER BLVD 10TH FL                                  1500 American Boulevard, NJ2-150-01-13
        703 CARLYLE ST                                                                      STAMFORD, CT 06901-3247                                   Pennington, NJ 08534-4129
        WOODMERE NY 11598-2917                                                                                                                        Federaf Identification Number XX-XXXXXXX



                                                                              2020 TAX REPORTING STATEMENT
Form 1099-DIV                2020 Dividends and Distributions                 (0MB NO. 1545-0110)             Form 1099-INT                          2020 Interest Income                  (0MB NO. 1545-0112)

                                                                                                  Amount                                                                                                      Amount
la   Total Ordinary Dividends                Sched. B, Line 5 &/or Form 1040, Line 3b            16,963.60     1     Interest Income                            Sched. B, Line 1 &/or Form 1040, Line 2b      1,374.66
lb   Qualified Dividends                     Form 1040, Line 3a                                  12,574.84     2     Early Withdrawal Penalty                   Sched. 1, Line 17                                 0.00
2a   Total Capital Gain Distributions        Sched. D, Line 13 or Form 1040, Line 13             11,021.79     3     Int. on U.S. Savings Bonds & Treas.        See Publication 550                               0.00
2b   Unrecap. Sec. 1250 Gain                 Sched. D, Line 79                                        0.00     4     Federal Income Tax Withheld                Form 1040, Line 17                                0.00
2c   Section 1202 Gain                       See Sched. D Instructions                                0.00     5     Investment Expenses                        See Instructions                                  0.00
2d   Collectibles (28%) Gain                 Sched. D, line 18                                        0.00     6     Foreign Tax Paid                           Form 1116 &/or Sched. 3, Line 1                   0.00
3    Nondividend Distributions               See Publication 550                                      1.35     7     Foreign Country or U.S. Possession         See Instructions
4    Federal Income Tax Withheld             Form 1040, Line 17                                       0.00     8     Tax-Exempt Interest                        Form 1040, Line 2a                                0.00
5    Section 199A Dividends                  See Instructions                                       163.42     9     Specified Private Activity Bond Interest   See Instructions for Form 6251                    0.00
6    Investment Expenses                     See Instructions                                         0.00     10    Market Discount                            See Instructions                                  0.00
7    Foreign Tax Paid                        Form 1116 &/or Sched. 3, Line 1                          0.00     11    Bond Premium                               See Instructions                                  0.00
8    Foreign Country or U.S. Possession      See Instructions                                                  12    Bond Premium on Treas. Obligations         See Instructions                                  0.00
9    Liquidation Distributions Cash          See Instructions                                         0.00     13    Bond Premium on Tax-Exempt Bond            See Instructions                                  0.00
10   Liquidation Distributions Non-Cash      See Instructions                                         0.00     14 Tax-Exempt/Tax Credit Bond CUSIP No.          See Instructions
11   Exempt-Interest Dividends               Form 1040, Line 2a                                       0.00     15    State                                      See Instructions                                    NY
12   Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                           0.00     16    State Identification No.                   See Instructions                       13567 4085/000
13   State                                   See Instructions                                          NY      17    State Tax Withheld                         See Instructions                                  0.00
14   State Identification No.                See Instructions                             135674085/000
15   State Tax Withheld                      See Instructions                                      0.00


                     Summary of 2020 Original Issue Discount Items                                                                              Summary of 2020 Sales Proceeds

                                                                                        Amount                                                                                                                 Amount
     Original Issue Discount                 See Publication 1212                          0.00                      Sales Proceeds                             See Form 8949                            2,278,586.31
     Market Discount                         See Publication 1212                          0.00                      Federal Income Tax Withheld                Form 1040, Line 17                               0.00
     Acquisition Premium                     See Publication 1212                          0.00
     01D on U.S. Treasury Obligations        See Publication 1212                          0.00
     Tax-Exempt Original Issue Discount      See Publication 1212                          0.00                Gross Proceeds from each of your 2020 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2020                     Refer to the 2020 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                                      this statement.


                  This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                               or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.
                                                               You may reach a Tax Representative at 800.637.6326.
         Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S or Merrill) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                              Member, Securities Investor Protection Corporation (SIPC)
           7                     1=00000000>000
                                 :jC:C:C!C!C!C!C:t-:C!C!C!
                                 oOOOODDO"S!"OOO
                                 E                fB
                                 <(              <O
                                                  ~




                  1-
                  z
                  UJ
                  2:
                   UJ


                  ~
                  (.!)
                                                             "'
                                                             a,
                                                             0
                                                             ~

                                                             If)
                   z                                         2
                                                             c::
                   ~                                         0
                                                             LI.
                  0
                   c..
                   UJ
                   c::
                   ~
                   l-    ci
                         z
                   o
                   N
                   0     "':;;
                         Q,
                   N



                          (I)
                          E
                          8
                         .5
                          V>
                          :,
                          0
                          :!!
                         .!l!
                         ii
                          V>
                         :E
     >-                  0


     .
     z                   N
                         ~

~
     -,:       UJ
               UJ
               I-
     li        I-
     0         z
     V
               <(
...I <         :;;
     ~         :r:

-
...I "'w
     li
0::: <
     ~
               (.)
               V)
               u::
               <(
                         (.)
                         V)

                         ~
                         d,
0::: 0         ;!!!,
               z
LLI "
                         "'
                         0

 <
~<
    z
     .                   ~
     MERRILL~-                                                                                      Account No.
                                                                                                    [Redacted]
                                                                                                                                                     Taxpayer No.                                                                                              Page
     A BANK OF AMERICA COMPANY                                                                                 4625                                     XX-[Redacted]                                                                                        5 of 25
                                                                                                                                                                                                                                                                                 _J
              NINA FISCHMAN TTEE
                                                                                                     2020 TAX REPORTING STATEMENT
 099-INT - INTEREST INCOME                                                                                  (0MB No. 1545-0112)
"he information provided may be different for covered and noncovered securities. For a description of covered securities, see the           Line 6 - For a taxable covered security, shows the amount of acquisition premium amortization for the year that reduces the amount of
nstructions for Form 8949. For a taxable covered security acquired at a premium, unless you notified the payer in writing in                DID that is included as interest on your income tax return. If an amount is reported on this line. see the Instructions for Form 1040
1ccordance with Regulations section 1.6045-1(n)(5) that you did not want to amortize the premium under section 171. or for a                (Schedule B). If there is an amount on both lines 6 and 11, for a tax-exempt obligation that is a covered security acquired on or after
ax-exempt covered security acquired at a premium. your payer generally must report a gross amount for both the interest paid to you         January 1, 2017, and issued with O1D, the amount on llne 6 shows the amount of acquisition premium amortization for the year that
ind the premium amortization allocable to the payment(s). lf you did notify your payer that you did not want to amortize the premium        reduces the amount of your tax-exempt DID for the year.
,n a taxable covered security, then your payer will only report the gross amount of interest paid to you. For a noncovered security         Line 8 - Shows DID on a U.S. Treasury obligation for the part of the year you owned it. Report this amount as interest income on your
,cquired at a premium, your payer ls only required to report the gross amount of interest paid to you.                                      federal lncome tax return. and see Publication 1212 to figure any appropriate aqjustments to this amount. This DID is exempt from state
.ine 1 • Shows taxable interest paid to you during the calendar year by the payer. This does not include interest shown on line 3. May      and local income taxes and is not included on line 1,
,lso show the total amount of the credits from clean renewable energy bonds. new clean renewable energy bonds. qualified energy             Line 11 - For a tax-exempt obligation that is a covered security acquired on or after January 1, 2017. shows the tax-exempt O!D on the
:onset"lfat!on bonds. qualified zone academy bonds. qualified school construction bonds. and build America bonds that must be               obligation for the part of the year you owned lt. In genera!, report the amount of tax-exempt OID on Form 1040.
11cluded ln your interest i11come. These amou11ts were treated as pald to you during 2020 on the credit allowance dates (March 15,
                                                                                                                                            1099-B - PROCEEDS FROM BROKER AND BARTER EXCHANGE TRANSACTIONS                                                            (OMB-1545-0715)
 une 15, September 15, and December 15). For more i11formation, see Form 8912.
                                                                                                                                            Applicable check box on Form 8949. Indicates where to report this transaction on Form 8949 and Schedule D. and which check box is
.ine 3 - Shows interest on U.S. Savings Bonds, Treasury bills. Treasury bonds. and Treasury notes. This may or may not be all
                                                                                                                                            applicable. See the Instructions for Schedule D and/or Form 8949.
axab!e. See Publication 550. This interest is exempt from state and local income taxes. This interest is not included on line 1.
                                                                                                                                            Code A - Indicates a short-term transaction for which the cost or other basis is being reported to the IRS.
.ine 5 -Any amount shown is your share of lnvestment expenses of a slngle-class REMIC. This amount is included on line l .
                                                                                                                                            Code B - Indicates a short-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 8 - Shows tax-exempt interest paid to you during the calendar year by the payer. See how to report this amount in the
                                                                                                                                            Code D - Indicates a long-term transaction for which the cost or other basis is being reported to the IRS.
nstructions for Form 1040. Thls amount may be subject to backup withholding, See line 4,
                                                                                                                                            Code E - Indicates a long-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 9 - Shows tax-exempt interest subject to the alternative minimum tax. This amount is included on line 8. See the Instructions for
                                                                                                                                            Code X - Indicates a transaction for which the holding period is unknown,
·orm 6251.
                                                                                                                                            Line 1a - Shows a brief description of the item or set"lfice for which amounts are being reported.
.ine 10 - For a taxable or tax-exempt covered security. if you made an election under section 1278(b) to include market discount in
                                                                                                                                            Line 1b - This line may be blank lf line 5 is noted or if the securities sold were acquired on a variety of dates. For short sales. the date
ncome as it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5).
                                                                                                                                            shown is the date you acquired the security delivered to close the short sale.
,hows the market discount that accrued on the debt instrument during the year while held by you, unless it was reported on Form
                                                                                                                                            Line 1c - Shows the trade date of the sale or exchange. For short sales. the date shown is the date the security was dellvered to close
  099-OID. Report the accrued market discount on your income tax return as directed in the Instructions for Form 1040. Market discount
                                                                                                                                            the short sale.
 ,n a tax-exempt security is includible in taxable income as interest income.
                                                                                                                                            Line 1d - Shows the cash proceeds. reduced by any commissions or transfer taxes related to the sale, for transactions involving stocks,
 .ine 11 • For a taxable covered security, shows the amount of premium amortization allocable to the interest payment(s). unless you
                                                                                                                                            debt, commodities, forward contracts, non-Sectlon 1256 option contracts, or securities futures contracts, May show the proceeds from
 1otified the payer in writing in accordance with RegulaUons section 1.6045-1(n)(5) that you did not want to amortize bond premium
                                                                                                                                            the disposition of your interest(s) in a widely held fixed investment trust. May also show the aggregate amount of cash and the fair
 inder section 171. If an amount ls reported on this lfne, see the Instructions for Form 1040 (Schedule B). If the amount on this line is
                                                                                                                                            market value of any stock or other property received ln a reportable change in control or capital structure arising from the corporate
 Ireater than the amount of interest pald on the covered security. see Regulatlons section 1.171-2(a)(4).
                                                                                                                                            transfer of property to a foreign corporation, Losses on forward contracts or non-Section 1256 option contracts are shown in parentheses.
 .ine 12 - For a U.S. Treasury obligation that is a covered security, shows the amount of premium amortization allocable to the
                                                                                                                                            This line does not include proceeds from regulated futures contracts or Section 1256 option contracts. Report this amount on Form 8949
 nterest payment(s). unless you notified the payer in wrltlng ln accordance with Regulations section 1.6045-1(n)(5) that you did not
                                                                                                                                            or on Schedule D (whichever is applicable) as explained in the Instructions for Schedule D.
 vant to amortize bond premium under section 171, If an amount is reported on this line, see the Instructions for Form 1040 (Schedule
                                                                                                                                            Line 1e - Shows the cost or other basis of securities sold. If the securities were acquired through the exercise of a noncompensatory
 3). If the amount on this line is greater than the amount of interest paid on the U.S. Treasury obligation, see Regulations section
                                                                                                                                            option granted or acquired on or after January 1, 2014, the basis has been aqjusted to reflect your option premium. If the securities were
  .171-2(a)(4).
                                                                                                                                            acquired through the exercise of a noncompensatory option granted or acquired before January 1, 2014. your broker is permitted, but not
 .ine 13 * For a tax-exempt covered security, shows the amount of premium amortization allocable to the interest payment(s). If the
                                                                                                                                            required, to adjust the basis to reflect your option premium. lf the securities were acquired through the exercise of a compensatory
 ,mount on this line is greater than the amount of interest paid on the tax-exempt covered security, the excess is a nondeductible loss.
                                                                                                                                            option, the basis has not been adjusted to include any amount related to the option that was reported to you on a Form W-2. If line 5 ls
 iee Regulations sectfon 1.171-2(a)(4)(ii) .
                                                                                                                                            noted, line 1e may be blank. See the Instructions for Form 8949, Instructions for Schedule D, or Publication 550 for details.
 .ine 14 * Shows CUSIP number(s) for tax-exempt bond(s) on which tax-exempt interest was paid. or tax credit bond(s) on which               Line 1f - Shows the amount of accrued market discount. For details on market discount, see the Instructions for Schedule D (Form
 axable interest was paid or tax credit was allowed, to you during the calendar year,
                                                                                                                                            1040), Instructions for Form 8949. and Publication 550. If line 5 is noted, line 1f may be b!ank,
 .ines 15-17 - State tax withheld reporting lines                                                                                           Line 1g * Shows the amount of nondeductible loss ln a wash sale transaction. For details on wash sales. see the Instructions for
 099-OIO - ORIGINAL ISSUE DISCOUNT                                                                             (0MB No. 1545-0117)          Schedule D (Form 1040), Instructions for Form 8949, and Publication 550. If line 5 is noted, line 1g may be blank.
·he information provided may be different for covered and noncovered securltles. For a description of covered securities. see the           Line 3 ¥.  If checked. proceeds are from a transaction involving collectibles or from a Qualified Opportunity Fund (QOF).
nstructions for Form 8949. For a covered security acquired with acquisition premium, your payer generally must report a gross               Line 5 • If noted. the securities sold were noncovered securltles and lines 1b, 1e, 1f, 1g and 2 may be blank. Generally. a noncovered
imount for both the O!D and the acquisltlon premium amortization for the year. For a noncovered security acquired with acquisition          security means: stock purchased before 2011, stock in most mutual funds purchased before 2012, stock purchased in or transferred to a
iremium, your payer is only required to report the gross amount of OID.                                                                     dividend reinvestment plan before 2012, debt acquired before 2014, options granted or acquired before 2014, and securities futures
.ine 1 * Shows the DID on a taxable obligation for the part of the year you owned it. Report the amount on line 1 as interest income        contracts entered into before 2014.
in your income tax return. However, depending on the type of debt instrument, the issue or acquisition date, and other factors (for
                                                                                                                                            Line 6 - If the exercise of a noncompensatory option resulted in a sale of a security. indicates whether the amount on line 1d was
1xample, if you paid acquisition or bond premium, or the obligation is a stripped bond or coupon), you may have to figure the correct       adjusted for option premium.
1mount of DID to report on your return. See Publication 1212 for details on how to figure the correct DID.                                  Line 7 - If noted, you cannot take a loss on your tax return based on gross proceeds from a reportable change in control or capital
.ine 5 *Fora covered security acquired with DID. if you made an election under section 1278(b) to include market discount in income         structure reported on line 1d. See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any losses on a
,sit accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045·1(n)(5). shows the        separate statement.
narket discount that accrued on the debt instrument during the year while held by you. For a tax-exempt obligation that is a covered         Line 12. If applicable. this is noted on Forrn(s} 1099-B.
,ecurity acquired on or after January 1. 2017. and issued with DID. shows the market discount that accrued on the obligation during
he year while held by you. Report the accrued market discount on your income tax return as directed in the Instructions for Form
 040. Market discount on a tax-exempt security is includible in taxable income as interest income.
MERRILL~-                        Account No.
                                 {Redacted)
                                                   Taxpayer No.       !'age
A BANK OF AMERICA COMPANY                   4625   XX .[Redacted]    6 of 25
                                                                               _J
    NINA FISCHMAN TTEE

                                 2020 TAX REPORTING STATEMENT




                            THIS PAGE WAS INTENTIONALLY LEFT BLANK
    MERRILL~-                                                             Account No.
                                                                          jRedactedJ
                                                                                                               Taxpayer No.                                                                   Page
    A BANK OF AMERICA COMPANY                                                        4625                       XX-lRedacted]                                                                7 of 25
                                                                                                                                                                                                               _J
          NINA FISCHMAN TTEE

                                                                           2020 TAX REPORTING STATEMENT
rhe following sections are provided to facilitate your review and the preparation of your tax return.
fhe 2020 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
,ecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1, 2011, Mutual Funds acquired on or after January 1, 2012, Option
rransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
m1s. Legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." Any sale of a security that is
;onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the adjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
.axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
10ncovered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
iistributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount ("OID")
1bligations includes the accretion of OID.
                     This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                 or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.


Form 1099-B                                     2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       1b. Date 1c. Date Sold                                                          11. Accrued                1g. Wash Sale
la. Description of Property                            Acquired or Disposed                 1d. Proceeds     1e. Cost Basis         Market Discount              Loss Disallowed             Gain or Loss

SHORT TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
COVERED TRANSACTIONS - Cost basis ree.orted to IRS - Form 8949, Part I, (Al
~D TRUIST BANK 1.60% 2020                      CUSIP Number         105733GP1
 CHARLOTTE. NC
 01.600% MAY 13 2020
   148000.0000 Redemption                             17/05/79 05/13/20                       148,000.00            147,926.00                      0.00                      0.00                     74.00
4DVNCD MICRO D INC                             CUSIP Number 007903107
      586.0000 Sale                                   12/19/19 10/26/20                        48,842.02             25.272.95                      0.00                      0.00               23.569.07
4MERICAN TOWER REIT INC                        CUSIP Number 03027X100
 (HLDG CO) SHS
      750.0000 Sale                                      05/08/20     08/19/20                 36,947.08             35,555.25                      0.00                      0.00                1,391.83
         .6191 Sale                                      07/09/20     08/19/20                    153.33                165.00                      0.00                      0.00                  (11.67)
                      Security Subtotal                                                        37. 100.41            35,720.25                      0.00                      0.00                 1,380.16
4LPHABET INC SHS CL A                          CUSIP Number 02079K305
       6.0000 Sale                                    05/06/20 70/26/20                         9.681.39               8,194.44                     0.00                      0.00                1,486.95
gEYOND MEAT INC REG SHS                        CUSIP Number 08862E109
 REG SHS
     230.0000 Sale                                    10/29/19 04/08/20                        16,045.21             20,050.90                      0.00                      0.00                (4,005.69)
3OEING COMPANY                                 CUS/P Number 097023105
      55.0000 Sale                                    11/19/19 10/06/20                         9.141.21             20,480.79                      0.00                      0.00              (11,339.58)
        .4467 Sale                                    03/05/20 10/07/20                            74.24                113.03                      0.00                      0.00                  (38.79)
   MERRILL~-                                                     Account No.
                                                                 [Redacted] GZS
                                                                                                  Taxpayer No.
                                                                                                   XX-[Redacted]
                                                                                                                                                           ]'_ij_gg_
   A BANK OF AMERICA COMPANY                                               4                                                                              8 of 25
                                                                                                                                                                                _J
         NINA FISCHMAN TTEE

                                                                 2020 TAX REPORTING STATEMENT

Form 1099-B                             2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                  (0MB NO. 1545-0715)
                                              1b. Date 1c. Date Sold                                                   11. Accrued      lg. Wash Sale
Ia. Description of Property                   Acquired or Disposed                7d. Proceeds   1e. Cost Basis     Market Discount    Loss Disallowed    Gain or Loss


gOEING COMPANY                          CUSIP Number       097023105
                    Security Subtotal                                                 9,215.45         20,593.82                0.00              0.00       (11,378.37)
'::HEWYINC SH        CL A               CUSI P Number      76679L 109
      833.0000 Sale                            01/21/20      02/12/20                22,852.89         25,001.66                0.00              0.00         (2,148.77)
      875.0000 Sale                            08/06/20      10/02/20                49,055.45         49,997.50                0.00              0.00           (942.05)
                  Security Subtotal                                                  71,908.34         74,999.16                0.00              0.00         (3,090.82)
'::IT/GROUP INC COM NEW                 CUSIP Number       172967424
       760.0000   Sale                         08/14/19      03/04/20                10,379.80          9,864.00                0.00              0.00             515.80
         1.1011   Sale                         11/21/19      03/04/20                    71.43             81.60                0.00              0.00             (10.17)
          .8989   Sale                         02/27/20      03/04/20                    58.32             55.77                0.00              0.00               2.55
          .4254   Sale                         02/27 /20     03/04/20                    27.49             26.39                0.00              0.00               1.10
                    Security Subtotal                                                10,537.04          10,027.76               0.00              0.00                 509.28
'::ARVANA CO         CLA                CUSIP Number       146869102
       227.0000 Sale                           10/02/20      10/23/20                45,498.92         50,021.72                0.00              0.00         (4,522.80)
~ISNEY (WALT) CO COM STK                CUSIP Number       254687706
       124.0000   Sale                         05/08/19      04/08/20                12,394.76         16,721.40                0.00              0.00         (4,326.64)
          .4971   Sale                         07/25/19      04/08/20                    49.69             77.30                0.00              0.00             (21.51)
         1.0000   Sale                         07 /25/19     04/08/20                    99.96            143.42                0.00              0.00             (43.46)
          .5029   Sale                         07/15/20      04/08/20                    50.27             73.14                0.00              0.00             (22.87)
          .2565   Sale                         07/15/20      04/08/20                    27.68             37.30                0.00              0.00              (9.52)
                  Security Subtotal                                                  12,622.36          17,046.56               0.00              0.00          (4,424.20)
cASTL Y INC REG SHS CL A                CUSIP Number       31188V100
       500.0000 Sale                           10/15/20      10/23/20                37,734.17         46,799.95                0.00              0.00          (9,065.78)
coRD MOTOR CO                           CUSIP Number       345370860
       374.0000 Sale                           10/07/20      10/26/20                 3,001.17           2,680.91               0.00              0.00                 320.26
cORTINET INC                            CUSIP Number       34959E109
       200.0000 Sale                           11/12/19      10/06/20                23,816.87         19,821.00                0.00              0.00           3,995.87
cACEBOOK INC                            CUSIP Number       30303M102
 CLASS A COMMON STOCK
       157.0000 Sale                           70/29/79      02/17/20                32,816.14         29,774.12                0.00              0.00           3,042.02
'SHARES 1-3 YEAR                        CUSIP Number       464287457
  TREASURY BOND ETF
         1.0000 Sale                           06/7 0/19     03/79/20                    86.34              84.52               0.00              0.00                   1.82
          .2687 Sale                           07/09/19      03/19/20                    23.20              22.70               0.00              0.00                   0.50
         1.0000 Sale                           04/08/19      03/19/20                    86.34              83.86               0.00              0.00                   2.48
   MERRILL~-                                                 Account No.
                                                             [Redacted]
                                                                                            Taxpayer No.                                             Pa_ge
   A BANK OF AMERICA COMPANY                                            4625                 XX-[Redacted]                                          9 of 25
                                                                                                                                                                      _J
         NINA FISCHMAN TTEE

                                                              2020 TAX REPORTING STATEMENT

Form 1099-B                           2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                              (0MB NO. 1545-0715)
                                            1b. Date 1c. Date Sold                                               1f. Accrued      1g. Wash Sale
la. Description of Property                 Acquired or Disposed           1d. Proceeds    1 e. Cost Basis    Market Discount    Loss Disallowed    Gain or Loss


'SHARES 1-3 YEAR                      CUSIP Number      464287457
  TREASURY BOND ETF
        1.0000 Sale                          05/08/19     03/19/20                86.34               83.97               0.00              0.00               2.37
      100.0000 Sale                          05/10119     03/19/20             8,633.94            8,405.54               0.00              0.00             228.40
        1.0000 Sale                          07/09/19     03/19/20                86.34               84.46               0.00              0.00               1.88
        1.0435 Sale                          08/06/19     03/19/20                90.10               88.70               0.00              0.00               1.40
        1.0210 Sale                          09/06/19     03/19/20                88.15               86.61               0.00              0.00               1.54
         .9425 Sale                          10/04/19     03/19/20                81.38               80.10               0.00              0.00               1.28
         .9799 Sale                          11/06/19     03/19/20                84.60               82.93               0.00              0.00               1.67
         .9437 Sale                          12/05/19     03/19/20                81.48               79.84               0.00              0.00               1.64
         .9626 Sale                          12/24/19     03/19/20                83.11               81.40               0.00              0.00               1.71
         .8381 Sale                          02/06/20     03/19/20                72.36               71.13               0.00              0.00               1.23
         .1109 Sale                          02/06/20     03/20/20                 9.62                9.41               0.00              0.00               0.21
         .8660 Sale                          03/05/20     03/20/20                75.08               74.74               0.00              0.00               0.34
                 Security Subtotal                                             9,668.38            9,419.91               0.00              0.00             248.47
';OLDMAN SACHS GROUP INC              CUSIP Number 38141G104
      40.0000 Sale                           05/10/19  03/04/20                8,156.91            8,001.78               0.00              0.00             155.13
       1.0000 Sale                           06/28/19  03/04/20                  203.93              198.88               0.00              0.00                5.05
        .0268 Sale                           06/28/19  03/04/20                    5.47                5.45               0.00              0.00                0.02
        .8579 Sale                           09/26/19  03/04/20                  174.94              180.03               0.00              0.00              (5.09)
        .1753 Sale                           12/27 /19 03/04/20                   23.51               26.65               0.00              0.00              (3.14)
        .6684 Sale                           12/27/19 03/04/20                   134.57              154.46               0.00              0.00             (19.89)
       1.0000 Sale                           03/27 /20 03/31/20                  156.47              157.59               0.00              0.00               (1 .12)
        .1555 Sale                           03/27/20  03/37/20                   22.58               24.50               0.00              0.00               (1.92)
                  Security Subtotal                                            8,878.38            8,749.34               0.00              0.00             129.04
'!CA HEALTHCARE INC                   CUSIP Number 40412C101
      200.0000 Sale                          08/21/19 05/06/20                 20,665.54          24,704.26               0.00              0.00        (4,038.72)
         .6728 Sale                          09/27/79 05/06/20                     69.52              80.00               0.00              0.00           (10.48)
         .5412 Sale                          12/26/19 05/06/20                     55.92              80.27               0.00              0.00           (24.35)
         .7860 Sale                          03/30/20 05/06/20                     81.22              70.43               0.00              0.00            10.79
         .1795 Sale                          03/30/20 05/06/20                     18.40              16.09               0.00              0.00             2.31
                  Security Subtotal                                            20,890.60          24,951.05               0.00              0.00        (4,060.45)
~ROSHARES UL TRAPRO QQQ               CUSIP Number 74347X831
      550.0000 Sale                          02/26/20 02/27/20                 44,774.51          51,044.01               0.00              0.00        (6,269.50)
VANGUARD 500 INDEX FUND               CUSIP Number 922908363
 SHS ETF
        2.9484 Sale                          09/30/19     07/29/20               877.01              806.36               0.00              0.00              70.65
   MERRILL~-                                                    Account No.
                                                                              4625
                                                                                                      Taxgay:er No.                                             Page
   A BANK OF AMERICA COMPANY                                     [R~ac:ted]                            XX-[Redacted]                                          10 of 25
                                                                                                                                                                                _J
         NINA FISCHMAN TTEE

                                                                 2020 TAX REPORTING STATEMENT

Form 1099-B                              2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                     (0MB NO. 1545-0715)
                                              1b. Date 1c. Date Sold                                                       11. Accrued      1 g. Wash Sale
Ia. Description of Property                   Acquired or Disposed                   1 d. Proceeds   1e. Cost Basis     Market Discount    Loss Disallowed    Gain or Loss

VANGUARD 500 INDEX FUND                  CUSIP Number      922908363
 SHSETF
         2.9894   Sale                         12/26/19      07/29/20                      889.21             889.33                0.00              0.00            (0.12)
         3.0600   Sale                         03/12/20      07/29/20                      910.21             736.90                0.00              0.00           173.31
         2.3915   Sale                         07/01/20      07/29/20                      711.36             690.56                0.00              0.00            20.80
          .7287   Sale                         07/01/20      07/29/20                      215.50             210.42                0.00              0.00             5.08
                     Security Subtotal                                                    3,603.29          3,333.57                0.00              0.00           269.72
'SHARES 0-5 YEAR HIGH                    CUSIP Number      46434V407
  CORPORA TE BOND ETF
         2.0000   Sale                         04/08/19      03/19/20                        78.64             93.20                0.00              0.00            (14.56)
         2.0000   Sale                         05/08/19      03/19/20                        78.64             92.96                0.00              0.00            (14.32)
       200.0000   Sale                         05/10/19      03/19/20                     7,863.81          9,285.98                0.00              0.00         (1,422.17)
         3.0000   Sale                         06/10/19      03/19/20                       117.96            139.14                0.00              0.00            (21.18)
         1.0000   Sale                         07/09/19      03/19/20                        39.32             46.42                0.00              0.00              (7.10)
          .1906   Sale                         07 /09/19     03/19/20                         7.49              8.87                0.00              0.00              (1.38)
         3.0000   Sale                         07/09/19      03/19/20                       117.96            139.62                0.00              0.00            (21.66)
         3.1892   Sale                         08/06/19      03/19/20                       125.40            146.83                0.00              0.00            (21.43)
         3.1997   Sale                         09/06/19      03/19/20                       125.81            148.40                0.00              0.00            (22.59)
         3.1510   Sale                         10/04/19      03/19/20                       123.89            145.45                0.00              0.00             (21.56)
         3.2550   Sale                         11 /06/19     03/19/20                       127.98            150.51                0.00              0.00             (22.53)
         3.2828   Sale                         12/05/19      03/19/20                       129.08            151.14                0.00              0.00             (22.06)
         3.2400   Sale                         12/24/19      03/19/20                       127.39            150.37                0.00              0.00             (22.98)
         3.0133   Sale                         02/06/20      03/19/20                       118.48            140.12                0.00              0.00             (21.64)
         2.4784   Sale                         03/05/20      03/19/20                        97.45            111.50                0.00              0.00             (14.05)
          .6241   Sale                         03/05/20      03/20/20                        23.42             28.08                0.00              0.00              (4.66)
                     Security Subtotal                                                    9,302.72          10,978.59               0.00              0.00         (1,675.87)
'SHARES INTEREST RATE                    CUSIP Number      46437W606
  HEDGED HIGH YIELD
  BONDETF
          .3559   Sale                         03/06/20      03/19/20                        25.45              28.25               0.00              0.00                (2.80)
         1.0000   Sale                         04/09/19      03/19/20                        71.51              88.85               0.00              0.00               (17 .34)
         1.0000   Sale                         05/09/19      03/19/20                        71.51              89.32               0.00              0.00               (17.81)
         1.0000   Sale                         06/11/19      03/19/20                        71.51              88.76               0.00              0.00               (17.25)
          .9433   Sale                         07/10/19      03/19/20                        67.45              83.64               0.00              0.00               (16.19)
          .7513   Sale                         08/07 /19     03/19/20                        53.72              65.38               0.00              0.00               (11.66)
          .7197   Sale                         09/09/19      03/19/20                        51.47              63.43               0.00              0.00               (11.96)
          .6733   Sale                         10/07/19      03/19/20                        48.15              58.58               0.00              0.00               (10.43)
          .6680   Sale                         11/07/19      03/19/20                        47.77              59.09               0.00              0.00               (11.32)
          .6778   Sale                         12/06/19      03/19/20                        48.47              59.88               0.00              0.00               (11.41)
   MERRILL~-                                                    Account No.
                                                                !Redaciedj
                                                                                               Taxpayer No.
                                                                                                XX-IRedacted]
                                                                                                                                                          P119.!!
   A BANK OF AMERICA COMPANY                                               4625                                                                         11 of 25
                                                                                                                                                                             _J
         NINA FISCHMAN TTEE

                                                                 2020 TAX REPORTING STATEMENT

Form 1099-B                              2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                               (0MB NO. 1545-0715)
                                              1b. Date 1c. Date Sold                                                 7f. Accrued      1g. Wash Sale
la. Description of Property                   Acquired or Disposed            1d. Proceeds    1 e. Cost Basis     Market Discount    Loss Disallowed    Gain or Loss


'SHARES INTEREST RATE                    CUSIP Number      46431W606
  HEDGED HIGH YIELD
  BOND ETF
          .6130 Sale                           12/30/19      03/19/20                43.83               54.86                0.00              0.00             (11.03)
          .5977 Sale                           02/07/20      03/19/20                42.74               53.19                0.00              0.00             (10.45)
          .4344 Sale                           03/06/20      03/20/20                29.50               34.47                0.00              0.00              (4.97)
                    Security Subtotal                                               673.08              827.70                0.00              0.00            (154.62)
IPMORGAN CHASE & CO                      CUS/P Number      46625H100
         1.0000   Sale                         05/01/19      03/04/20                115.56             112.98                0.00              0.00                   2.58
          .0078   Sale                         05/01/19      03/04/20                  0.90               0.90                0.00              0.00                   0.00
       100.0000   Sale                         05/10/19      03/04/20             11,555.70          11,164.55                0.00              0.00                391 .15
         1.4858   Sale                         07/30/79      03/04/20                171.70             171.21                0.00              0.00                   0.49
         1.5604   Sale                         70/30/79      03/04/20                180.31             193.94                0.00              0.00                 (13.63)
          .9460   Sale                         01/30/20      03/04/20                109.32             126. 71               0.00              0.00                 (17.39)
          .5124   Sale                         01/30/20      03/04/20                 59.01              68.64                0.00              0.00                  (9.63)
                    Security Subtotal                                             12,192.50          11,838.93                0.00              0.00                353.57
,OWE'S COMPANIES INC                     CUS/P Number      548661107
        75.0000   Sale                         05/19/20      70/26/20             12,675.25           8,823.90                0.00              0.00          3,851.35
       180.0000   Sale                         05/19/20      11/18/20             27,016.14          21,177.36                0.00              0.00          5,838.78
          .9354   Sale                         08/04/20      11 /18/20               140.39             140.25                0.00              0.00              0.14
          .0646   Sale                         11/03/20      11/18/20                  9.70              10.67                0.00              0.00             (0.97)
          .8647   Sale                         11/03/20      11/18/20                128.27             142.89                0.00              0.00            (14.62)
                    Security Subtotal                                             39,969.75          30,295.07                0.00              0.00          9,674.68
VISCI INC                                CUSIP Number      55354G100
 CLASS A
        75.0000   Sale                          07/02/19     03/04/20             23,548.73          18,275.01                0.00              0.00           5,273.72
          .2749   Sale                          08/29/19     03/04/20                 67.47              57.00                0.00              0.00               16.47
          .1959   Sale                          11/26/19     03/04/20                 61.51              51.15                0.00              0.00               10.36
        74.5892   Sale                          01/02/20     03/04/20             23,419.75          19,534.36                0.00              0.00           3,885.39
          .4108   Sale                          07/02/20     03/04/20                123.60             107.59                0.00              0.00               16.01
          .3526   Sale                          03/05/20     03/19/20                 84.72             102.28                0.00              0.00              (17.56)
                    Security Subtotal                                             47,305.78          38,121.39                0.00              0.00           9,184.39
VIC CORM/CK NON VTG                      CUSIP Number      579780206
        25.0000 Sale                            04/20/20     70/26/20              4,853.23           3,930.22                0.00              0.00                923.01
                Cash/Lieu                       04/20/20     12/07 /20                76.66              65.06                0.00              0.00                 11.60
                     Security Subtotal                                             4,929.89           3,995.28                0.00              0.00                934.61
      MERRILL~.                                                  Account No.
                                                                 (Redacied] GZS
                                                                                               Taxpayer No.                                                   Page
      A BANK OF AMERICA COMPANY                                            4                    XX .[Redacted]                                              12 of 25
                                                                                                                                                                               _J
           NINA FISCHMAN TTEE

                                                                 2020 TAX REPORTING STATEMENT

Form 1099-B                              2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                              (0MB NO. 1545-0715)
                                              1 b. Date 1C. Date Sold                                               71. Accrued      1 g. Wash Sale
la. Description of Property                   Acquired or Disposed            1d. Proceeds    1 e. Cost Basis    Market Discount    Loss Disallowed         Gain or Loss


VETFLIX COM INC                          CUSIP Number      64110L 106
          6.0000 Sale                          04/23/20      10/26/20              2,935.47           2,591.01               0.00              0.00                344.46
VORDSTROM INC                            CUSIP Number      655664700
        469.0000 Sale                          01/07/20      02/03/20             17,663.30          19,961.06               0.00              0.00             (2,297.76)
0 ELOTON   INTERACTIVE INC               CUSIP Number      70614W700
 CLA
         20.0000 Sale                          10/06/20      10/26/20              2.413.56           2,256.20               0.00              0.00                157.36
        140.0000 Sale                          10/06/20      12/04/20             16,100.34          15,793.39               0.00              0.00                306.95
                  Security Subtotal                                               18,513.90          18,049.59               0.00              0.00                464.31
0 ENN   NATL GAMING CORP                 CUSIP Number      707569109
        715.0000 Sale                          08/26/20      10/12/20             47,353.40          39,915.73               0.00              0.00              7,437.67
0 ROCTER   & GAMBLE CO                   CUSIP Number      742718109
         54.0000 Sale                          01/03/20      10/26/20              7,611.54           6,657.40               0.00              0.00                960.14
'<H                                      CUSIP Number      74967X703
        130.0000 Sale                          09/30/20      10/26/20             49,526.05          49,495.68               0.00              0.00                    30.37
"ilMON PROPERTY GROUP DEL                CUSIP Number      828806109
  REIT
        400.0000 Sale                          06/04/20      06/10/20             32,907.67          30,012.00               0.00              0.00              2,895.67
"iECTOR SPDR INDUSTRIAL                  CUSIP Number      87369Y704
          3.0000   Sale                        03/27/19      03/04/20               223.32              221.15               0.00              0.00                      2.17
          7.0000   Sale                        06/27/19      03/04/20                74.44               70.74               0.00              0.00                      3.70
           .1437   Sale                        06/27/19      03/04/20                10.70               11.01               0.00              0.00                     (0.31)
          1.0000   Sale                        06/27/19      03/04/20                74.44               76.60               0.00              0.00                     (2.16)
          1.8018   Sale                        09/24/19      03/04/20               134.12              139.35               0.00              0.00                     (5.23)
          1.0545   Sale                        12/24/19      03/04/20                78.49               86.43               0.00              0.00                     (7.94)
           .6086   Sale                        12/24/19      03/04/20                44.47               49.88               0.00              0.00                     (5.41)
                Security Subtotal                                                    639.98             655.16               0.00              0.00                    (15.18)
"iKYWORKS SOLUTIONS INC                  CUSIP Number      83088M102
          1.0252   Sale                         01/14/20     02/20/20                119.49             126.55               0.00              7.06   (W)              0.00
        241.9748   Sale                         07/14/20     02/20/20             28,202.75          29,870.59               0.00              0.00              (1,667.84)
          1.0000   Sale                         01/25/20     03/04/20                100.99             111.18               0.00              0.00   (YI           (10.19)
           .0252   Sale                         01/25/20     03/04/20                  2.53               2.80               0.00              0.00   (YI             (0.27)
                     Security Subtotal                                            28,425.76          30,111.12               0.00              7.06              (1,678.30)
"iHOPIFY INC CL A                        CUSIP Number      82509L 107
         39.0000 Sale                           05/20/20     09/17/20             33,512.67          29,564.93               0.00              0.00              3,947.74
   MERRILL~-                                                  Account No.
                                                              [RedactedJ
                                                                                                   Tax(;!ay:er No.                                                Page
   A BANK OF AMERICA COMPANY                                               4625                     XX-[Redacted]                                               13 of 25
                                                                                                                                                                                   _J
         NINA FISCHMAN TTEE
                                                               2020 TAX REPORTING STATEMENT

Form 1099-B                              2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                  (0MB NO. 1545-0715)
                                              1 b. Date 1c. Date Sold                                                   7f. Accrued      7g. Wash Sale
Ia. Description of Property                   Acquired or Disposed                1d. Proceeds    1 e. Cost Basis    Market Discount    Loss Disallowed         Gain or Loss


'5NAP INC CL A                          CUS/P Number 83304A 106
       575.0000 Sale                           09/20/19 02/11/20                     10,172.12            9,755.91               0.00              0.00                  416.21
NIXCOM LTD                              CUSJP Number M98068105
       153.0000 Sale                           05/20/20 09/17 /20                    38,146.65           30,004.07               0.00              0.00              8,142.58
'5OUTHWEST AIRLNS CO                    CUSIP Number 844741108
       500.0000 Sale                           11/18/20 12/09/20                     22,924.99           23,417.10               0.00              0.00               (492.11)
'5TARBUCKS CORP                         CUSJP Number 855244109
        17.0000 Sale                           09/04/20 10/26/20                      1,532.01            1,484.07               0.00              0.00                    47.94
rJX COS INC NEW                         CUSIP Number 872540109
       300.0000 Sale                           08/20/19 08/20/20                     16,010.64           15,245.10               0.00              0.00                  765.54
         1.1500 Sale                           12/04/19 08/20/20                         61.38               69.00               0.00              0.00                    (7.62)
          .8500 Sale                           03/04/20 08/20/20                         45.36               51.25               0.00              0.00                    (5.89)
          .2986 Sale                           03/04/20 08/20/20                         15.51               18.01               0.00              0.00                    (2.50)
                    Security Subtotal                                                16,132.89           15,383.36               0.00              0.00                  749.53
TARGET CORP         COM                 CUSIP Number 87612E106
     285.0000    Sale                          07/23/19 03/03/20                     29,701.76           25,063.44               0.00              0.00              4,638.32
       1.7527    Sale                          09/09/19 03/03/20                        182.66              188.10               0.00              5.44   {W)             0.00
       1.2473    Sale                          12/09/19 03/03/20                        129.99              157.19               0.00              0.00                (27.20)
        .2545    Sale                          12/09/19 03/03/20                         27.22               32.07               0.00              0.00                  (4.85)
       7.0000    Sale                          09/15/19 03/20/20                         99.64              109.34               0.00              0.00   {YI            (9.70)
        .7527    Sale                          09/15/79 03/20/20                         72.77               82.30               0.00              0.00   {YI            (9.53)
        .0381    Sale                          03/09/20 03/20/20                          3.68                4.05               0.00              0.00                  (0.37)
                    Security Subtotal                                                30,217.72           25,636.49               0,00              5.44              4,586.67
TESLA INC                               CUSIP Number 88760R101
       20.0000   Sale                          12/12/19 07/31/20                     12,892.33            7,174.80               0.00              0.00              5,717.53
       20.0000   Sale                          12/12/19 02/04/20                     17,637.56            7,174.80               0.00              0.00             70,462.76
       20.0000   Sale                          12/12/19 04/08/20                     10,936.56            7,174.80               0.00              0.00              3,761.76
       10.0000   Sale                          12/72/79 04/08/20                      5,468.28            3,587.40               0.00              0,00              1,880.88
       25.0000   Sale                          11/20/20 12/21/20                     16,538.74           12,447.25               0.00              0.00              4,091.49
                  Security Subtotal                                                  63,473.47           37,559.05               0.00              0.00             25,914.42
'JBER TECHNOLOGIES INC                  CUSJP Number 903537700
       750.0000 Sale                           11/20/19 05/21/20                     25,510.69           21,019.38               0.00              0.00              4,491.31
'JNITED PARCEL SVC CL B                 CUSIP Number 971372106
       200.0000 Sale                           03/19/20 05/05/20                     18,492.25           19,845.72               0.00              0.00              (1,353.47)
VERIZON COMMUN/CA TNS COM               CUSIP Number 92343V104
         8.4722 Sale                           12/12/19 07 /16/20                       461 .69             516.53               0.00             54.84   {WI               0.00
   MERRI LL~-                                                 Account No.
                                                               [Re<lacted]
                                                                                                     Taxgayer No.                                                 Page
   A BANK OF AMERICA COMPANY                                                 4625                     XX-[Redacted]                                             14 of 25
                                                                                                                                                                                _J
         NINA FISCHMAN TTEE
                                                               2020 TAX REPORTING STATEMENT

Form 1099-B                            2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                      (0MB NO. 1545-0715)
                                            1b. Date 1c. Date Sold                                                        11. Accrued      1 g. Wash Sale
Ia. Description of Property                 Acquired or Disposed                    1 d. Proceeds   1e. Cost Basis     Market Discount    Loss Disallowed       Gain or Loss


VERIZON COMMUNICATNS COM               CUSIP Number 92343V104
       341.5878 Sale                          12/12/19 07/16/20                        18,747.64          20,974.10                0.00              0.00           (2,226.46)
         4.8878 Sale                          12/12/19 10/26/20                           279.24             300.12                0.00             20.88 IWJ            0.00
        10.1122 Sale                          12/12/19 10/26/20                           577.72             620.91                0.00              0.00              (43.19)
                   Security Subtotal                                                   20,066.29          22,411.66                0.00             75.72           (2,269.65)
VISA INC CL A SHRS                     CUSIP Number 92826C839
       172.0000 Sale                          07/02/19 04/17/20                        28,590.95          29,968.20                0.00              0.00           (1,377.25)
          .2382 Sale                          08/30/19 04/20/20                            38.58              43.00                0.00              0.00                (4.42)
          .2871 Sale                          12/02/19 04/20/20                            46.51              51.67                0.00              0.00                (5.16)
          .2686 Sale                          03/02/20 04/20/20                            43.51              51.76                0.00              0.00                (8.25)
                  Security Subtotal                                                    28,719.55          30,114.63                0.00              0.00           (1,395.08)
ZILLOW GROUP INC SHS                   CUSIP Number      98954M200
 CL C
      123.0000 Sale                           08/12/20 10/26/20                        11,500.66           9,530.66                0.00              0.00            1,970.00
gLACKROCK LARGE GP FOCUS               CUSIP Number 09251P408
 GROWTH FUND INC INSTL
     1649.1750 Sale                           05/20/20     10/26/20                     11,000.00          9,070.46                0.00              0.00            1,929.54
     7441.7340 Sale                           05/20/20     11/18/20                     50,454.96         40,929.54                0.00              0.00            9,525.42
                   Security Subtotal                                                    61,454.96         50,000.00                0.00              0.00           11,454.96
\//ORGAN STANLEY INSTL FD              CUSIP Number      61744)861
  INC GROWTH PORT CL I
       748.2690 Sale                          05/21/20 10/26/20                         67,000.01         46,714.43                0.00              0.00           20,285.58
'.ORD ABBETT SHORT                     CUSIP Number 543916464
  DURATION INCOME FD CL F
     11961.0000 Sale                          05/02/19     03/18/20                     47,844.00         49,996.98                0.00              0.00            (2,152.98)
         1.0000 Sale                          05/31/19     03/18/20                          4.00              4.19                0.00              0.00                 (0.19)
        35.0000 Sale                          05/31/19     03/18/20                        140.00            147.00                0.00              0.00                 (7.00)
        37.0000 Sale                          06/28/19     03/18/20                        148.00            155. 77               0.00              0.00                 (7.77)
         1.0000 Sale                          07/31/19     03/18/20                          4.00              4.20                0.00              0.00                 (0.20)
          .6570 Sale                          07/31/19     03/18/20                          2.63              2.77                0.00              0.00                 (0.14)
        37.0000 Sale                          07/31/19     03/18/20                        148.00            155.77                0.00              0.00                 (7.77)
        36.4450 Sale                          08/30/19     03/18/20                        145.78            153.80                0.00              0.00                 (8.02)
        37.2400 Sale                          09/30/19     03/18/20                        148.96            156.78                0.00              0.00                 (7.82)
        34.8380 Sale                          10/31/19     03/18/20                        139.35            146.67                0.00              0.00                 (7 .32)
        34.5610 Sale                          11/29/19     03/18/20                        138.24            145.50                0.00              0.00                 (7 .26)
        33.9330 Sale                          12/31/19     03/18/20                        135.73            142.86                0.00              0.00                 (7.13)
         4.2530 Sale                          01/31/20     03/18/20                         17.01             17.99                0.00              0.00                 (0.98)
      MERRILL~-                                                 Account No.
                                                                [Redae!ed] GZS
                                                                                                        Taxpayer No.                                              Page
      A BANK OF AMERICA COMPANY                                           4                              XX-[Redacted]                                          15 of 25
                                                                                                                                                                                   _J
           NINA FISCHMAN TTEE

                                                                2020 TAX REPORTING STATEMENT

Form 1099-B                              2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                       (0MB NO. 1545-0715)
                                              1 b. Date 1 C. Date Sold                                                       11. Accrued      1g. Wash Sale
I a. Description of Property                  Acquired or Disposed           1 d. Proceeds             1 e. Cost Basis    Market Discount    Loss Disallowed    Gain or Loss

,ORD ABBETT SHORT                        CUSIP Number     543916464
 DURATION INCOME FD CL F
      29.3780 Sale                             01/37/20     03/78/20                   117.51                    124.27               0.00              0.00            (6.76)
      32.0330 Sale                             02/28/20     03/18/20                   128. 14                   135.50               0.00              0.00            (7 .36)
                     Security Subtotal                                              49,261.35                 51,490.05               0.00              0.00        (2,228.70)
'SHARES S&P 500                          CUSIP Number     066923558
  INDEX FUND CL INSTL
         1.361 o Sale                          09/30/19     07/29/20                   524.91                    478.45               0.00              0.00              46.46
         2.0000 Sale                           12/13/19     07 /29/20                  771.36                    750.09               0.00              0.00              21.27
         1.7600 Sale                           04/01/20     07/29/20                   678.80                    538.47               0.00              0.00             140.33
         1.3270 Sale                           07/01/20     07/29/20                   511.80                    486.39               0.00              0.00              25.41
          .3390 Sale                           07/01/20     07/29/20                   130.74                    124.33               0.00              0.00               6.41
          .0610 Sale                           07/01/20     07/29/20                    23.53                     22.48               0.00              0.00               1.05
                     Security Subtotal                                               2,641.14                  2,400.21               0.00              0.00             240.93

:overed Short Term Capital Gains and Losses Subtotal                             1,415,344.86             1,326,258.85                0.00            88.22        89,174.23
VONCOVERED TRANSACTIONS-Cost basis not reported to IRS - Form 8949, Part                     I, (BJ
0
    EDERA TED INSTL PRIME             CUSIP   Number      60934N583
    VAL OBLIGATIONS FD CL IS
      767644.4130 Sale                         03/06/20     03/24/20               167,510.30    (Fl         167,745.00               0.00              0.00          (234.70)
    TRANSACTION NOT REPORTED TO THE IRS
    CLIENT MAY BE REQUIRED TO FILE ON THEIR   TAX RETURN
         234.8900 Sale                         03/20/20     03/24/20                   234.70    (Fl             234.61               0.00              0.00                0.09
    TRANSACTION NOT REPORTED TO THE IRS
    CLIENT MAY BE REQUIRED TO FILE ON THEIR   TAX RETURN
      729921.2970 Sale                         03/20/20     03/25/20               129.817.36    (F)         129,765.39               0.00              0.00               57.97
    TRANSACTION NOT REPORTED TO THE IRS
    CLIENT MAY BE REQUIRED TO FILE ON THEIR   TAX RETURN
                     Security Subtotal                                             297,562.36                297,745.00               0.00              0.00          (182.64)

~oncovered Short Term Capital Gains and Losses Subtotal                           297,562.36                297,745.00                0.00              0.00          (182.64)
~ET SHORT TERM CAPITAL GAINS AND LOSSES                                          1,712,907.22             1,624,003.85                0.00            88.22        88,991.59
   MERRILL~-                                                 Account No.
                                                             [Redacted]
                                                                                                Taxpayer No.                                              Page
   A BANK OF AMERICA COMPANY                                            4625                    XX-[Redacted]                                           16 of 25
                                                                                                                                                                          _J
         NINA FISCHMAN TTEE
                                                             2020 TAX REPORTING STATEMENT

Form 1099-B                            2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                 (0MB NO. 1545-0715)
                                            1 b. Date 1 c. Date Sold                                                 lf. Accrued      lg. Wash Sale
Ia. Description of Property                 Acquired or Disposed               1d. Proceeds   1 e. Cost Basis     Market Discount    Loss Disallowed    Gain or Loss

LONG TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
COVERED TRANSACTIONS - Cost basis ree.orted to IRS - Form 8949, Part II,              (Dl
~PPLEINC                               CUSIP Number 037833100
                Cash/lieu                     11/27/17 09/03/20                        2.81               1.02                0.00              0.00               1.79
'.:OSTCO WHOLESALE CRP DEL             CUS/P Number 22160K105
        17.0000 Sale                          09/26/19 10/26/20                    6,293.43           4,897.60                0.00              0.00         1,395.83
'SHARES 1-3 YEAR                       CUSIP Number 464287457
   TREASURY BOND ETF
       483.0000 Sale                          08/09/18   03/19/20                 41,701.98          40,169.47                0.00              0.00         1,532.51
         1.0000 Sale                          12/10/18   03/19/20                     86.34              82.94                0.00              0.00             3.40
         1.0000 Sale                          12/26/18   03/19/20                     86.34              83.33                0.00              0.00             3.01
         1.0000 Sale                          02/08/19   03/19/20                     86.34              83.64                0.00              0.00             2.70
         1.0000 Sale                          03/08/19   03/19/20                     86.34              83.70                0.00              0.00             2.64
                   Security Subtotal                                              42,047.34          40,503.08                0.00              0.00         1,544.26
'NVESCO QQQ TR SER 1                   CUS/P Number 46090E103
       275.0000 Sale                          03/13/18 10/26/20                   77,812.50          48,630.68                0.00              0.00        29,181.82
';OLDMAN SACHS GROUP INC               CUSIP Number 38141G104
       103.0000 Sale                          01/16/19 03/04/20                   21,004.06          19,491.10                0.00              0.00         1,512.96
VANGUARD 500 INDEX FUND                CUSIP Number 922908363
   SHSETF
       215.0000 Sale                          10/25/17   07/29/20                 63,952.49          50,968.99                0.00              0.00        12,983.50
       335.0000 Sale                          11/28/17   07/29/20                 99,646.89          81,562.11                0.00              0.00        18,084.78
         2.0000 Sale                          01/03/18   07 /29/20                   594.91             502.09                0.00              0.00            92.82
         1.0000 Sale                          04/02/18   07/29/20                    297.45             248.40                0.00              0.00            49.05
         2.0000 Sale                          04/02/18   07/29/20                    594.91             489.02                0.00              0.00           105.89
         2.0000 Sale                          07/05/18   07/29/20                    594.91             500.04                0.00              0.00            94.87
         1.0000 Sale                          10/02/18   07/29/20                    297.45             256. 73               0.00              0.00            40.72
         2.0000 Sale                          10/02/18   07/29/20                    594.91             535.87                0.00              0.00            59.04
         3.0000 Sale                          12/21/18   07/29/20                    892.36             679.93                0.00              0.00           212.43
         3.0000 Sale                          03/27/19   07/29/20                    892.36             775.47                0.00              0.00           116.89
        50.0000 Sale                          05/10/19   07/29/20                 14,872.67          13,061.84                0.00              0.00         1,810.83
          .6107 Sale                          07/03/19   07/29/20                    181.65             154.99                0.00              0.00            26.66
         3.0000 Sale                          07/03/19   07/29/20                    892.36             818.74                0.00              0.00            73.62
                   Security Subtotal                                             184,305.32         150,554.22                0.00              0.00        33,751.10
   MERRILL~-                                                  Account No.
                                                              {Redactedj
                                                                                                   Taxpayer No.                                             Page
   A BANK OF AMERICA COMPANY                                               4625                     XX-IRedacted]                                         17 of 25
                                                                                                                                                                            _J
         NINA FISCHMAN TTEE

                                                              2020 TAX REPORTING STATEMENT

Form 1099-B                           2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                    (0MB NO. 1545-0715)
                                           lb. Date le. Date Sold                                                      11. Accrued      1 g. Wash Sale
la. Description of Property                Acquired or Disposed                   1 d. Proceeds   1e. Cost Basis    Market Discount    Loss Disallowed    Gain or Loss

'SHARES 0-5 YEAR HIGH                 CUSIP Number      46434V407
  CORPORA TE BOND ETF
       496.0000   Sale                      08/09/18      03/19/20                   19,502.29          23,231.10               0.00              0.00        (3,728.81)
         2.0000   Sale                      11 /08/18     03/79/20                       78.64              92.74               0.00              0.00           (14.10)
         2.0000   Sale                      12/10/18      03/19/20                       78.64              90.90               0.00              0.00           (12.26)
         1.0000   Sale                      12/26/18      03/19/20                       39.32              45.66               0.00              0.00             (6.34)
         2.0000   Sale                      12/26/18      03/19/20                       78.64              87.84               0.00              0.00             (9.20)
         7.0000   Sale                      02/08/19      03/19/20                       39.32              44.59               0.00              0.00             (5.27)
         2.0000   Sale                      02/08/19      03/19/20                       78.64              92.22               0.00              0.00           (13.58)
         2.0000   Sale                      03/08/19      03/19/20                       78.64              92.38               0.00              0.00           (13.74)
                 Security Subtotal                                                   19,974.13          23,777.43               0.00              0.00        (3,803.30)
'SHARES INTEREST RATE                 CUSIP Number      46431W606
  HEDGED HIGH YIELD
  BONDETF
       178.0000 Sale                        08/09/18      03/79/20                   12,728.49          16,320.69               0.00              0.00         (3,592.20)
JPMORGAN CHASE & CO                   CUSIP Number      46625H100
       111.0000 Sale                        06/15/18      03/04/20                   12,826.84          11,906.96               0.00              0.00             919.88
         7.0000 Sale                        11/02/18      03/04/20                      115.56             112.77               0.00              0.00               2.79
         7.0000 Sale                        02/01/19      03/04/20                      115.56             105.18               0.00              0.00              10.38
               Security Subtotal                                                     13,057.96          12,124.91               0.00              0.00             933.05
VTCDONALDS CORP    COM                CUSIP Number      580135101
        37.0000 Sale                        04/30/19      10/26/20                     8,342.05          7,301.21               0.00              0.00         1,040.84
V1/CROSOFT CORP                       CUSIP Number      594918104
       115.0000 Sale                        07/22/19      10/26/20                    24.585.89         15,965.01               0.00              0.00         8,620.88
VIK£ INC CL B                         CUSIP Number      654106103
       132.0000 Sale                        03/19/19      10/26/20                    16,987.36         11,560.90               0.00              0.00         5,426.46
SECTOR SPDR INDUSTRIAL                CUSIP Number      81369Y704
       328.0000 Sale                        08/09/18      03/04/20                    24,415.81         24,923.60               0.00              0.00          (507.79)
         3.0000 Sale                        12/28/18      03/04/20                       223.31            192.50               0.00              0.00            30.81
                  Security Subtotal                                                   24,639.12         25,116.10               0.00              0.00          {476.98)
'SHARES S&P 500                       CUSIP Number      066923558
  INDEX FUND CL INSTL
       286.0000   Sale                      08/31/17      07 /29/20                  110,304.48         84,567.34               0.00              0.00        25,737.14
         1.0000   Sale                      04/02/18      07/29/20                       385.68            314.45               0.00              0.00            71.23
         1.0000   Sale                      07/02/18      07 /29/20                      385.68            323.59               0.00              0.00            62.09
         1.0000   Sale                      10/01/18      07 /29/20                      385.68            325.25               0.00              0.00            60.43
   MERRILL~.                                                     Account No.
                                                                 [Redact.,,;)
                                                                                                     Taxpayer No.                                                   Page
   A BANK OF AMERICA COMPANY                                                  4625                    xx.[Redacted]                                               18 of 25
                                                                                                                                                                                     _J
         NINA FISCHMAN TTEE
                                                                  2020 TAX REPORTING STATEMENT

Form 1099-B                              2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                      (0MB NO. 1545-0715)
                                               1b. Date 1c. Date Sold                                                    1f. Accrued        1g. Wash Sale
la. Description of Property                    Acquired or Disposed              1d. Proceeds       1e. Cost Basis    Market Discount      Loss Disallowed         Gain or Loss

'SHARES S&P 500                         CUSI P Number       066923558
  INDEX FUND CL /NSTL
         1.0000 Sale                             10/01/18     07/29/20                     385.68            346.73               0.00                0.00                   38.95
         1.0000 Sale                             12/17/18     07/29/20                     385.68            308.22               0.00                0.00                   77.46
         1.0000 Sale                             12/17/18     07/29/20                     385.68            308.34               0.00                0.00                   77.34
         1.0000 Sale                             03/29/19     07/29/20                     385.68            322.52               0.00                0.00                   63.16
         1.0000 Sale                             03/29/19     07/29/20                     385.68            333.87               0.00                0.00                   51.81
          .3190 Sale                             07/01/19     07/29/20                     123.03            111.16               0.00                0.00                   11.87
         1.0000 Sale                             07/01/19     07/29/20                     385.68            349.10               0.00                0.00                   36.58
                    Security Subtotal                                                  113,898.63         87,610.57               0.00                0.00             26,288.06

:overed Long Term Capital Gains and Losses Subtotal                                   565,679.09        463,854.52                0.00                0.00           101,824.57
~ET LONG TERM CAPITAL GAINS AND LOSSES                                                565,679.09        463,854.52                0.00                0.00           101,824.57

,ALES PROCEEDS AND NET GAINS AND LOSSES                                              2,278,586.31      2,087,858.37               0.00               88.22           190,816.16
:OVERED SHORT TERM GAINS/LOSSES                                                                                                                                       89,174.23
~ONCOVERED SHORT TERM GAINS/LOSSES                                                                                                                                       (182.64)
:OVERED LONG TERM GAINS/LOSSES                                                                                                                                       101,824.57
    (W) This transaction has been identified as a "Wash Sale". The Wash Sale Loss Disallowed column reflects the deferred loss amount. The cost basis of the related
         transaction(s) has been adjusted by the deferred loss amount from either the cost basis on purchases or proceeds from short sales. Please refer to the instructions
         for Form 8949 for how to report the deferred loss amount and applicable adjustment code.
     (Y) The gain or loss of this transaction includes an adjustment to basis for the deferred loss amount on one or more previous "Wash Sales."
     (F) Broker Dealers are now required to value Floating Net Asset Value (NAV) Money Funds. The NAV for these funds can fluctuate, resulting in a price other than $1.00
         per share. Since these Funds are considered "noncovered," we will not report the redemptions, basis, or the gain or loss to the IRS. We are including the redemptions
         within your Tax Statement for your information. Should you have questions about the impact to your tax return, please speak with your Tax Advisor.
   MERRILL~.                                                Account No.
                                                            [Redacied] G25
                                                                                Taxpayer No.                                       Page
   A BANK OF AMERICA COMPANY                                          4         XX-[Redacted]                                    19 of 25
                                                                                                                                            _J
         NINA FISCHMAN TTEE

                                                             2020 TAX REPORTING STATEMENT

                                  2020 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
3ecurity Description           Quantity   Date        Transaction Description      Amount       Qualified   Section 199A   Remarks

JNITED ::iTATE::i
;PPLE INC                          275    02/13/20    Dividend                      212.33        212.33            0.00
                                   356    05/14/20    Dividend                      292.26        292.26            0.00
                                   357    08/13/20    Dividend                      293.04        293.04            0.00
                                  1432    11 /12/20   Dividend                      293.56        293.56            0.00
                                                      Security Subtotal            1,091.19      1,091.19           0.00
3OEING COMPANY                      55    03/06/20    Dividend                      113.03        113.03            0.00
:OSTCO WHOLESALE CRP DEL            70    02/21 /20   Dividend                       45.60         45.60            0.00
                                    70    05/15/20    Dividend                       49.20         49.20            0.00
                                    70    08/14/20    Dividend                       49.32         49.32            0.00
                                    53    11/13/20    Dividend                       37.52         37.52            0.00
                                    53    12/11/20    Dividend                      537.01        537.01            0.00
                                                      Security Subtotal             718.65        718.65            0.00
:ITIGROUP INC COM NEW              161    02/28/20    Dividend                       82.16         82.16            0.00
,OLDMAN SACHS GROUP INC            145    03/30/20    Dividend                      182.09        182.09            0.00
;CA HEALTHCARE INC                 201    03/31/20    Dividend                       86.52         86.52            0.00
_OWE'S COMPANIES INC               255    08/05/20    Dividend                      140.25        140.25            0.00
                                   255    11 /04/20   Dividend                      153.56        153.56            0.00
                                                      Security Subtotal             293.81        293.81            0.00
v1SCI INC                          150    03/06/20 Dividend                         102.28        102,28            0.00
 CLASS A
v1C CORMICK NON VTG                130    07 /20/20 Dividend                         80.60          80.60           0.00
                                   130    10/19/20 Dividend                          80.86          80.86           0.00
                                                      Security Subtotal             161.46        161.46            0.00
v1CDONALDS CORP        COM          296   03/16/20    Dividend                      370.03        370.03            0.00
                                    298   06/15/20    Dividend                      373.01        373.01            0.00
                                    300   09/15/20    Dividend                      375.53        375.53            0.00
                                    265   12/15/20    Dividend                      342.00        342.00            0.00
                                                      Security Subtotal            1,460.57      1,460.57           0.00
v1ICROSOFT CORP                     201   03/12/20    Dividend                       102.69        102.69           0.00
                                    339   06/11 /20   Dividend                       172.91        172.91           0.00
                                    339   09/10/20    Dividend                       173.37        173.37           0.00
                                    225   12/10/20    Dividend                       126.42        126.42           0.00
                                                      Security Subtotal             575.39         575.39           0.00
   MERRILL~-                                                 Account No.
                                                             JRedaetedJ
                                                                                 Taxpayer No.                                       Pa.9J!_
   A BANK OF AMERICA COMPANY                                              4625   XX-[Redacted]                                    20 of 25
                                                                                                                                              _J
         NINA FISCHMAN TTEE

                                                              2020 TAX REPORTING STATEMENT

                                   2020 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
,ecurity Description            Quantity   Date        Transaction Description      Amount       Qualified   Section 199A   Remarks

~IKE INC CL B                       387    04/01 /20   Dividend                       95.02         95.02            0.00
                                    389    07/01/20    Dividend                       95.32         95.32            0.00
                                    390    10/01/20    Dividend                       95.55         95.55            0.00
                                    258    12/29/20    Dividend                       71.16         71.16            0.00
                                                    Security Subtotal                357.05        357.05            0.00
'EPSICO INC                         151    03/31/20 Dividend                         144.26        144.26            0.00
                                    152    06/30/20 Dividend                         155.64        155.64            0.00
                                    153    09/30/20 Dividend                         156.85        156.85            0.00
                                                       Security Subtotal             456.75        456.75            0.00
'ROCTER & GAMBLE CO                 407    05/15/20 Dividend                         322.09        322.09            0.00
                                    410    08/17 /20 Dividend                        324.33        324.33            0.00
                                    412    11 /16/20 Dividend                        326.23        326.23            0.00
                                                       Security Subtotal             972.65        972.65            0.00
,KYWORKS SOLUTIONS INC              243    03/03/20 Dividend                         106.92        106.92            0.00
3TARBUCKS CORP                      483    11/27/20 Dividend                         217.35        217.35            0.00
rJX COS INC NEW                     301    03/05/20 Dividend                          69.26         69.26            0.00
rARGET CORP     COM                 288    03/10/20 Dividend                         190.25        190.25            0.00
JNITEDHEALTH GROUP INC               70    12/15/20 Dividend                          87.50         87.50            0.00
/ERIZON COMMUNICATNS COM            781    05/01 /20 Dividend                        480.39        480.39            0.00
                                    789    08/03/20 Dividend                         485.51        485.51            0.00
                                    447    11 /02/20 Dividend                        281.03        281.03            0.00
                                                       Security Subtotal            1,246.93      1,246.93           0.00
/ISA INC CL A SHRS                  172    03/03/20 Dividend                           51.76         51.76           0.00

JIVIDENDS FROM UNITED STATES                                                       8,623.57      8,623.57            0.00

~QN!:;LASSIFIED SE!:;!JBITIES
\MERICAN TOWER REIT INC             150    07/10/20 Dividend                         165.00           1.58         163.42
 (HLDG CO) SHS
SHARES 1-3 YEAR                     597    02/07 /20 Dividend                          80.54          0.00           0.00
 TREASURY BOND ETF                  598    03/06/20 Dividend                           74.74          0.00           0.00
                                                       Security Subtotal              155.28          0.00           0.00
   MERRILL~-                                               Account No.         Taxpayer No.                                         p,i_gg
   A BANK OF AMERICA COMPANY
                                                           {Redactedj
                                                                      4625     XX,[Redacled]                                    21 of 25
                                                                                                                                             _J
         NINA FISCHMAN TTEE

                                                            2020 TAX REPORTING STATEMENT

                                  2020 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
)ecurity Description           Quantity   Date       Transaction Description      Amount       Qualified   Section 199A   Remarks

3PDR S P BIOTECH                   450    06/25/20 Dividend                          7.54          2.41            0.00
                                   450    09/24/20 Dividend                         40.04         12.79            0.00
                                   450    12/24/20 Dividend                         79.28         25.32            0.00
                                                     Security Subtotal              126.86        40.52            0.00
NVESCO QQQ TR          SER 1       618    04/30/20   Dividend                      224.41        224.41            0.00
                                   836    07/31/20   Dividend                      355.00        355.00            0.00
                                   838    10/30/20   Dividend                      325.38        325.38            0.00
                                   564    12/31/20   Dividend                      316.74        316.74            0.00
                                                     Security Subtotal            1,221.53      1,221.53           0.00
/ANGUARD 500 INDEX FUND            625    03/13/20 Dividend                        736.90        736.90            0.00
 SHS ETF                           628    07 /02/20 Dividend                       900.98        900.98            0.00
                                                     Security Subtotal            1,637.88      1,637.88           0.00
SHARES 0-5 YEAR HIGH               738    02/07 /20 Dividend                       140.12           0.00           0.00
 CORPORATE BOND ETF                741    03/06/20 Dividend                        139.58           0.00           0.00
                                                     Security Subtotal             279.70           0.00           0.00
SHARES INTEREST RATE               186    02/10/20 Dividend                          52.57          0.00           0.00
 HEDGED HIGH YIELD                 186    03/09/20 Dividend                          61.99          0.00           0.00
 BOND ETF
                                                     Security Subtotal              114.56          0.00           0.00
vlORGAN STANLEY INSTL FD                  12/14/20 Short Term Capital Gain        3,259.99          2.42           0.00
 INC GROWTH PORT CL I
'EDERATED INSTL PRIME                     04/01 /20 Dividend                         97.21          0.00           0.00
 VAL OBLIGATIONS FD CL IS
_ORD ABBETT SHORT                         02/03/20 Dividend                         17.99           0.00           0.00
 DURATION INCOME FD CL F                  03/02/20 Dividend                        135.50           0.00           0.00
                                          04/01 /20 Dividend                        81.19           0.00           0.00
                                                     Security Subtotal             234.68           0,00           0.00
SHARES S&P 500                            04/02/20 Dividend                         538.47       538.47            0.00
 INDEX FUND CL INSTL                      07 /02/20 Dividend                        486.39       486.39            0.00
                                          07/02/20 Short Term Ca~ital Gain           22.48        22.48            0.00
                                                     Security Subtotal            1,047.34      1,047.34           0.00
)IVIDENDS FROM NONCLASSIFIED SECURITIES                                          8,340.03      3,951.27          163.42
   MERRILL~.                                               Account No.                      Taxpayer No.                                                 Page
   A BANK OF AMERICA COMPANY
                                                           jRedactedJ
                                                                      4625                  XX-[Redacted]                                              22 of 25
                                                                                                                                                                  _J
         NINA FISCHMAN TTEE

                                                            2020 TAX REPORTING STATEMENT

                                  2020 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
3ecurity Description           Quantity    Date      Transaction Description                     Amount     Qualified         Section 199A     Remarks


roTAL   ORDINARY DIVIDENDS (LINE 1A 1099-DIV)                                                 16,963.60
rQTAL   QUALIFIED DIVIDENDS (LINE 1B 1099-DIV)                                                              12,574.84
rQTAL   SECTION 199A DIVIDENDS (LINE 5 1099-DIV)                                                                                    163.42
fOTAL   FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                                  0.00
rQTAL   FOREIGN TAX PAID (INCLUDED IN LINE 7 1099-DIV)                                             0.00

                                                            2020 DIVIDENDS AND DISTRIBUTIONS
3ecurity Description                      Quantity          Date             Transaction Description                     Amount              Remarks

CAPITAL GAINS DISTRIBUTIONS
LONG-TERM CAPITAL GAINS DISTRIBUTIONS
~ONCLASSIFIED SECURITIES
"1ORGAN STANLEY INSTL FD                                    12/14/20         Long Term Capital Gain                     10,897.46
 INC GROWTH PORT CL I
SHARES S&P 500                                              07/02/20         Long Term Capital Gain                        124.33
 INDEX FUND CL INSTL

.ONG-TERM CAPITAL GAINS FROM NONCLASSIFIED SECURITIES                                                                   11,021.79
rQTAL LONG-TERM CAPITAL GAINS DISTRIBUTIONS                                                                             11,021.79
rQTAL CAPITAL GAIN DISTRIBUTIONS (LINE 2A 1099-DIV)                                                                     11,021.79

1\/0NDIVIDEND DISTRIBUTIONS
~ONCLASSIFIED SECURITIES
SHARES INTEREST RATE                          186           02/10/20         Prin Payment                                    0.62
 HEDGED HIGH YIELD                            186           03/09/20         Prin Payment                                    0.73
 BOND ETF
                                                                             Security Subtotal                               1.35
~ONDIVIDEND DISTRIBUTIONS FROM NONCLASSIFIED SECURITIES                                                                      1.35
   MERRILL~.                                        Account No.
                                                    [Redaciedj
                                                                                        Taxpayer No.                           Page
   A BANK OF AMERICA COMPANY                                   4625                     xx.[Redacted]                        23 of 25
                                                                                                                                        _J
         NINA FISCHMAN TTEE

                                                    2020 TAX REPORTING STATEMENT

                                                    2020 DIVIDENDS AND DISTRIBUTIONS
;ecurity Description                Quantity        Date              Transaction Description           Amount     Remarks

fOTAL NONDIVIDEND DISTR[BUTIONS (LINE 3 1099-DIV)                                                          1.35
roTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                                            0.00
rOTAL FOREIGN TAX PAID (INCLUDED IN LINE 7 1099-DIV)                                                       0.00

                                                                2020 INTEREST INCOME
;ecurity Description                Quantity        Date              Transaction Description           Amount     Remarks

INTEREST
JNITED STATES
;D TRUIST BANK                                      05/13/20          Interest                          1,180.76
 CHARLOTTE. NC
 01.600% MAY 13 2020
NTEREST FROM UNITED STATES                                                                              1,180.76

~ONCLASSIFIED SECURITIES
v1L BANK DEPOSIT PROGRAM                            01/31/20          Bank   Interest                       0.27
                                                    02/13/20          Bank   Interest                       4.53
                                                    02/28/20          Bank   Interest                       0.70
                                                    03/31/20          Bank   Interest                       1.45
                                                    04/30/20          Bank   Interest                       1.44
                                                    05/29/20          Bank   Interest                       1.18
                                                    06/30/20          Bank   Interest                       0.23
                                                    07/31/20          Bank   Interest                       0.21
                                                    08/12/20          Bank   Interest                       0.80
                                                    08/31/20          Bank   Interest                       0.29
                                                    09/04/20          Bank   Interest                       0.07
                                                    09/30/20          Bank   Interest                       0.30
                                                    10/27/20          Bank   Interest                       0.50
                                                    10/30/20          Bank   Interest                       0.01
                                                    11 /30/20         Bank   Interest                       0.45
                                                    12/15/20          Bank   Interest                       0.15
                                                    12/28/20          Bank   Interest                       0.17
                                                    12/31/20          Bank   Interest                       0.05
                                                                      Security Subtotal                    12.80
   MERRILL~-                                      Account No.
                                                  [RedaotM]
                                                                                     Taxpayer No.                           !'_'1fill_
   A BANK OF AMERICA COMPANY                                4625                     XX-[Redacted]                        24 of 25
                                                                                                                                         _J
         NINA FISCHMAN TTEE
                                                  2020 TAX REPORTING STATEMENT

                                                             2020 INTEREST INCOME
;ecurity Description                Quantity      Date             Transaction Description           Amount     Remarks

'REFERRED DEPOSIT                                 02/28/20         Bank   Interest                      62.00
                                                  02/28/20         Bank   Interest                       0.78
                                                  03/20/20         Bank   Interest                      50.91
                                                  03/31/20         Bank   Interest                       3.00
                                                  03/31/20         Bank   Interest                       0.41
                                                  04/30/20         Bank   Interest                      20.00
                                                  04/30/20         Bank   Interest                       0.47
                                                  05/29/20         Bank   Interest                      12.00
                                                  05/29/20         Bank   Interest                       0.89
                                                  06/30/20         Bank   Interest                       2.00
                                                  06/30/20         Bank   Interest                       0.39
                                                  07/31/20         Bank   Interest                       0.60
                                                  08/31/20         Bank   Interest                       4.00
                                                  08/31/20         Bank   Interest                       0.88
                                                  09/30/20         Bank   Interest                       1.00
                                                  09/30/20         Bank   Interest                       0.34
                                                  10/30/20         Bank   Interest                       1.00
                                                  10/30/20         Bank   Interest                       0.85
                                                  11/30/20         Bank   Interest                      14.00
                                                  11/30/20         Bank   Interest                       0.53
                                                  12/31/20         Bank   Interest                       5.00
                                                  12/31/20         Bank   Interest                       0.05
                                                                   Security Subtotal                   181.10

NTEREST FROM NONCLASSIFIED SECURITIES                                                                 193.90
roTAL INTEREST (LINE 1 1099-IND                                                                      1,374.66
rOTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-INT)                                          0.00
   MERRILL~.                                                      Account No.
                                                                  {Rl>Clacted)
                                                                                                   Taxpayer No.                                                          Page
   A BANK OF AMERICA COMPANY                                                     4625               XX _[Redacted]                                                     25 of 25
                                                                                                                                                                                      _J
         NINA FISCHMAN TTEE

                                                                   2020 TAX REPORTING STATEMENT

                                                             2020 OTHER DISTRIBUTIONS AND CHARGES*
,ecurity Description                 Quantity    Date      Transaction Description                 Total Amount                  AMT Amount                 Remarks



NV ADVISORY FEE                                                                                         (16,694.79)


rDTAL FEES                                                                                             (16,694.79)

· Information in the Other Distributions and Charges section is provided to you in order to assist in tax preparation. We do not report this information to the IRS. Information in
:his section may have an impact on your Alternative Minimum Tax (AMT) calculation. Consult your Tax Advisor for more details.



                                                                       , .. END OF STATEMENT FOR THIS ACCOUNT .. '
   MERRILL~.                                                   Account No.
                                                               [Redacte,,]
                                                                                                         Taxpayer No.                                                                                  Page
   A BANK OF AMERICA COMPANY                                                 4625                         XX-[Redacted]                                                                              1 of 10
                                                                                                                                                                                                                    _J
                                                  2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
                                                                                    ORIGINAL 1099 03/15/2021



         NINA FISCHMAN TTEE                                                                   Table of Contents                                                                                            Pa_!!e
         U/A DTD 01/15/2020                                                                                                                                                                                     3
         BY NINA FISCHMAN                                                                     Summary Pages .............................................................. .
                                                                                              Summary by Security ........................... .                                                                 7
         703 CARLYLE ST                                                                       Sale Proceeds and Gain/Loss Details ................................................................... .         8
         WOODMERE NY 11598-2917
                                                                                              Other Distributions and Charges                                                                                  10




        8                            We would like you to note the following item(s) which may affect your tax return. Please discuss these matters with
                                     your Tax Advisor prior to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

/au are receiving this Supplemental Tax Statement as a holder of a Widely Held Fixed Investment Trust, Real Estate Mortgage Investment Conduit and/or certain Collateralized
)ebt Obligations. This Supplemental Tax Statement is NOT a replacement to any other Tax Statement we have provided you. The information within this Supplemental Tax
3tatement should be used in addition to the information within any other Tax Statement we have sent you to complete your Tax Return.
:ommodity Trusts historically have not generated Principal or Income reporting. WHFIT legislation requires the Trusts to pass along Investment Expenses as well as the associated
;ales made within the Trust to cover expenses. Merrill Lynch reports Trust Asset Sales to the IRS on Form 1099-B. Commodity Trust Investment Expenses are reflected in the Other
)istributions and Charges section and are provided for informational purposes only. Please discuss your specific situation with your Tax Advisor.
ro view additional tax resources available online, please visit our Tax Center on mymerrill.com or merrilledge.com.
MERRILL~-                          Account No.
                                   !Redacted)
                                                     Taxpayer No.
                                                     XX-[Redacted]
                                                                           Page
A BANK OF AMERICA COMPANY                     4625                        2 of 10


    NINA FISCHMAN TTEE
                            2020 SUPPLEMENTAL TAX INFORMATION STATEMENT




                             THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~.                                                                 Account No.
                                                                           {Redaciedj
                                                                                                                 Taxpayer No.                                                                    f'11gg
A BANK OF AMERICA COMPANY                                                             4625                       XX-[Redacted]                                                                 3 of 10
                                                                                                                                                                                                                 _J
                                                                                             ORIGINAL 1099 03/15/2021
        NINA FISCHMAN TTEE                                                                Your Financial Advisor 4709                            Payer:
        U/A DTD 01/15/2020                                                                ALEXANDER Y FISCHMAN                                   Merrill Lynch, Pierce, Fenner & Smith Inc
        BY NINA FISCHMAN                                                                  301 TRESSER BLVD 10TH FL                               1500 American Boulevard, NJ2-150-01-13
        703 CARLYLE ST                                                                    STAMFORD, CT 06901-3247                                Pennington, NJ 08534-4129
        WOODMERE NY 11598-2917                                                                                                                   Federaf Identification Number XX-XXXXXXX


                                                         2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
Form 1099-DIV                2020 Dividends and Distributions               (0MB NO. 1545-0110)            Form 1099-INT                        2020 Interest Income                  (0MB NO. 1545-0112)

                                                                                               Amount                                                                                                     Amount
la   Total Ordinary Dividends                Sched. B, Line 5 &/or Form 1040, Line 3b             0.00      1    Interest Income                            Sched. B, Line 1 &/or Form 1040, Line 2b         0.00
lb   Qualified Dividends                     Form 1040, Line 3a                                   0.00      2    Early Withdrawal Penalty                   Sched. 1, Line 17                                0.00
2a   Total Capital Gain Distributions        Sched. D, Line 13 or Form 1040, Line 13              0.00      3    Int. on U.S. Savings Bonds & Treas.        See Publication 550                              0.00
2b   Unrecap. Sec. 1250 Gain                 Sched. D, Line 19                                    0.00      4    Federal Income Tax Withheld                Form 1040, Line 17                               0.00
2c   Section 1202 Gain                       See Sched. D Instructions                            0.00      5    Investment Expenses                        See Instructions                                 0.00
2d   Collectibles (28%} Gain                 Sched. 0, Line 18                                    0.00      6    Foreign Tax Paid                           Form 1116 &/or Sched. 3, Line 1                  0.00
3    Nondividend Distributions               See Publication 550                                  0.00      7    Foreign Country or U.S. Possession         See Instructions
4    Federal Income Tax Withheld             Form 1040, Line 17                                   0.00      8    Tax-Exempt Interest                        Form 1040, Line 2a                               0.00
5    Section 199A Dividends                  See Instructions                                     0.00      9    Specified Private Activity Bond Interest   See Instructions for Form 6251                   0.00
6    Investment Expenses                     See Instructions                                     0.00      14   Tax-Exempt/Tax Credit Bond CUSIP No.       See Instructions
7    Foreign Tax Paid                        Form 1116 &/or Sched. 3, Line 1                      0.00      15   State                                      See Instructions                                   NY
8    Foreign Country or U.S. Possession      See Instructions                                               16   State Identification No.                   See Instructions                       13567 4085/000
9    Liquidation Distributions Cash          See Instructions                                     0.00      17   State Tax Withheld                         See Instructions                                 0.00
10   Liquidation Distributions Non-Cash      See Instructions                                     0.00
11   Exempt-Interest Dividends               Form 1040, Line 2a                                   0.00
12   Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                       0.00
13   State                                   See Instructions                                      NY
14   State Identification No.                See Instructions                           13567 4085/000
15   State Tax Withheld                      See Instructions                                     0.00



                     Summary of 2020 Original Issue Discount Items                                                                      Summary of 2020 Sales Proceeds

                                                                                               Amount                                                                                                      Amount
     Original Issue Discount                 See Publication 1212                                 0.00            Sales Proceeds                            See Form 8949                                 45,982.88
     O!D on U.S. Treasury Obligations        See Publication 1212                                 0.00            Federal Income Tax Withheld               Form 1040, Line 17                                 0.00
     Investment Expenses                     See Instructions                                     0.00
                                                                                                            Gross Proceeds from each of your 2020 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2020                  Refer to the 2020 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                                   this statement.


                  This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                               or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.
                                                               You may reach a Tax Representative at 800.637.6326.
         Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S or Merrill) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                              Member, Securities Investor Protection Corporation (SIPC)
     MERRILL~.                                                                                    Account No.
                                                                                                  {Redactedj
                                                                                                                                                  Taxpayer No.                                                                                             Page
     A BANK OF AMERICA COMPANY                                                                               4625                                  XX-[Redacted]                                                                                        4 of 10
                                                                                                                                                                                                                                                                             _J
              NINA FISCHMAN TTEE
                                                                             2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
   Form 1099-MISC                            2020 Miscellaneous Income                             (0MB NO. 1545-0115)                                                          Distributions, Charges and Expenses

                                                                                                                         Amount                                                                                                                                     Amount
   1     Rental Income                                        Sched. E                                                  0.00                   Distributions and Charges
   2     Royalties                                            Sched. E, Line 4                                          0.00                       Non-Reportable Dividends and Interest                                                                                 0.00
   3     Other Income                                         Sched. 1, Line 8                                          0.00                       Non-Reportable Tax-Exempt Interest                                                                                    0.00
   4     Federal Income Tax Withheld                          Form 1040, Line 17                                        0.00                       Other Accrued Interest Paid                                                                                           0.00
   8     Sub. Payments in Lieu of Div. or Int.                Sched. 1, Line 8                                          0.00                       Margin Interest                                                                                                       0.00
   15    State Tax Withheld                                   See Instructions                                          0.00                       Non-Reportable Distribution Expenses                                                                                  0.00
   16    State/Payer's State No.                              See Instructions                             NY/13567 4085/000                   Expenses Subj to 2%-Deductions Suspended
                                                                                                                                                   Investment from Proceeds                                                                                           106.82
                                                                                                                                                   Investment from Tax-Exempt Interest                                                                                  0.00
                                                                                                                                                 Other                                                                                                                  0.00
                                                                                                                                               Expenses Not Subject to 2%
                                                                                                                                                   Administrative                                                                                                        0.00
                                                                                                                                                   Severance                                                                                                             0.00
                                                                                                                                                   Investment from Interest                                                                                              0.00
                                                                                                                                                   Other                                                                                                                 0.00
                                                                                                                                               Non-Deductible Expenses
                                                                                                                                                   Organizational                                                                                                        0.00
   This is important tax information and is being furnished to the Internal Revenue Service. If you
   are required to file a return, a negligence penalty or other sanction may be imposed on you if
   this income is taxable and the IRS determines that it has not been reported.

                                                                       INSTRUCTIONS FOR RECIPIENT OF FORMS 1099, COPY B - READ CAREFULLY
·he amounts listed on Forms 1099-DIV. 1099-INT. 1099-MJSC, 1099-01D and 1099-B represent dividends. interest, miscellaneous              1099-DIV. DIVIDENDS AND DISTRIBUTIONS                                                                                (0MB No. 1545-0110)
ncome, original issue discount and/or gross proceeds payments made or credited to your account during the calendar year,                 Line 1a • Shows total ordinary dividends tHat are taxable. Include this amount on the "Ordinary dividends" !lne of Form 1040. A!so,
f you are an investor in a limited partnership, information concerning your distributive share of the partnership's taxable income or    report it on Schedule B (1040), if required
oss (Form 1065, Schedule K-1) will not appear on the Tax Reporting Statement. Such information will be sent to you directly from the     Line 1b • Shows the portion of the amount on line 1a that may be eligible for reduced capital gains rates. See the Instructions for Form
imited partnership, for inclusion on your income tax return,                                                                             1040 for how to determine this amount and where to report The amount shown may be dividends a corporation paid directly to you as a
                                                                                                                                         participant {or beneficiary of a participant) in an employee stock ownership plan (ESOP). Report it as a dividend on your Form 1040 but
~ominees • If your federal Taxpayer Identification Number is shown on this form and includes amounts belonging to another person,        treat it as a plan distribution. not as investment income. for any other purpose.
•ou are considered a nominee recipient. You must file and furnish Form 1099-DIV. 1099-INT, 1099-MISC, 1099-010 or 1099-B, as             Line 2a • Shows total capital gain dlstrlbutions from a regulated investment company (RIC) or real estate investment trust (REIT). See
,pplicable, with the IRS. for each of the other owners to show their share of the income. A husband or wife is not required to flle a    How To Report in the Instructions for Schedule D (Form 1040). But, if no amount is shown on lines 2c-2d and your on!y capital gains
mminee return to show amounts owned by the other. See the 2020 General Instructions for Certain Information Returns.                     and losses are capital gain distributions, you may be able to report the amounts shown on line 2a on your Form 1040 rather than
'oreign Tax Paid• You may be able to claim this foreign tax as a deduction or a credit on Form 1040. See the Instructions for Form       Schedule 0. See the Instructions for Form 1040.
 040. Foreign country or U.S. possession will always be displayed as various.                                                            Line 2b • Shows the portion of the amount on line 2a that is unrecaptured section 1250 gain from certain depreciable real property. See
~ackup Withholding • Persons not furnishing their taxpayer identification number (TlN) to the payer become subject to backup             the Unrecaptured Section 1250 Gain Worksheet•Line 19 in the Instructions for Schedule D (Form 1040).
vlthholding on certain payments at a rate of 24%, including dividends, interest. and gross proceeds from dispositions of securities.     Line 2c. Shows the portion of the amount on line 2a that is section 1202 gain from certain small business stock that may be subject to
>ee Form W-9 for information on backup withholding. Include this amount on your income tax return as tax withheld .                      an exclusion. See the Instructions for Schedule D (Form 1040).
                                                                                                                                         Line 2d • Shows 28% rate gain from sales or exchanges of collectibles. lf required, use this amount when completing the 28% Rate
 099.MISC. MISCELLANEOUS INCOME                                                                                    (0MB No. 1545·0115}   Gain Worksheet-Line 18 in the Instructions for Schedule D (Form 1040).
each royalty trust is required to provide their shareholders with detailed information regarding items of trust income and deductions    Line 3. Shows a return of capital. To the extent of your cost (or other basis) in the stock, the distribution reduces your basis and is not
3ecause the information reported to shareholders by the royalty trust includes the information we report to you on Form 1099-MISC.       taxable. Any amount received ln excess of your basis is taxable to you as capital gain. See Publication 550.
·ou should be careful not to report this income on your tax return twice.                                                                Line 5 • Shows the portion of the amount in box 1a that may be eligible for the 20% qualified business income deduction under section
.ine 1 • Shows the income received from rental property. Report on Schedule E (Form 1040). See Publication 527                           199A. See the Instructions for Form 1040.
.ine 2. Shows the royalty trust income paid to your account during the tax year. Report on Schedule E (Form 1040) .                      Line 6 • Shows your share of expenses of a nonpublicly offered R!C. generally a nonpublicly offered mutual fund. This amount is
.ine 3 • Generally, report this amount on the "Other Income" line of Form 1040 and identify the payment. The amount shown may be          included on line 1a
1ayments you received as the beneficiary of a deceased employee, prizes, awards, taxable damages, or other taxable income. See            Lines 9 and 10 • Shows cash and noncash liquidation distributions.
lublication 525. If it is trade or business income, report this amount on Schedule C or F (Form 1040).                                    Line 11 • Shows exempt-interest dividends from a mutual fund or other RIC paid to you during the calendar year. See the Instructions
.ine 8 - Shows substitute payments in lieu of dividends or tax-exempt interest received by your broker on your behalf as a result of a   for Form 1040 for where to report, This amount may be subject to backup withholding.
can of your securities. Report on the "Other Income" line of form 1040.                                                                   Line 12 • Shows exempt-interest dividends subject to the alternative minimum tax. This amount is included on line 11, See the
Jne 15.17 Show state or local income tax withheld from the payments,                                                                      Instructions for Form 6251.
                                                                                                                                          Lines 13-15. State income tax withheld reporting boxes.
     MERRILL~-                                                                                      Account No.
                                                                                                    [RedactedJ
                                                                                                                                                    Taxpayer No.                                                                                             Page
     A BANK OF AMERICA COMPANY                                                                                 4625                                  XX-[Redacted]                                                                                         5 of 10
                                                                                                                                                                                                                                                                               _J
              NINA FISCHMAN TTEE
                                                                              2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
 099-INT - INTEREST INCOME                                                                                  (0MB No. 1545-0112)
"he information provided may be different for covered and noncovered securities. For a description of covered securities. see the          Line 6 • For a taxable covered security, shows the amount of acquisition premium amortization for the year that reduces the amount of
nstructions for Form 8949. For a taxable covered security acquired at a premium. unless you notified the payer in writing in               010 that is included as interest on your income tax return. If an amount is reported on this line, see the Instructions for Form 1040
1ccordance with Regulations section 1.6045-l(n)(S) that you did not want to amortize the premium under section 171, or for a               (Schedule BJ. If there is an amount on both lines 6 and 11, for a tax-exempt obligation that is a covered security acquired on or after
ax-exempt covered security acquired at a premium, your payer generally must report a gross amount for both the interest pald to you        January 1. 2017. and issued with OID. the amount on line 6 shows the amount of acquisition premium amortization for the year that
ind the premium amortization allocable to the payment(s). If you did notlfy your payer that you did not want to amortize the premium       reduces the amount of your tax-exempt DID for the year.
)n a taxable covered security. then your payer will only report the gross amount of interest paid to you. For a noncovered security        Line 8 - Shows OID on a U.S. Treasury obligation for the part of the year you owned it. Report this amount as interest income on your
,cquired at a premium, your payer is only required to report the gross amount of interest paid to you.                                     federal income tax return. and see Publication 1212 to figure any appropriate aqjustments to this amount. This 010 is exempt from state
.lne 1 • Shows taxable interest paid to you during the calendar year by the payer. This does not include interest shown on line 3. May     and local income taxes and is not included on line 1,
,Isa show the total amount of the credits from clean renewable energy bonds. new clean renewable energy bonds. quallfied energy            line 11 •Fora tax-exempt obligation that is a covered security acquired on or after January 1, 2017, shows the tax-exempt OlD on the
:onservation bonds, qualified zone academy bonds. qualified school construction bonds, and build America bonds that must be                obligation for the part of the year you owned it. !n general. report the amount of tax-exempt OID on Form 1040,
ric!uded in your interest lncome. These amounts were treated as paid to you during 2020 on the credit allowance dates (March 15,
                                                                                                                                           1099·B • PROCEEDS FROM BROKER ANO BARTER EXCHANGE TRANSACTIONS                                                           (OMB•1545•0715)
 une 15, September 15, and December 15). For more information. see Form 8912.
                                                                                                                                           Applicable check box on Form 8949. Indicates where to report this transaction on Form 8949 and Schedule D, and which check box is
.ine 3 - Shows interest on U.S. Savings Bonds, Treasury bills. Treasury bonds. and Treasury notes. This may or may not be all
                                                                                                                                           applicable. See the Instructions for Schedule D and/or Form 8949,
axable. See Publication 550. This lnterest is exempt from state and local income taxes. This interest is not included on line 1.
                                                                                                                                           Code A - Indicates a short-term transaction for which the cost or other basis is being reported to the IRS,
.ine 5 -Any amount shown is your share of investment expenses of a single-class REMIC. This amount is included on line 1.
                                                                                                                                           Code B - Indicates a short-term transaction for which the cost or other basis is not being reported to the !RS.
.ine 8 • Shows tax-exempt interest paid to you during the calendar year by the payer. See how to report this amount in the
                                                                                                                                           Code D - Indicates a long-term transaction for which the cost or other basis is being reported to the !RS.
nstructions for Form 1040. This amount may be subject to backup withholding. See line 4.
                                                                                                                                           Code E • Indicates a long-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 9 - Shows tax•exempt interest suqject to the alternative minimum tax. This amount is included on llne 8. See the Instructions for
·orm 6251.                                                                                                                                 Code X - Indicates a transaction for which the holding period is unknown.
                                                                                                                                           Line 1a - Shows a brief description of the item or service for which amounts are being reported,
.ine 10 - For a taxable or tax-exempt covered security. if you made an election under section 1278(b) to include market discount in
                                                                                                                                           Line lb• This line may be blank if line 5 is noted or if the securities sold were acquired on a variety of dates. For short sales, the date
ncome as it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5),
                                                                                                                                           shown is the date you acquired the security delivered to close the short sale,
,hows the market discount that accrued on the debt instrument during the year while held by you, unless it was reported on Form
                                                                                                                                           Line 1c • Shows the trade date of the sale or exchange. For short sales, the date shown is the date the security was delivered to close
 099-0ID. Report the accrued market discount on your income tax return as directed ln the Instructions for Form 1040. Market discount
                                                                                                                                           the short sale.
,n a tax-exempt security is includible in taxable income as interest income,
                                                                                                                                           Line 1d • Shows the cash proceeds, reduced by any commissions or transfer taxes related to the sale. for transactions involving stocks,
.ine 11 - For a taxable covered security. shows the amount of premium amortization allocable to the interest payment(s). unless you
                                                                                                                                           debt. commodities. forward contracts, non-Section 1256 optlon contracts. or securities futures contracts. May show the proceeds from
1otified the payer in writing in accordance with Regulations section 1.6045-1(n)(5) that you did not want to amortize bond premium
                                                                                                                                           the disposition of your interest(s) in a widely held fixed investment trust. May also show the aggregate amount of cash and the fair
mder section 171. If an amount is reported on this line, see the Instructions for Form 1040 (Schedule BJ. If the amount on this line is
                                                                                                                                           market value of any stock or other property received in a reportable change in control or capital structure arising from the corporate
 rreater than the amount of interest paid on the covered security, see Regulations section 1.171-2(a)(4).
                                                                                                                                           transfer of property to a foreign corporation. losses on forward contracts or non-Section 1256 option contracts are shown in parentheses.
.ine 12 - For a U.S. Treasury obligation that is a covered security, shows the amount of premium amortization allocable to the
                                                                                                                                           This line does not include proceeds from regulated futures contracts or Section 1256 option contracts, Report this amount on Form 8949
 nterest payment(s), unless you notified the payer in writing in accordance with Regulations section 1.6045-l{n)(5) that you dld not
                                                                                                                                           or on Schedule D {whichever is applicable) as explained in the Instructions for Schedule D.
 vant to amortize bond premium under section 171, If an amount is reported on this line. see the Instructions for Form 1040 (Schedule
                                                                                                                                           Line 1e • Shows the cost or other basis of securltles sold. If the securities were acquired through the exercise of a non compensatory
 l). if the amount on this line is greater than the amount of interest paid on the U.S. Treasury obligation. see Regulations section
                                                                                                                                           option granted or acquired on or after January 1, 2014, the basis has been adjusted to reflect your option premium. lf the securities were
  .17l-2(a)(4).
                                                                                                                                           acquired through the exercise of a noncompensatory option granted or acquired before January 1, 2014, your broker is permitted, but not
 .ine 13 • For a tax-exempt covered security. shows the amount of premium amortization allocable to the interest payment(s). If the
                                                                                                                                           required, to adjust the basis to reflect your option premium. If the securities were acquired through the exercise of a compensatory
 1mount on this line is greater than the amount of interest paid on the tax-exempt covered security, the excess is a nondeductible loss.
                                                                                                                                           option, the basis has not been adjusted to include any amount related to the option that was reported to you on a Form W-2. If line 5 is
 )ee Regulations section 1.171-2(a}(4)(il),
                                                                                                                                           noted, line 1e may be blank. See the Instructions for Form 8949. Instructions for Schedule 0, or Publication 550 for details.
 .ine 14 • Shows CUSIP number(s) for tax•exempt bond(s) on which tax-exempt interest was pald, or tax credit bond(s) on which
                                                                                                                                           Line lf • Shows the amount of accrued market discount For details on market discount. see the Instructions for Schedule O (Form
 axable interest was pald or tax credit was allowed, to you during the calendar year.
                                                                                                                                           1040), Instructions for Form 8949. and Publication 550. If llne 5 is noted, line 1f may be blank.
 .ines 15-17 - State tax withheld reporting lines                                                                                          Line 1g • Shows the amount of nondeductible loss in a wash sale transaction. For details on wash sales. see the Instructions for
 099-0ID - ORIGINAL ISSUE DISCOUNT                                                                              (0MB No. 1545•0117)        Schedule D (Form 1040), Instructions for Form 8949, and Publication 550. !f line 5 is noted, line lg may be blank.
·he information provided may be different for covered and noncovered securities. For a description of covered securities, see the          Line 3. - If checked, proceeds are from a transaction involving collectibles or from a Qualified Opportunity Fund (QOF).
nstructions for Form 8949. For a covered security acquired with acquisition premium, your payer generally must report a gross              Line 5 • If noted, the securities sold were noncovered securities and lines 1b, le. lf, lg and 2 may be blank. Generally, a noncovered
,mount for both the 010 and the acquisition premium amortization for the year. For a noncovered security acquired with acquisition         security means: stock purchased before 2011. stock in most mutual funds purchased before 2012, stock purchased in or transferred to a
1remium, your payer is only required to report the gross amount of OID.                                                                    dividend reinvestment plan before 2012, debt acquired before 2014, options granted or acquired before 2014, and securities futures
.ine 1 - Shows the DID on a taxable obligation for the part of the year you owned it. Report the amount on line 1 as interest income       contracts entered into before 2014.
m your income tax return. However. depending on the type of debt instrument, the issue or acquisition date. and other factors (for          Line 6 • If the exercise of a noncompensatory option resulted in a sale of a security, indicates whether the amount on line ld was
ixamp!e, if you paid acquisition or bond premium, or the obligation is a stripped bond or coupon). you may have to figure the correct      aqjusted for option premium,
1mount of 010 to report on your return, See Publication 1212 for details on how to figure the correct 010.                                  Line 7 - If noted, you cannot take a loss on your tax return based on gross proceeds from a reportable change in control or capital
.ine 5 - For a covered security acquired wlth OID, lf you made an election under section 1278(b) to include market discount in income      structure reported on line 1d. See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any losses on a
Is it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5), shows the      separate statement.
narket discount that accrued on the debt instrument during the year while held by you. For a tax-exempt obligation that is a covered        Line 12 • If applicable, this is noted on Form(s) 1099-B,
,ecurity acquired on or after January 1, 2017, and issued with DID, shows the market discount that accrued on the obligation during
he year while held by you. Report the accrued market discount on your income tax return as directed in the Instructions for Form
 040. Market discount on a tax-exempt securlty is includible in taxable income as interest income,
MERRILL~.                          Account No.
                                   !Redaciedj
                                                     Taxpayer No.          Page
A BANK OF AMERICA COMPANY                     4625   XX-[Redacted]        6 of 10
                                                                                    _J
    NINA FISCHMAN TTEE

                            2020 SUPPLEMENTAL TAX INFORMATION STATEMENT




                              THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~.                                                            Account No.
                                                                      (Redaoted]
                                                                                                               Taxpayer No.                                                                          !'11.9.,a_
 A BANK OF AMERICA COMPANY                                                         4625                        XX-[Redacted]                                                                       7 of 10
                                                                                                                                                                                                                  _J
       NINA FISCHMAN TTEE
                                                   2020 SUPPLEMENTAL TAX INFORMATION STATEMENT

            SPDR GOLD TRUST                                                                          CUSIP:     78463V107


                                                                              DIVIDENDS AND DISTRIBUTIONS
1A. Total                      2A. Total       2B. Unrecap.                        4. Federal                                                                           11. Exempt-         12. Specified
Ordinary      1B. Qualified    Capital Gain    Section 1250      3. Nondividend Income Tax 5. Section 199A 6. Investment                             7. Foreign Tax     Interest            Private Activity
Dividends     Dividends        Distributions   Gain              Distributions     Withheld   Dividends    Expenses                                  Paid               Dividends           Bond Interest

      0.00             0.00           0.00              0.00                        0.00            0.00               0.00                   0.00           0.00 •                  0.00              0.00
         9. Liquidation Distributions Cash                               0.00

                                                                                              INTEREST INCOME
                                             3. Interest on U.S.                                                                                                                            9. Specified
                         2. Early Withdrawal Savings Bonds &               4. Federal Income                5. Investment                6. Foreign             8. Tax-Exempt               Private Activity
 1. Interest Income      Penalty             Treasury Obligations          Tax Withheld                     Expenses                     Tax Paid                  Interest                 Bond Interest

                 0.00                   0.00                   0.00                          0.00                      0.00                     0.00 •                        0.00                      0.00


                               ORIGINAL ISSUE DISCOUNT                                                                                   SUMMARY OF SALES PROCEEDS
                                Original Issue Discount
  Original Issue Discount       on US Treasury Obligations      Investment Expenses                                     Sales Proceeds                                  Federal Income Tax Withheld

                        0.00                         0.00                                  0.00                                   45,982.88                                                             0.00


                                                                                             MISCELLANEOUS INCOME
                                                                                                                                                                       8. Substitute Payments
                 1. Rental Income                        2. Roya !ti es                             3. Other Income       4. Federal Income Tax Withheld               in Lieu of Dividends or Interest

                               0.00                                   0.00                                      0.00                                        0.00                                        0.00


EXPENSES SUBJECT TO 2%-DEDUCTIONS SUSPENDED                                                   EXPENSES NOT SUBJECT TO 2%                                                NON DEDUCTIBLE EXPENSES
 Investment    Investment From                                                                                Investment From
 From Proceeds Tax-Exempt Interest                  Other       Administrative                Severance                Interest                            Other                            Organizational

        106.82                   0.00                0.00                          0.00              0.00                         0.00                      0.00                                        0.00

 *This dollar amount represents Foreign Tax Paid, and may reflect taxes paid to various foreign countries or U.S. Possessions.
    MERRILL~.                                                             Account No.
                                                                          !Redac:ted) GZS
                                                                                                                  Taxpayer No.                                                                Page
    A BANK OF AMERICA COMPANY                                                        4                             XX-[Redacted]                                                             8 of 10
                                                                                                                                                                                                               _J
          NINA FISCHMAN TTEE
                                                          2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
fhe following sections are provided to facilitate your review and the preparation of your tax return.
four Supplemental Tax Information Statement that follows is a summary of the gains and losses on your Widely Held Fixed Investment Trust (WHFITI securities. As a WHFIT interest holder, you must
·eport your pro-rata share of the securities sold by the WHFIT trust in addition to any gain (Joss) from the sales that you have made of your WHFIT securities. This section includes your pro-rata
,hare of principal payments made by Real Estate Mortgage Investment Conduits (REMICs) and Collateralized Debt Obligations (CDOs).
rhe 2020 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
iecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1, 2011, Mutual Funds acquired on or after January 1, 2012, Option
rransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
W16. Legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." Any sale of a security that is
:onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the adjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
.axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
10n-covered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
iistributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount ("OID")
>bligations includes the accretion of CID.

                     This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                 or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.


Form 1099-B                                     2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       1b. Date 1c. Date Sold                                                           1f. Accrued               1g. Wash Sale
la. Description of Property                            Acquired or Disposed                 1d. Proceeds         1e. Cost Basis      Market Discount             Loss Disallowed             Gain or Loss

SHORT TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
\IONCOVERED TRANSACTIONS-Cost basis not ree_orted to IRS - Form 8949, Part I,                              (Bl
5PDR GOLD TRUST                                CUSIP Number 78463V107
     257.0000 Trust     Asset Sale                    08/13/19 02/05/20                            12.45   (Cl              12.08                   0.00                      0.00                      0.37
     257.0000 Trust     Asset Sale                    08/13/19 03/13/20                            12.13   (C)              11.70                   0.00                      0.00                      0.43
     257.0000 Trust     Asset Sale                    08/13/19 04/07/20                            12.44   (Cl              11.37                   0.00                      0.00                      1.07
     257.0000 Trust     Asset Sale                    08/13/19 05/12/20                            12.45   (C)              11.02                   0.00                      0.00                      1.43
     257.0000 Trust     Asset Sale                    08/13/19 06/10/20                            13.66   (C)              11.96                   0.00                      0.00                      1.70
     257.0000 Trust     Asset Sale                    08/13/19 07 /10/20                           13.08   (Cl              10.93                   0.00                      0.00                      2.15
     257.0000 Trust     Asset Sale                    08/13/19 08/11/20                            14.46   (Cl              11.24                   0.00                      0.00                      3.22
                      Security Subtotal                                                            90.67                    80.30                   0.00                      0.00                     10.37

~oncovered Short Term Capital Gains and Losses Subtotal                                            90.67                   80.30                    0.00                      0.00                     10.37

~ET SHORT TERM CAPITAL GAINS AND LOSSES                                                            90.67                   80.30                    0.00                      0.00                     10.37
   MERRILL~.                                                    Account No.
                                                                [Redacted]
                                                                                                          Taxpayer No.                                            Page
   A BANK OF AMERICA COMPANY                                                 4625                          XX-[Redacted]                                         9 of 10
                                                                                                                                                                                 _J
          NINA FISCHMAN TTEE

                                                  2020 SUPPLEMENTAL TAX INFORMATION STATEMENT

Form 1099-B                              2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                        (0MB NO. 1545-0715)
                                               1b. Date 1c. Date Sold                                                         11. Accrued      lg. Wash Sale
I a. Description of Property                   Acquired or Disposed                 1d. Proceeds         le. Cost Basis    Market Discount    Loss Disallowed    Gain or Loss

LONG TERM COLLECTIBLES (28%) GAINS - 1099-B Line 2 - Box 6 Net Proceeds
VONCOVERED TRANSACTIONS-Cost basis not reported to IRS - Form 8949, Part II, (E)
'5PDR GOLD TRUST                         CUS/P Number 78463V107
      257.0000 Trust Asset Sale                 08/13/19 09/15/20                          16.15   (C)             12.49               0.00              0.00            3.66
      257.0000 Sale                             08/13/19 10/02/20                      45,876.06   (Cl         36,372.94               0.00              0.00        9,503.12
                     Security Subtotal                                                 45,892.21               36,385.43               0.00              0.00         9,506.78

~oncovered Long Term Collectibles (28%) Gains Subtotal                                 45,892.21               36,385.43               0.00             0.00         9,506.78
~ET LONG TERM COLLECTIBLES (28%) GAINS                                                 45,892.21               36,385.43               0.00             0.00         9,506.78

,ALES PROCEEDS AND NET GAINS AND LOSSES                                                45,982.88               36,465.73               0.00             0.00         9,517.15
~ONCOVERED SHORT TERM GAINS/LOSSES                                                                                                                                      10.37
~ONCOVERED LONG TERM COLLECTIBLES (28%) GAINS                                                                                                                        9,506.78
    (C) The proceeds from this transaction are from collectible securities, Line 3 Form 1099-B.
    MERRI LL~-                                                    Account No.
                                                                  [Redacteo]
                                                                                                   Taxpayer No.                                                          Page
   A BANK OF AMERICA COMPANY                                                   4625                 XX-[Redacted]                                                      10 of 10
                                                                                                                                                                                      _J
          NINA FISCHMAN TTEE

                                                    2020 SUPPLEMENTAL TAX INFORMATION STATEMENT

                                                             2020 OTHER DISTRIBUTIONS AND CHARGES*
3ecurity Description                 Quantity    Date      Transaction Description                 Total Amount                  AMT Amount                 Remarks

E'JI.PE.Nst"S
INVESTMENT EXPENSES FROM PROCEEDS
3PDR GOLD TRUST              257 02/05/20                  Investment      Expenses                         (12.45)                       0.00
                             257 03/13/20                  Investment      Expenses                         (12.13)                       0.00
                             257 04/07 /20                 Investment      Expenses                         (12.44)                       0.00
                             257 05/12/20                  Investment      Expenses                         (12.45)                       0.00
                             257 06/10/20                  Investment      Expenses                         (13.66)                       0.00
                             257 07 /10/20                 Investment      Expenses                         (13.08)                       0.00
                             257 08/11 /20                 Investment      Expenses                         (14.46)                       0.00
                             257 09/15/20                  Investment      Ex~enses                         (16.15)                       0.00
                                                           Security Subtotal                               (106.82)                        0.00


fOTAL INVESTMENT EXPENSES FROM PROCEEDS                                                                   (106.82)                        0.00

· Information in the Other Distributions and Charges section is provided to you in order to assist in tax preparation. We do not report this information to the IRS. Information in
:his section may have an impact on your Alternative Minimum Tax (AMD calculation. Consult your Tax Advisor for more details.



                                                                      "'END OF STATEMENT FOR THIS ACCOUNT' ..
   MERRILL~-                                                Account No.
                                                            [RMaciedj                                            CMA                                    e;,g~
   A BANK OF AMERICA COMPANY                                            4625                                                                          1 of 2
                                                                                                                                                                   _J

        NINA FISCHMAN TTEE                                                     Your Financial Advisor 4709
        U/A DTD 01/15/2020                                                     ALEXANDER Y FISCHMAN
        BY NINA FISCHMAN                                                       301 TRESSER BLVD 10TH FL
        703 CARLYLE ST                                                         STAMFORD, CT 06901-3247
        WOODMERE NY 11598-2917


fHIS YEAR-END SUMMARY STATEMENT TRACKS ALL OF YOUR CARD TRANSACTIONS BY DATE AND MERCHANT CATEGORY, KEEPS YOUR CHECKS ORGANIZED NUMERICALLY AND EVEN
'ROVIDES A MONTH-BY-MONTH ANALYSIS OF ALL YOUR CARD AND CHECKING EXPENSES. THIS INFORMATION IS FOR PERSONAL REVIEW AND IS NOT REPORTED TO THE IRS. THIS YEAR-END
iUMMARY STATEMENT CAN HELP YOU, YOUR ACCOUNTANT OR YOUR TAX ADVISOR WITH YOUR FINANCIAL PLANNING AND YOUR TAX PREPARATION.

                                                           2020 CHECKS WRITTEN/BILL PAYMENTS
:heck Number      Date Written       Date Cleared     Payee                                                       Amount      Client Workspace

JO00                02/06               02/06         TO   BAC#483084309917                                      10,000.00
JO00                03/18               03/18         TO   BAC#483084309917                                       5,000.00
JO00                03/19               03/20         TD   Bank, NA                                              25,000.00
JO00                05/29               06/01         TD   Bank, NA                                              20,000.00
JO00                06/04               06/05         TD   Bank, NA                                              25,000.00
)000                06/15               06/15         TO   BAC#483084309917                                       4,000.00
)000                06/15               06/16         TD   Bank, NA                                              25,000.00
)000                06/19               06/19         TO   BAC#483084309917                                       4,000.00
)000                06/29               06/30         TD   Bank, NA                                               4,500.00
)000                07/07               07/08         TD   Bank, NA                                               3,500.00
JO00                07/10               07/13         TD   Bank, NA                                              15,000.00
JO00                07/28               07/29         TD   Bank, NA                                              10,000.00
JO00                08/21               08/21         TO   BAC#483084309917                                       1,500.00
JO00                08/21               08/24         TD   Bank, NA                                               1,000.00
JO00                08/24               08/25         TD   Bank, NA                                               4,000.00
JO00                09/01               09/02         TD   Bank, NA                                              10,000.00
)000                09/02               09/04         TD   Bank, NA                                              78,000.00
JO00                09/09               09/10         TD   Bank, NA                                              25,000.00
JO00                09/25               09/28         TD   Bank, NA                                               5,000.00
JO00                10/08               10/09         TD   Bank, NA                                               5,000.00
JO00                10/14               10/15         TD   Bank, NA                                               3,000.00
JO00                10/23               10/26         TD   Bank, NA                                               5,000.00
JO00                10/28               10/29         TD   Bank, NA                                               5,000.00
JO00                11/17               11/18         TD   Bank, NA                                               5,000.00
)000                12/01               12/02         TD   Bank, NA                                               5,000.00
JO00                12/10               12/11         TD   Bank, NA                                              10,000.00
JO00                12/24               12/28         TD   Bank, NA                                               5,000.00
fOTAL CHECKS WRITTEN/BILL PAYMENTS ACTIVITY                                                                    324,500.00
    MERRILL~,                                    Account No.
                                                  [Redactedj
                                                                                                 CMA                         Page
    A BANK OF AMERICA COMPANY                                  4625                                                         2 of 2
                                                                                                                                          _J
         NINA FISCHMAN TTEE

                                                                      EXPENSES BY MONTH
                                     JAN         FEB                         MAR          APR       MAY          JUN    2020 SUBTOTAL

_odging
~estaurants
:ar Rental
\ir Lines/Travel Agents
:ntertainment/Recreation
)ervice Stations
-lealthcare
education
vlerchandise
:ash Advances
\ TM Cash Withdrawals
)ther/Unclassified
/ISA Credit
rotal Net Charges:
rotal Checking:                             10,000.00                   30,000.00                           82,500.00        122,500.00
fotal Expenses:                             10,000.00                   30,000.00                           82,500.00       122,500.00

                                                                      EXPENSES BY MONTH
                                     JUL        AUG                           SEP         OCT       NOV          DEC    2020 SUBTOTAL

_odging
~estaurants
:ar Rental
\ir Lines/Travel Agents
:ntertainment/Recreation
)ervice Stations
-lealthcare
':ducation
vlerchandise
:ash Advances
\TM Cash Withdrawals
)ther/Unclassified
/ISA Credit
rotal Net Charges:
rotal Checking:                 28,500.00   12,500.00                   118,000.00   18,000.00   5,000.00   20,000.00        324,500.00
fotal Expenses:                 28,500.00   12,500.00                  118,000.00    18,000.00   5,000.00   20,000.00       324,500.00



                                                      "'END OF STATEMENT FOR THIS ACCOUNT' ..
                                                                                                                   MERRI LL~.
                                                                                                                   A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                   Account Number: [Rsoac,dJ45z5


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                           December 01, 2020 - December 31, 2020

EQUITIES                                                            Unit             Total      Estimated       Estimated     Unrealized     Estimated
Description                  Symbol Acquired      Quantity    Cost Basis        Cost Basis    Market Price    Market Value   Gainl(Loss) Annual Income
ADVNCD   MICRO D INC
    ---- - ---- ---
                               AMO 12/19/19      614.0000      43.1278          26,480.53        91.7100
                                                                                                - ---- ----
                                                                                                               56,309,94      29,829.41
ALPHABET INC SHS       CLA   GOOGL 05/06/20       31.0000 1,365.7400            42,337.94     1,752.6400        54,331,84     11,993.90
AMAZON COM INC COM            AMZN 11 /27 /17     35.0000    1,207.9362         42,277.77     3,256.9300      113,992.55      71,714.78
                                   01 /16/19      11.0000    1,702.0445         18,722.49     3,256.9300       35,826.23      17,103.74
                                   05/09/19        7 .0000   1,887.8000         13,214.60     3,256.9300       22,798.51       9,583.91
                                   07/16/20        6.0000    2,963.7800         17,782.68     3,256.9300       19,541.58       1,758.90
            Subtotal                              59.0000                       91,997.54                      192, 158,87   700,161.33
APPLE INC                     AAPL 11 /27 /17    851.9769      43.9643          37,456.64       132.6900      113,048.81      75,592.17           699
      CURRENT YIELD 0.61%
                                   02/16/18        4.0000      43.9775             175.91       132.6900           530.76        354.85             4
                                   05/18/18        4.0000      45.1775             180.71       132.6900           530.76        350.05             4
                                   05/18/18        4.0000      47.7550             191,02       132.6900           530.76        339.74             4
                                   08/17/18        4.0000      50.7800             203.12       132.6900           530.76        327.64             4
                                   08/17/18        4.0000      53.6375             214.55       132.6900           530.76        316.21             4
                                   11/16/18        4.0000      47.6325             190.53       132.6900           530.76        340.23             4
                                   02/15/19        4.0000      47.5100             190.04       132.6900           530.76        340.72             4
                                   02/15/19        4.0000      42.8675             171.47       132.6900           530.76        359.29             4
                                   05/09/19      200.0000      49.5853           9,917.07       132.6900        26,538.00     16,620.93           164
                                   05/17 /19       3.6660      43.3224             158.82       132.6900           486.44        327.62             4
                                   05/17 /19       8.0000      46.7625             374.10       132.6900         1,061.52        687.42             7
                                   08/14/19        4.1428      50.9124             210.92       132,6900           549.71        338.79             4
                                   11/13/19        3.2076      66.0026             211.71       132.6900           425.62        213.91             3
                                   02/12/20        2.6184      81.0915             212.33       132.6900           347.44        135.11             3
                                   03/19/20      320.0000      61.9375          19,820.00       132.6900        42,460.80     22,640.80           263
                                   05/13/20        3.8364      76.1807             292.26       132.6900           509.05        216.79             4
                                   08/12/20        2.5596     114.4866             293.04       132.6900           339.63         46.59             3
                                   11/11/20        2.4556     119.5471             293.56       132.6900           325.83         32.27             3
            Subtotal                            1,434.4633                      70,757.80                      190,338,93    779,587.13         1,189




+
                                                                                                                                                 CB Page
005                                                                                    4709                                                        1 of 5
                                                                                                                                       24-Hour Assistance: (800) MERRILL
NINA FISCHMAN TTEE                                         Account Number: [RedactedJ45z5


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                              December 01, 2020 - December 31, 2020

EQUITIES (continued)                                                     Unit               Total          Estimated                 Estimated       Unrealized     Estimated
Description                        Symbol Acquired      Quantity   Cost Basis          Cost Basis        Market Price            Market Value       Gainl/Loss) Annual Income
BOEING COMPANY                        BA 11/18/20     100.0000     213.9733            21,397.33           214.0600-                21,406.00            8.67
----····-·•-"--                                                    - -----                                              --- - -------------------                 ---------------

CHIPOTLE MEXICAN GRILL               CMG 12/04/20      19.0000 1,315.3900              24,992.41         1,386.7100                 26,347.49        1,355.08
COSTCO WHOLESALE CRP DEL            COST 09/26/19      53.0000     288.0939            15,268.98           376.7800                 19,969.34        4,700.36              149
   CURRENT YIELD 0. 74%
                                         11 /14/19      0.1490     305.3691                  45.50         376.7800                     56.14            10.64
                                         02/20/20       0.1414     322.4893                  45.60         376.7800                     53.28             7.68
                                         05/14/20       0.1645     299.0881                  49.20         376.7800                     61.98            12.78                 1
                                         08/7 3/20      0.1466     336.4256                  49.32         376.7800                     55.24             5.92                 1
                                         11 /12/20      0.0996     376.7068                  37.52         376.7800                     37.53               .01
                                         12/10/20       1.4173     378.8964                 537.01         376.7800                    534.01            (3.00)               4
                  Subtotal                             55.1184                         16,033.13                                    20,767.52         4,734.39              158
FACEBOOK INC                          FB 71/11/20     125.0000     276.4250            34,553.13           273.1600                 34,145.00         (408.13)
      CLASS A COMMON STOCK
FORD MOTOR CO
----------------
                                        F 10/07/20   3,112.0000      7.1682            22,307.44             8.7900                 27,354.48         5,047.04
MC CORMICK NON VTG                   MKC 04/20/20     209.1723      78.6044            16,441.88            95.6000                 19,996.87         3,554.99              285
      CURRENT YIELD 1.42%
                                         07/17/20       0.8466      95.2043                  80.60          95.6000                     80.93               .33               2
                                         10/16/20       0.8088      99.9752                  80.86          95.6000                     77.32            (3.54)               2
                  Subtotal                            210.8277                         16,603.34                                    20,155.12         3,551.78              289
                                                                                               -------

MCDONALDS CORP               COM     MCD 04/30/19     115.0000     197.3300            22,692.95           214.5800                 24,676.70         1,983.75              594
      CURRENT YIELD 2.40%
                                         05/10/19      40.0000     197.9352             7,917.41           214.5800                  8,583.20           665.79              207
                                         06/18/19       0.0861     205.1103                17.66           214.5800                     18.48               .82               1
                                         06/18/19       1.0000     205.0700               205.07           214.5800                    214.58             9.51                6
                                         09/16/19       1.0770     207.9665               223.98           214.5800                    231.10             7.12                6
                                         10/31/19     100.0000     197.3499            19,734.99           214.5800                 21,458.00         1,723.01              516
                                         12/13/19       1.8583     197.8690               367.70           214.5800                    398.75            31.05               10
                                         03/13/20       2.3855     155.1763               370.03           214.5800                    511.88           141.85               13




+
                                                                                                                                                                          CB Page
005                                                                                            4709                                                                         2of5
                                                                                                                      MERRI LL~.
                                                                                                                     A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                    Account Number: '""'""''4625


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                           December 01, 2020 - December 31, 2020

EQUITIES (continued)                                                Unit             Total       Estimated      Estimated               Unrealized    Estimated
Description                   Symbol Acquired      Quantity   Cost Basis        Cost Basis     Market Price   Market Value             Gainl(Loss) Annual Income
MCDONALDS CORP         COM      MCD 06/12/20       2.0162     185.0064               373.01      214.5800            432.64                59.63             11
                                    09/14/20       1.6904     222.1545               375.53      214.5800            362.73               (12.80)             9
                                    12/14/20       1.6040     213.2169               342.00      214.5800            344.19                  2.19             9
           Subtotal                              266.7175                       52,620.33                       57,232,25
                                                                                                                - --- --------------
                                                                                                                                         4,611.92         1,382
MICROSOFT CORP                 MSFT 07 /22/19     85.0000     138.8262          11,800.23        222.4200       18,905.70               7,105.47            191
      CURRENT YIELD   1_00%
                                    09/11/19       0.6684     137.6421              92.00        222.4200          148.67                  56.67              2
                                    12/11/19       0.6750     151.6148             102.34        222.4200          150.13                  47.79              2
                                    03/11/20       0.7052     145.6182             102.69        222.4200          156.85                  54.16              2
                                    03/19/20     137.0000     145.5710          19,943.23        222.4200       30,471.54              10,528.31            307
                                    06/10/20       0.8953     193.1307             172.91        222.4200          199.13                  26.22              3
                                    09/09/20       0.8112     213.7204             173.37        222.4200          180.43                   7.06              2
                                    12/09/20       0.5969     211.7942             126.42        222.4200          132.76                   6.34              2
           Subtotal                              226.3520                       32,513.19                       50,345,21               17,832.02           511
NETFUX COM INC                 NFLX 04/23/20      44.0000     431.8350          19,000.74        540.7300       23,792.12                4,791.38
NIKE INC CL B                   NKE 03/19/19     153.0000      87.5826          13,400.14        141.4700       21,644.91                8,244.77           169
      CURRENT YIELD 0.77%
                                    05/10/19     100.0000      82.8946           8,289.46        141.4700       14,147.00                5,857.54           111
                                    07/02/19       0.9911      85.4605              84.70        141.4700          140.21                   55.51             2
                                    09/27/19       0.9178      92.5256              84.92        141.4700          129.84                   44.92             2
                                    12/31/19       0.9350     101.3796              94.79        141.4700          132.27                   37.48             2
                                    03/31/20       1.2011      79.1108              95.02        141.4700          169.92                   74,90             2
                                    06/30/20       0.9677      98.5016              95.32        141.4700          136.90                   41.58             2
                                    09/30/20       0.7488     127.6041              95.55        141.4700          105.93                   10.38
                                    12/28/20       0.4982     142.8342              71.16        141.4700           70.48                   (0.68)
           Subtotal                              259-2597                       22,311.06                       36,677,46               14,366.40           292
NORWEGIAN CRUISE LINE          NCLH 12/08/20    1,000.0000     26.2900          26,290.00         25.4300       25,430,00                (860.00)
      HLDGS LTD
OKTA INC REG SHS      CLA      OKTA 11 /20/20    107.0000     237.9800          25,463.86        254.2600       27,205,82                1,741.96



+
                                                                                                                                                           CB Page
005                                                                                     4709                                                                 3of5
                                                                                                                                                 24-Hour Assistance: (800) MERRILL
NINA FISCHMAN TTEE                                                   Account Number: (RedactedJ45z5


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                                          December01,2020-December31,2020

EQUITIES (continued)                                                               Unit                 Total     Estimated                    Estimated        Unrealized     Estimated
Description                      Symbol Acquired                  Quantity   Cost Basis          Cost Basis     Market Price                 Market Value      Gainl(Loss) Annual Income
PAYPAL HOLDINGS INC SHS           PYPL 11 /20/20
                                           -------------------
                                                                 130.0000    192.7400            25,056.20        234.2000                    30,446.00               5,389.80
                                                                                                                                                                  --------

PELOTON INTERACTIVE INC           PTON 10/06/20                  140.0000    112.8098            15,793.38        151.7200                     21,240.80              5,447.42
      CLA
PEPSICO INC                        PEP 09/12/1 9                 150.0000    137.6151            20,642.27        148.3000                     22,245.00              1,602.73      614
      CURRENT YIELD 2. 75%
                                         01/06/20                  1.0542    135.8850                 143.25      148.3000                        156.34                 13.09        5
                                         03/30/20                  1.1603    124.3299                 144.26      148.3000                        172.07                 27.81        5
                                         06/29/20                  1.1811    131.7754                 155.64      148.3000                        175.16                 19.52        5
                                         09/29/20                  1.1372    137.9264                 156.85      148.3000                        168.65                 11.80        5
            Subtotal                                             154.5328                        21,242.27                                     22,917.22              1,674.95      634
                                                                                                                                                            -------
PROCTER & GAMBLE CO                  PG 01/03/20                 351.0000    123.1739            43,234.07        139.1400                     48,838.14              5,604.07    1,110
      CURRENT YIELD 2.27%
                                         02/14/20                  2.3527    128.4014                 302.09      139.1400                        327.35                 25.26        8
                                         05/14/20                  2.8280    113.8932                 322.09      139.7400                        393.49                 71.40        9
                                         08/14/20                  2.4035    134.9407                 324.33      139.1400                        334.42                 10.09        8
                                         11/13/20                  2.2616    144.2474                 326.23      139.1400                        314.68                (11.55)       8
            Subtotal                                             360.8458                        44,508.81                                     50,208.08              5,699.27    1,143
RINGCENTRAL INC                    RNG 11 /20/20                  84.0000    297.9700            25,029.48        378.9700
                                                                                                                       --- ------   ------
                                                                                                                                               31,833.48              6,804.00
ROKU INC           CLA            ROKU 11 /20/20                  97.0000    257.0400            24,932.88        332.0200                     32,2os.94              7,273.06
SALESFORCE COM INC
-----------
                                   CRM 12/04/20                  134.0000    223.0726
                                                                                 - ------
                                                                                                 29,891.73        222.5300
                                                                                                                       -- -----
                                                                                                                                               29,819.02                (72.71)
SERVICENOW INC                     NOW 11 /20/20                  48.0000
                                                                       ---
                                                                             515.6100            24,749.28        550.4300                     26,420.64              1,671.36
SQUARE INC SHS           CLA         SQ 11/20/20                 129.0000    193.6100            24,975.69        217.6400                     28,075.56              3,099.87
STARBUCKS CORP                    SBUX 09/04/20                  483.0000     87.2983            42,165.08        106.9800                     51,671.34              9,506.26      870
      CURRENT YIELD      1.68%
                                          11 /25/20                2.2070     98.4821                 217.35      106.9800                        236.10                 18.75        4
              Subtotal                                           485.2070                        42,382.43                                     51,907.44              9,525.01      874
TARGET CORP          COM            TGT 11 /20/20                145.0000    172.1000            24,954.50        176.5300                     25,596.85                642.35      395
      CURRENT YIELD 1.54%
                    --




+
                                                                                                                                                                                   CB Page
005                                                                                                      4709                                                                        4 of 5
                                                                                                                                               MERRI LL~.
                                                                                                                                               A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                               Account Number: [R,a,ctooJ4525


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                                        December01,2020-December31,2020

EQUITIES (continued)                                                                           Unit               Total      Estimated      Estimated      Unrealized    Estimated
Description                             Symbol Acquired                       Quantity   Cost Basis          Cost Basis    Market Price   Market Value    Gainl{Loss) Annual Income
TESLA INC                                 TSLA 11 /20/20                     25.0000     497.8900
                                                                                            -- - ---
                                                                                                             12,447.25       705.6700       17,641.75_~     5,194.50
             ~·-·""
1WILIO INC CL A                           1WLO 11 /20/20                     84.0000     296.5000            24,906.00       338.5000       28,434.00       3,528.00
UNITEDHEALTH GROUP INC                     LINH 11/04/20                     70.0000     354.1100            24,787.70       350.6800       24,547.60       (240.10)           350
      CURRENT YIELD 1.42%
                                                12/14/20                       0.2580    339.1472                 87.50      350.6800           90.48           2.98             2
                Subtotal                                                      70.2580                        24,875.20                      24,638.08       (237.12)           352
VERIZON COMMUNICATNS COM                     vz 12/12/19                      42.0000     67.4016             2,578.87        58.7500         2,467.50      (111.37)           106
      CURRENT YIELD 4.27%
                                                12/16/19                       4.8878     61.7680               301.91+       58.7500          287.16         (14.75)           13
                                                12/27 /19                      8.4122     64.2340               540.35+       58.7500          494.22         (46.13)           22
                                                01 /31 /20                     4.1196     60.7607               250.31        58.7500          242.03          (8.28)           11
                                                03/19/20                     370.0000     54.0050            19,981.85        58.7500       21,737.50       1,755.65          929
                                                04/30/20                       8.3206     57.7350               480.39        58.7500          488.84            8.45           21
                Subtotal                                                     437.7402                        24,133.68                      25,717.25       1,583.57         1,102
ZILLOW GROUP INC SHS                           Z 08/12/20                    552.0000     77.4850            42,771.72       129.8000       71,649,60      28,877.88
      CL C
                TOTAL      YIELD .60%                                                                       978,310.27                    1,382,749.76    404,439.49         8,321

Notes
+Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".




+
                                                                                                                                                                              CB Page
005                                                                                                                 4709                                                        5 of5
                                                                                                                                                           MERRI LL~.
                                                                                                                                                           A BANK OF AMERICA COMPANY
                                                        Primary Account: [Redacted]4625


NINA FISCHMAN TTEE
U/A DTD 01/15/2020
BY NINA FISCHMAN
                                                  •     WEALTH MANAGEMENT REPORT                                                                    December 01, 2020 - December 31, 2020

                                                         PORTFOLIO SUMMARY                                          December 31                November 30            Month Change
703 CARLYLE ST
                                                         Net Portfolio Value                                       $1,920,198.18            $[Redacted]   ,841.93       $22,356.25        ...
WOODMERE NY 11598-2917
                                                         Your assets                                               $1,920,198.18            $[Redacted]   ,841.93       $22,356.25        ...
                                                         Your liabilities
                                                         Your Net Cash Flow (Inflows/Outflows)                       ($66,504.94)                ($6,467.09)
                                                         Securities You Transferred In/Out
If you have questions on your statement,                      Subtotal Net Contributions                            ($66,504.94)                 ($6,467.09)
call 24-Hour Assistance:
                                                         Your Dividends/Interest Income                               $15,722.98                 $1,324.23
(800) MERRILL                                            Your Market Gains/(Losses)                                   $73,138.21               $142,474.87
(800) 637-7455                                                Subtotal Investment Earnings                            $88,861.19               $143,799.10

Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
301 TRESSER BLVD 10TH FL
STAMFORD CT     06901
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-234-6381

Up-to-date account information can be viewed               ,uy ,,--t,-i        11.121   1.7~_J   1.]_g_J
                                                                                                           11.b 1dm       , sn-7:1_V7E-,k
at: www.mymerrill.com, where your statements                  L     "-,...-'

are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.


                                                           2/20     3/20       4/20     5/20     6/20      7 /20   8/20   9/20   10/20 11 /20 1 2/20

LOOKING FOR YOUR TAX DOCUMENTS?
We will begin mailing the 1099 tax reporting statement to eligible clients during the last week of January. Most statements will be mailed or posted on line before February 26.
Sign up for online delivery to get your tax documents as soon as they become available.

Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
005                                                                                                         4709                                                                      1 of 16
                                                                             Primary Account: [Redacted]4625                                        24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                     December 01, 2020 - December 31, 2020


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                                                        $12,578 ~



                           '\
                                    D   Equities
                                                                    Current Value
                                                                    1,788,827.46
                                                                                      Allocation
                                                                                           93.16%
                                                                                                         $6,289 t_
                                                                                                             $0        I  I  -I      "I"
                                                                                                                                     '       .... - I
                                                                                                                                                '     .   I  '"f"
                                                                                                                     Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                                                                                      I
                                    D   Cash/Money                    131,370.72            6.84%
                                \       Accounts                                                                                               This Report             Year To Date
                                        TOTAL                     $7,920,198.18              100%             Tax-Exempt Interest

                            )                                                                                 Taxable Interest
                                                                                                              Tax-Exempt Dividends
                                                                                                              Taxable Dividends
                                                                                                                                                             5.42

                                                                                                                                                     15,717.56
                                                                                                                                                                               1,374.66

                                                                                                                                                                             27,891.19
                                                                                                              Total                                 $15,722.98              $29,265.85

                                                                                                               Your Estimated Annual Income                                  $9,477.25


       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                              %of                                                                                     Previous
                                                            Current Value                 Portfolio                                      This Report          Last Report             Year End
       AMAZON COM INC COM                                    192,158.87                   70.00%      S&P 500                              3756.07              3621.63               3230.78
       APPLE INC                                             190,338.93                    9.91%      Three-Month Treasury Bills              .06%                 .07%                 1.54%
       INVESCO QQQ TR SER 1                                  177,351.77                    9.23%      Long-Term Treasury Bonds               1.64%                1.57%                 2.39%
       MORGAN STANLEY INSTL FD                               165,236.53                    8.60%      One-Month LIBOR                         .15%                 .15%                 1.78%
       +PREFERRED DEPOSIT                                     85,270.00                    4.44%      NASDAQ                              12888.28             12198.74               8972.61
          +FDIC INSURED NOT SIPC COVERED




+

005                                                                                                    4709                                                                                2 of 16
                                                                                                                                                     MERRI LL~.
                                                                                                                                                     A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                       Account Number:     [Redacted]4625                       24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/A OTO 01/15/2020                                                                                    Net Portfolio Value:                                   $1,920,198.18
      BY NINA FISCHMAN                                                                                      Your Financial Advisor:
      703 CARLYLE ST                                                                                        ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                                301 TRESSER BLVD 10TH FL
                                                                                                            STAMFORD CT      06901
                                                                                                            alexander.fischman@ml.com


•     CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                            1-800-234-6381


                                                                                                                                                  December 01, 2020- December 31, 2020

                                                              This Statement                 Year to Date    ASSETS                                  December 31             November 30

      ~t1~1ilt~QM~I4J/b2.1Jq1···c•·                                                                           Cash/Money Accounts
                                                                                                              Fixed Income
                                                                                                                                                      131,370.72               223,480.31

      Total Credits                                               15,799.64                  104,450.81       Equities                              1,382,749.76            1,282,945.19
      Total Debits                                               (66,581.60)                (575,492.04)      Mutual Funds                            406,077.70              391,416.43
      Securities You Transferred In/Out                                                    1,899,062.48       Options
      Market Gains/(Losses)                                       73,138.21                  492,176.93       Other
                                                                                                                  Subtotal (Long Portfolio)         1,920,198.18           !Redacied],84 7 .93

                                                                                                              TOTAL ASSETS                         $1,920,198.18          $[Redacted]   ,841.93

                                                                                                              LIABILITIES
                                                                                                              Debit Balance
                                                                                                              Short Market Value
                                                                                                              TOTAL LIABILITIES
                                                                                                              NET PORTFOLIO VALUE                  $1,920,198.18          $[Reda~tedJ,841.93




      •
        -   . ·:         This statement is eligible for online delivery. Go to ml.com/gopaperless or scan
      ~.: -              this code with your phone's camera to get started.
      ~            ·..


      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill"} makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Car. . MLPF&S is a re istered broker-dealer, Member Sf PC and a wholly owned subsidiary of BofA Corp.
+     Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

005                                                                                                                       4709                                                             3 of 16
NINA FISCHMAN TTEE                                       Account Number: [Redacted]4625                                           24-Hour Assistance: (800)        MERRILL


CMA® FOR TRUST ACCOUNT                                                                                                          December 01, 2020 - December 31, 2020


CASH FLOW                             This Statement      Year to Date           ASSET ALLOCATION*
Opening Cash/Money Accounts            $223,480.31                              * Estimated Accrued       Interest not included; may not reflect all holdings; does not
CREDITS                                                                              include asset categories less than 1 %; includes the categorical values for the
                                                                                     underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                             Allocation
Other Credits                                 76.66        75,184.96                                            D    Equities                       93.16%
      Subtotal                                76.66        75,184.96      I                                     D    Cash/Money                       6.84%
DEBITS                                                                                                               Accounts
                                                                                              \)
                                                                                                           l'
Electronic Transfers                    (65,000.00)     (471,500.00)             I
                                                                                                                     TOTAL                             100%
Margin Interest Charged                                                   I     !
Other Debits                                              (87,297.25)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                  (1,581.60)       (16,694.79)
      Subtotal                          (66,581.60)     (575,492.04}
Net Cash Flow                          ($66,504.94)    ($500,307.08)

OTHER TRANSACTIONS
Dividends/Interest Income                15,722.98          29,265.85
Dividend Reinvestments                  (15,717.56)       (27,712.79)
Security Purchases/Debits               (81,174.14)    (1,744,434.16)
Securi.!Y_ Sales/Credits                 55,564.07      2,3')_4,558.90
Closing Cash/Money Accounts            $131,370.72                              DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                 Mail                  Online Oelive!Y_
Fees Included in Transactions Above                                             Statements                                        X
                                                                                Performance Reports                               X
Commissions/Tradin_g_ Fees                    (1.24)           (34.85)
                                                                                Trade Confirms                                    X
                                                                                Shareholders Communication                        X
                                                                                Prospectus                                                                    X
                                                                                Service Notices                                   X
                                                                                Tax Statements                                    X




+

OOS                                                                                                4709                                                                   4 of 16
                                                                                                                                                      MERRI LL~,
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [RedactMJ4525



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     December 01, 2020 - December 31, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd FL, Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average          Current                 Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance           Yield%                   Deposits                       Balance
    Bank of America, N.A.                                                      28,013                         33,385              .01                       0.37                        46,100
    Bank of America CA, N.A.                                                        1                              0               _01                      0.00                             0
    TOTAL ML Bank Deposit Program                                              28,014                                                                       0.37                        46,100


                                                                                                             Average          Current                 Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance           Yield%                   Deposits                       Balance
    Bank of America, N.A.                                                     195,465                        118,845              _as                       5.05                        85,270
    TOTAL Preferred Deposit                                                   195,465                                                                       5.05                        85,270




+
005                                                                                                                    4709                                                                5 of 16
NINA FISCHMAN TTEE                                                 Account Number:   [Redacted]4625                                  24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                        December 01, 2020 - December 31, 2020

CASH/MONEY ACCOUNTS                                                       Total              EsUmated                   Estimated              Estimated       Est. Annual
Description                                       Quantity           Cost Basis           Market Price                Market Value         Annual Income            Yield%
CASH                                                0.72                  0.72                                                .72
+ML BANK DEPOSIT PROGRAM                        46,100.00            46,100.00                   1.0000                 46,100.00                     5               .01
      +FDIC INSURED NOT SIPC COVERED
+PREFERRED DEPOSIT                              85,270.00            85,270.00                   1.0000                 85,270.00                    43               .05
      +FDIC INSURED NOT SIPC COVERED
            TOTAL                                                   137,370.72                                        131,370.72                     47               .04

EQUITIES                                                                                   Total          Estimated          Estimated         Unrealized       Estimated
Description                            Symbol                   Quantity             Cost Basis       Market Price        Market Value        Gainl(Loss)   Annual Income
ADVNCD MICRO D INC                       AMD                  614.0000               26,480.53             91 .7100         56,309.94_         29,829.47
ALPHABET INC SHS CLA                   GOOGL                   31 .0000              42,337.94        1,752.6400            54,331.84          11,993.90
AMAZON COM INC COM                      AMZN                   59.0000               91,997.54        3,256.9300           192,158.87         100,161.33
APPLE INC                               AAPL                 1,434.4633              70,757.80            132.6900         190,338.93         119,581.13            1,189
      CURRENT YIELD 0.61%
BOEING COMPANY                            BA                  100.0000               21,397.33            214.0600           21,406.00              8.67
CHIPOTLE MEXICAN GRILL                   CMG                   19.0000               24,992.41        1,386.7100             26,347.49          1,355.08
COSTCO WHOLESALE CRP DEL                COST                   55.1184               16,033.13            376.7800           20,767.52          4,734.39              158
      CURRENT YIELD 0.74%
FACEBOOK INC                              FB                  125.0000               34,553.13            273.1600           34,145.00           (408.13)
      CLASS A COMMON STOCK
FORD MOTOR CO                               F                3,112.0000              22,307.44              8.7900           27,354.48
MC CORMICK NON VTG                       MKC                  210.8277               16,603.34             95.6000           20,155.12          3,551.78              289
      CURRENT YIELD 1.42%
MCDONALDS CORP        COM                MCD                  266.7175               52,620.33            214.5800           57,232.25          4,611.92            1,382
      CURRENT YIELD 2.40%




+

005                                                                                                       4709                                                       6of 16
                                                                                                             MERRI LL~-
                                                                                                             A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                 Account Number: [Rolac<e<J4525


YOUR CMA FOR TRUST ASSETS                                                                               December 01, 2020 • December 31, 2020

EQUITIES (continued)                                                      Total       Estimated      Estimated        Unrealized       Estimated
Description                         Symbol      Quantity             Cost Basis     Market Price   Market Value      Gainl(Loss)   Annual Income
MICROSOFT CORP                       MSFT     226.3520              32,513.19         222.4200       50,345.21        17,832.02             511
      CURRENT YIELD         1.00%

NETFLIX COM INC                      NFLX      44.0000              19,000.74         540.7300       23,792.12         4,791.38
NIKE INC CL B                         NKE     259.2597              22,311.06         141.4700       36,677.46        14,366.40             292
      CURRENT YIELD 0.77%

NORWEGIAN CRUISE LINE                NCLH    1,000.0000             26,290.00          25.4300       25,430.00         (860.00)
      HLDGS LTD

OKTA INC REG SHS           CLA       OKTA     107.0000              25,463.86         254.2600       27,205.82         1,741.96
PAYPAL HOLDINGS INC SHS              PYPL     130.0000              25,056.20         234.2000       30,446.00         5,389.80
PELOTON INTERACTIVE INC              PTON     140.0000              75,793.38         151.7200       21,240.80         5,447.42
      CLA

PEPSICO INC                           PEP     154.5328              21,242.27         148.3000       22,917.22         1,674.95             634
      CURRENT YIELD 2.75%
PROCTER & GAMBLE CO                    PG     360.8458              44,508.81         139.1400       50,208.08         5,699.27           1,143
      CURRENT YIELD 2.27%
-··--.- .. ···---- -- -
RINGCENTRAL INC                       RNG      84.0000              25,029.48         378.9700       31,833.48         6,804.00
ROKU INC             CLA             ROKU      97.0000              24,932.88         332.0200       32,205,94         7,273.06
                                                                                                                     ······-·-·~
SALESFORCE COM INC                    CRM     134.0000              29,891.73         222.5300       29,819.02           (72.71)
SERVICENOW INC                        NOW      48.0000              24,749.28         550.4300       26,420.64         1,671.36
SQUARE INC SHS             CLA
                             -
                                       SQ     129.0000              24,975.69         217.6400       28,075,56         3,099.87
STARBUCKS CORP                       SBUX     485.2070              42,382.43         706.9800       51,907.44         9,525.01             874
      CURRENT YIELD         1.68%

TARGET CORP               COM         TGT     145.0000              24,954.50         176.5300       25,596.85           642.35             395
      CURRENT YIELD         1.54%

TESLA INC                            TSLA      25.0000
                                                - ----
                                                                    12,447.25         705.6700       17,641.75         5,194.50




+

005                                                                                   4709                                                  7of16
NINA FISCHMAN TTEE                                                        Account Number: [Redacted]4625                                               24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                          December 01, 2020 - December 31, 2020

EQUITIES (continued)                                                                                  Total         Estimated                  Estimated             Unrealized         Estimated
Description                                Symbol                      Quantity                  Cost Basis       Market Price            Market Value              Gainl(Loss)     Annual Income
TWILIO INC CL A                             TWLO                      84.0000                    24,906.00          338.5000                   28,4:34,oCl            3~,5_2_8_.o_o_ _ _ __
UNITEDHEALTH GROUP INC                       UNH                      70.2580                    24,875.20          350.6800                   24,638.08              (237.12)               352
   CURRENT YIELD 1.42%

VERIZON COMMUNICATNS COM                      vz                     437.7402                    24,133.68+          58.7500                   25,717.25              1,583.57             1,102
   CURRENT YIELD 4.27%
------------- -----

ZILLOW GROUP INC SHS                           z                     552.0000                    42,771.72          129.8000                   71,649.60             28,877.88
    CLC

                  TOTAL       YIELD .60%                                                     978,310.27                                  1,382,749.76               404,439.49             8,321
Equity Cost Basis details are available on the Statements and Documents page of www.mymerrill.com.

                                                                                                                                                                       Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                           Total     EsVmated            Estimated         Unrealized         Total Client      Investment         Annual
Description                                             Quantity           Cost Basis     Market Price        Market Value       Gainl(Loss)         Investment         Return{$}         Income
INVESCO QQQ TR SER 1                            565.2826                 112,431.19         313.7400          177,351.77          64,920.58            109,604             67,747           982
    CURRENT YIELD 0.55% SYMBOL: 000 Initial Purchase: 03/13/18               100%
                                                                                                                                                                       -------------
MORGAN STANLEY INSTL FD                      1,806.4560        117,443.02                    91.4700          165,236.53          47,793.51            103,285             61,950
____ INCGROWTHPORTCLI SYMBOL: MSEQX Initial Purchase: 05/21/20 Equity100%
SPDR S P BIOTECH                                 450.9831            38,283.63              140.7800            63,489.40         25,205.77              38,154            25,334           127
   CURRENT YIELD 0. 19% SYMBOL: XBI Initial Purchase: 11 /08/18 Equity 100%
          Subtotal {Equities)                                                                                 406,077.70
                      TOTAL   YIELD .27%                                 268,157.84                           406,077.70         137,919.86                              155,031           1,109

LONG PORTFOLIO                                                                Adjusted/Total                Estimated             Unrealized           Estimated         Estimated
                                                                                    Cost Basis            Market Value           Gainl(Loss)     Accrued Interest    Annual Income

                      TOTAL   YIELD .49%                                        1,377,838.83             1,920,198.18            542,359.35                                    9,477




+
005                                                                                                                 4709                                                                     8 of 16
                                                                                                                                                       MERRI LL~-
                                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                            Account Number: [Redacte<J]4625


YOUR CMA FOR TRUST ASSETS                                                                                                                         December 01, 2020 - December 31, 2020

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment}. Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.

Notes
-+Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".


YOUR CMA FOR TRUST TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                    Income
Date    Description                                 Transaction Type                                 Quantity      Reinvestment                                    Income          Year   To Date
Taxable Interest
12/31   BANK DEPOSIT INTEREST                   i:r Bank Interest                                                                                                      .37
                                                                                                                                                                  ·""···~-
12/31   BANK DEPOSIT INTEREST                   o Bank Interest                                                                                                        .05
        PREFERRED DEPOSIT                           Income Total                                                                                                      5.00
        ~-

        Subtotal (Taxable Interest)                                                                                                                                   5.42             7,374.66
Taxable Dividends
12/10 MICROSOFT CORP                            *   Dividend                                                                                                       126.42

+

005                                                                                                                  4709                                                                    9 of 16
NINA FISCHMAN TTEE                                                   Account Number:   [Redac!edJ45z5                    24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                        December 01, 2020 • December 31, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                    Income
Date   Description                    Transaction Type                                   QuanUty        Reinvestment                Income       Year To Date
Taxable Dividends
            HOLDING 225.7557 PAY DATE 12/10/2020
12/10 MICROSOFT CORP                          Reinvestment Program                                          (126.42)
12/10 MICROSOFT CORP                           Reinvestment Share(s)                        .5969
      PRINCIPAL REINV AMT          $126.42 REINV PRICE $211.80000 REINV SHRS   .5969
12/11       COSTCO WHOLESALE CRP DEL        ' Dividend                                                                              537.01
            HOLDING 53.7011 PAY DATE 12/11/2020
12/11       COSTCO WHOLESALE CRP DEL          Reinvestment Proaram
12/11
   COSTCO WHOLESALE CRP DEL         Reinvestment Share(s)                                 1.4173
   PRINCIPAL
----
             REINV AMT  $537.01 REINV PRICE $378.89250 REINV SHRS              1.4173
12/14 MORGAN STANLEY INSTL FD          »•Long Term Capital Gain                                                                  10,897.46
      INC GROWTH PORT CL I PAY DATE 12/11/2020
12/14 MORGAN STANLEY INSTL FD                 Reinvestment Program                                       (10,897.46)
      INC GROWTH PORT CL I
-------------

12/14 MORGAN STANLEY INSTL FD          ' Short Term Capital Gain                                                                  3,259.99
      INC GROWTH PORT CL I PAY DATE 12/11/2020
12/14 MORGAN STANLEY INSTL FD                 Reinvestment Program                                        (3,259.99)
      INC GROWTH PORT CL I
12/14 MORGAN STANLEY INSTL FD            Reinvestment Share(s)                 117.0260
      INC GROWTH PORT CL I AGENT REINV AMT $10897.46 REINV PRICE $93.12000 REINV SHRS   117.0260 AS OF 12/11
12/14 MORGAN STANLEY INSTL FD            Reinvestment Share(s)                     35.0080
      INC GROWTH PORT CL I AGENT REINV AMT    $3259.99 REINV PRICE $93.12000 REINV SHRS    35.0080 AS OF 12/11
12/15 MCDONALDS CORP     COM          ' Dividend                                                                                    342.00
      HOLDING 265.1135 PAY DATE 12/15/2020
12/15 MCDONALDS CORP            COM           Reinvestment Program                                          (342.00)
12/15 MCDONALDS CORP      COM           Reinvestment Share(s)                             1.6040
      PRINCIPAL REINV
                 __   AMT   $342.00 REINV PRICE $213.21920 REINV SHRS          1.6040
------------~                                                        ------------~
12/15 UNITEDHEALTH GROUP INC          'Dividend                                                                                      87.50
      HOLDING 70.0000 PAY DATE 12/15/2020

+
005                                                                                                       4709                                          10of16
                                                                                                                                                        MERRI LL~.
                                                                                                                                                        A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                    Account Number: [Redacted]4625


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                    December01,2020-December31,2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                       Income
Date    Description                                           Transaction   Type                          Quantity     Reinvestment                                 Income          Year To Date
Taxable Dividends
12/15 UNITEDHEALTH GROUP INC                                  Reinvestment Program                                          (87.50)
12/15 UNITEDHEALTH GROUP INC                                  Reinvestment Share(s)                         .2580
      PRINCIPAL REINV AMT    $87.50 REINV PRICE $339.14000 REINV SHRS                            .2580
12/24 SPDR S P BIOTECH                * Dividend                                                                                                                     79.28
      HOLDING 450.4603 PAY DATE 12/24/2020
12/24 SPDR S P BIOTECH                                        Reinvestment Program                                          (79.28)
12/24 SPDR S P BIOTECH                                        Reinvestment Share(s)                         .5228
      PRINCIPAL REINV AMT                       $79.28 REINV PRICE $151.64000 REINV SHRS         .5228
             ~---   ------   ----------------

12/29 NIKE INC CL B                                       *   Dividend                                                                                               71.16
      HOLDING 258.7615 PAY DATE 12/29/2020
12/29 NIKE INC CL B                                           Reinvestment Program                                          (71.16)
                                                       ---- - ----------

12/29 NIKE INC CL B                                           Reinvestment Share(s)                         .4982
      PRINCIPAL REINV AMT                       $71.16 REINV PRICE $142.83000 REINV SHRS         .4982
12/31   INVESCO QQQ TR  SER 1           * Dividend                                                                                                                  316.74
        HOLDING 564.2704 PAY DATE 12/31/2020
12/31   INVESCO QQQ TR                 SER 1                  Reinvestment Program                                         (316.74)
12/31   INVESCO QQQ TR   SER 1             Reinvestment Share(s)                                           1.0122
        PRINCIPAL REINV AMT    $316.74 REINV PRICE $312.92000 REINV SHRS                         1.0122
        Subtotal (Taxable Dividends)                                                                                                                             15,717.56            27,891.19
        NET TOTAL                                                                                                       (15,717.56)                              15,722.98            29,265.85

        » Long Term Capital Gain Distributions                                                                                                                   10,897.46            11,021.79
The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.




+
005                                                                                                                      4709                                                                11of16
NINA FISCHMAN TTEE                                                    Account Number: [RedactedJ45z5                                  24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                   December 01, 2020 - December 31, 2020

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                             Transaction    Commissions/              (Debit)/   Accrued Interest
Date          Description                        Transaction Type                     Quantity             Amount      Trading Fees               Credit     Earnedl(Paid)
Purchases
12/08       CHIPOTLE MEXICAN GRILL               Purchase                            19.0000           (24,992.41)                         (24,992.41)
            [Redacted]           UNIT PRICE 1315.3900
12/08        SALESFORCE COM INC                  Purchase                           134.0000           (29,891.73)                         (29,891.73)
                                 UNIT PRICE 223.0726
12/10        NORWEGIAN CRUISE LINE               Purchase                         1,000.0000           (26,290.00)                          (26,290.00)
             HLDGS LTD [Redacted]             UNIT PRICE    26.2900
             Subtotal (Purchases)                                                                      /81, 174.14)                        (81,174.14)

Sales
12/08   • PELOTON INTERACTIVE INC                Sale                               -140.0000           16,100.70             (.36)          16,100.34

    - ~ - CL A [Redacted]               UNIT PRICE 115.0050
12/11   • SOUTHWEST AIRLNS CO                    Sale                               -500.0000           22,925.50             (.51)          22,924.99
             [Redacted]          UNIT PRICE    45.8510
12/23   • TESLA INC                              Sale                                -25.0000           16,539.11             (.37)          16,538.74
             [Redacted]             UNIT PRICE 661.5644
             Subtotal (Sates)                                                                           55,565.31            (1.24)          55,564.07

Other Security Transactions
12/03        MC CORMICK NON VTG                  Dividend                           105.0000
             HOLDING 105.8277 PAY DATE 12/03/2020
12/03        MC CORMICK NON VTG                  Dividend                           105.0000
             HOLDING 105.8277 PAY DATE 11/30/2020
12/03        MCCORMICK NON VTG                   Dividend                           -105.0000
             ADJ 12/03/2020
             Subtotal (Other Security Transactions)

             TOTAL                                                                                     (25,608.83)           (1.24)        (25,610.07)


+
005                                                                                                       4709                                                        12 of 16
                                                                                                                                                                MERRI LL~-
                                                                                                                                                                A BANK OF AM ERICA COMPANY

NINA FISCHMAN TTEE                                                                          Account Number: [Redacted]4625


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                          December 01, 2020 - December 31, 2020

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                    Transaction    Commissions/                    (Debit)/   Accrued Interest
Date           Description                        Transaction Type                                           Quantity            Amount        Trading Fees                    Credit     Earned/{Paid)
Other Security Transactions
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                      (81,174.14)
              TOTAL SECURITY SALES/CREDITS                                                                                                                            55,564.07

REALIZED GAINS/(LOSSES)
                                                                                          Acquired Liquidation                                                                  Gainsl(Losses) 0
Description                                                                    Quantity      Date        Date           Sale Amount         Cost Basis           This Statement              Year to Date
        Subtotal (Long-Term)                                                                                                                                                                  111,231.83
       PELOTON INTERACTIVE INC                                              140.0000 10/06/20       12/04/20              16,100.34         15,793.39                      306.95
       SOUTHWEST AIRLNS CO                                                  500.0000 11 /18/20      12/09/20              22,924.99         23,417.10                     (492.11)
       TESLA INC                                                             25.0000 11 /20/20      12/21 /20             16,538.74         12,447.25                    4,091.49
        Subtotal (Short-Term)                                                                                                                                            3,906.33              88,979.99
      TOTAL                                                                                                               55,564.07         51,657.74                    3,906.33             200,211.82
0 - Excludes transactions for which we have insufficient data
The capital gains and losses shown above may not reflect all transactions which must be reported on your 2020 tax return, These reportable transactions will appear on your
January statement.

CASH/OTHER TRANSACTIONS
Date       Description                                          Transaction Type                                                 Quantity                        Debit                             Credit
Electronic Transfers
12/02                                                           Withdrawal                                                                                    5,000.00
12/11                                                           Withdrawal                                                                                10,000.00
                                                                                                                                                          - - -
12/15      WIRE TRF OUTP50350037921                             Wire Transfer Out                                                                         45,000.00
                                             ····························-·······

1 2/28     TD Bank, NA                                          Withdrawal                                                                                    5,000.00
           Subtotal (Electronic Transfers)                                                                                                                65,000.00
Other Debits/Credits
12/07      MCCORMICK NON VTG                                 • Cash In Lieu of Shares                                                                                                              76.66

+
005                                                                                                                              4709                                                                13of16
NINA FISCHMAN TTEE                                           Account Number: [Redacted]4625                          24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                    December 01, 2020 - December 31, 2020

CASH/OTHER TRANSACTIONS (continued)
Date        Description                   Transaction Type                                       Quantity              Debit                      Credit
Other Debits/Credits
   HOLDING 105.8277 PAY DATE 11/30/2020
-----
   Subtotal (Other Debits/Credits)                                                                                                               76.66
            NET TOTAL                                                                                              64,923.34


ADVISORY AND OTHER FEES
Date          Description                    Fee Type                                           Quantity               Debit                      Credit
12/03        INV. ADVISORY FEE DEC           Advisory Program Fee                                                   1,581.60
              NET TOTAL                                                                                             1,581.60



    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS
    Date      De__~-~-~i.F!.~!~'!          Withdrawals                Deposits Date      _p_~~cdption                     Withdrawals            Deposits
    12/01     ML BANK DEPOSIT PROGRAM                                    1.00 12/10      ML BANK DEPOSIT PROGRAM           26,290.00
    12/02     ML BANK DEPOSIT PROGRAM         5,000.00                         12/14     ML BANK DEPOSIT PROGRAM                               12,925.00
    12/03     ML BANK DEPOSIT PROGRAM         1,582.00                         12/15     ML BANK DEPOSIT PROGRAM           34,567.00
    12/04     PREFERRED DEPOSIT              38,900.00                         12/15     PREFERRED DEPOSIT                 45,000.00
    12/07     ML BANK DEPOSIT PROGRAM                               38,900.00 12/16      ML BANK DEPOSIT PROGRAM                               34,561.00
    12/08     ML BANK DEPOSIT PROGRAM        38,707.00                         12/24     ML BANK DEPOSIT PROGRAM                               16,539.00
    12/08     PREFERRED DEPOSIT              26,300.00                         12/28     ML BANK DEPOSIT PROGRAM               5,000.00
    12/09     ML BANK DEPOSIT PROGRAM                               26,300.00
                   NET TOTAL                                                                                               92,114.00




+
00S                                                                                              4709                                               14 of 16
                                                                                                                                                   MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY




Customer Service                                              Securities Investor Protection Corporation (SIPC), and,        at www.finra.org
  Please promptly report any inaccuracy, discreP,ancY.,       in other jurisdictions, locally registered entities.             We receive a fee from ISA® banks of up to 2% per annum
and/or con~ern t5y callinq Wealth Management Client             Investment products offered by Investment Bankin_q           of the average daily balances. We receive a fee from our
Support pt \800-I\/IERRIL[) ;yithi_n ten (10) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSURED,            affiliated banks of up to $100 per annum for each account
after delivery_ of or communication of the account            ARE NOT BANK GlJARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP sM and
statement. You should re-confirm any oral                                                                                    ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.             Additional Information                                         of America, N.A. based on the average daily Preferred
                                                                We will route your ~quity and option orders tq market        Deposit® and Preferred Deposit for Business® balances.
About Us
                                                              centers consistent with our duty of best execution.
   You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds         Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated            and preferred stocks in bulk segregation. If there is a
(MLPF&S or IVIL), One Bryant Park, New York, New York                                                                          For all customers, including those who own options, please
                                                              partial call for those securities, securities will be          promptly advise us of any material change in your
100~6. If yoµ request a copy of our financial statement,      randomly selected from those held in bulk. The
we will mail 1t to you.                                       probability of your holdings being selected is                 investment objectives or financial condition. Individual
    We act as a market maker, dealer, block positioner        proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may    of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain            1nformat1on.
transactions we execute for Y.OU and potentially result in    transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                   reported periodicaTiy. Additional information including        Margin Customers
    Boflffillerrill Lynch Research is research produced by    th~ time of execution for any trade, is availa 6le upon          If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third            wntten request.
party research ratings from selected vendors are                In accordance with applicable law, rules and                 statement of your margin account and special
provided, if available, for your information. Our             regulations, your free credit balance is not seqregated        memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or     ana we can use these funds in our business. Your free          applicable regulations. The permanent record of the
recommendation of any particular security. MLPF &S            credit balance is the amount of funds payable upon             separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party    your demand. You have the right to receive in ttie             for your inspection upon request. You should retain this
research and have no liability for such research. You         normal course of business, any free credit balance and         stafement for use with your next statement to calculate
are responsible for any trading decision you make             any_fully paid sec~riti~s to which yqu are entitled,           interest charges, if any, for the period covered by this
based upon third party research ratings and reports.          subject to any obligat1ons you owe many of your                statement. Hie interest charge period will P.arallel the
    MLPF&S may make available to you certain securities       accounts.                                                      statement period, except that interest due for the final day
and other investment products that are sponsored,               For clients enrolled in a sweep program, the balance         of the statement period will be carried over and appear on
mana_qed, distributed or _provided by companies that          in any bank deposit account or snares of any money             your next statement.
are affiliates of Bank of America Corporation (BAG) or in     market mutual fund in which you have a beneficial
which BAG has a substantial economic interest.                interest can be withdrawn or nquidated on your order           Coverage for your Account
    Merrill and Merrill Edge are the marketing name for       and th~ proceeds returned to your securities account
                                                              or remitted to you.                                              The Securities Investor Protection Corporation (SIPC) and
two businesses: Merrill Advisory Center™, which offers          You will have the right to vote full shares and we may       our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;            solicit voting instructions concerning these full shares       futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are       in your account. Voting shares in your account will be         private equity funds, commodity pools and other investment
made available through MLPF&S.                                governed by the then current rules and policies of             contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name       FINRA and the Securities Exchange Commission or                registered with the US Securities Exchange Commission,
for the qlobal banking and global markets businesses          other applicable exchanqes or regulatory bodies.
of BAC.1-ending, derivatives, and other commercial                                                                           P.recious metals, other assets that are not securities, as
                                                                All transactions are suliject to tfle constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
banking activities are performed qlobally by banking          requlations, customs, usages, rulings and
affiliates of BAGI incluaing Bank df America, N.A.,                                                                          such as cash on deposit at Bank of America, N.A. or Bank of
                                                              inferpretations of the exclianqe or market, and its            America California, N.A. (Merrill Lynch affiliated banks) or
member Fed era Deposit lnsurance Corporation                  clearinghouse, if any, where me transactions are
(FDIC). Securities, strategic advisory, and other             executed, and if not executed on any exchange, FINRA.          other depository institutions. Those bank deposits are
investment bankinq activities are performed globally            You may obtain an investor brochure that includes            protected by the FDIC up to applicable limits. MLPF&S is not a
 tiy investment banRing affiliates of BAG ("Investment        information describinq the FINRA Regulation Public             bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'ankinq Affiliates"), including, in the United States,      Disclosure Program ('"Proqram"), To obtain a brochure          MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
MLPF&S and Mernll Lynch Professional Clearing Corp.,          or more information abou1 the Program or your broker           GUARANTEED AND MAY LOSE VALUE. To obtain information
all of which are registered broker dealers and members        contact the FINRA Regulation PubITc Disclosure Program         about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfry Regulatory Authority (FINRA) and        Hotline at (800)289-9999 or access the FINRA website           http://www.sipc.org or (202)371-8300.


 +
  005                                                                                                4709                                                                           15of16
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     l:l       Interest reported to the IRS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     DCC       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
   While we believe our pricing information to be            estimates and the actual income and yield might be                     name ofthe custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          q         Indicates that BofA Merrill Lynch Research
information providea for certain thinly traced securities    Yield is based upon Estimated Annual Income and the                    has upgraded (t) or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
   Values on your statement generally are based on           Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their_ underlying
on any exchange), and alternative investments (e.g.          reference asset - egu1t1es (e.g., stocks,
commodity pools, private equity funds, private del51t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   005                                                                                              4709                                                                  16of76
                                                                                                               MERRI LL~,
                                                                                                               A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                  Account Number: IR"'""14625


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                         October 31, 2020 - November 30, 2020

EQUITIES                                                           Unit           Total      Estimated      Estimated      Unrealized     Estimated
Description                  Symbol Acquired     Quantity    Cost Basis      Cost Basis    Market Price   Market Value    Gainl(Loss) Annual Income
ADVNCD MICRO D INC             AMO 12/19/19     614.0000      43.1278
                                                                -----
                                                                             26,480.53        92.6600       56,893.24     30,412.71
ALPHABET INC SHS       CLA   GOOGL 05/06/20      31.0000 1,365.7400          42,337.94     1,754.4000       54,386.40     12,048.46
AMAZON COM INC COM            AMZN 11/27/17      35.0000    1,207.9362       42,277.77     3,168.0400     110,881.40      68,603.63
                                   01 /16/19     11.0000    1,702.0445       18,722.49     3,168.0400      34,848.44      16,125.95
                                   05/09/19       7.0000    1,887.8000       13,214.60     3,168.0400      22,176.28       8,961.68
                                   07/16/20       6.0000    2,963.7800       17,782.68     3,168.0400      19,008.24       1,225.56
            Subtotal                             59.0000                     91,997.54                     186,914.36     94,916.82
APPLE INC                     AAPL 11/27/17     851.9769      43.9643        37,456.64       119.0500     101,427.85       63,971.21           699
      CURRENT YIELD 0.68%
                                   02/16/18       4.0000      43.9775           175.91       119.0500          476.20         300.29             4
                                   05/18/18       4.0000      45.1775           180.71       119.0500          476.20         295.49             4
                                   05/18/18       4.0000      47.7550           191 .02      119.0500          476.20         285. 18            4
                                   08/17 /18      4.0000      50.7800           203.12       119.0500          476.20         273.08             4
                                   08/17/18       4.0000      53.6375           214.55       119.0500          476.20         261.65             4
                                   11/16/18       4.0000      47.6325           190.53       119.0500          476.20         285.67             4
                                   02/15/19       4.0000      47.5100           190.04       119.0500          476.20         286.16             4
                                   02/15/19       4.0000      42.8675           171.47       119.0500          476.20         304.73             4
                                   05/09/19     200.0000      49.5853         9,917.07       119.0500       23,810.00      13,892.93           164
                                   05/17/19       3.6660      43.3224           158.82       119.0500          436.44         277.62             4
                                   05/17/19       8.0000      46.7625           374.10       119.0500          952.40         578.30             7
                                   08/14/19       4.1428      50.9124           210.92       119.0500          493.20         282.28             4
                                   11/13/19       3.2076      66.0026           211.71       119.0500          381.86         170.15             3
                                   02/12/20       2.6184      81 .0915          212.33       119.0500          311.72          99.39             3
                                   03/19/20     320.0000      61.9375        19,820.00       119.0500       38,096.00      18,276.00           263
                                   05/13/20       3.8364      76.1807           292.26       119.0500          456.72         164.46             4
                                   08/12/20       2.5596     114.4866           293.04       119.0500          304.72          11.68             3
                                   11/11/20       2.4556     119.5471           293.56       119.0500          292.34          (1 .22)           3
            Subtotal                           1,434.4633                    70,757.80                     170,772.85     100,015.05         1,189




+
                                                                                                                                              CB Page
007                                                                                 4709                                                        7 of 5
                                                                                                                                         24-Hour Assistance: (800) MERRILL
NINA FISCHMAN TTEE                                       Account Number: [ReaactedJ45z5


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                                    October 31, 2020 - November 30, 2020

EQUITIES (continued)                                                      Unit                               Total     Estimated      Estimated          Unrealized     Estimated
Description                     Symbol Acquired       Quantity   Cost Basis                     Cost Basis           Market Price   Market Value        Gainl(Loss) Annual Income
BOEING COMPANY                     BA 11/18/20      100.0000     213.9733                       21,397.33              210.7100       21,071.00           (326,~3)
                                                                   - -------------   - ------------- ----               - ----

COSTCO WHOLESALE CRP DEL         COST 09/26/19       53.0000     288.0939                      15,268.98               391.7700       20,763.81          5,494.83            149
   CURRENT YIELD 0. 71 %
                                      11 /14/19       0.1490     305.3691                                   45.50      391.7700           58.37              12.87
                                      02/20/20        0.1414     322.4893                                   45.60      391.7700           55.40               9.80
                                      05/14/20        0.1645     299.0881                                   49.20      391.7700           64.45              15.25
                                      08/13/20        0.1466     336.4256                                   49.32      391.7700           57.43               8.11
                                      11/12/20        0.0996     376.7068                                   37.52      391.7700           39.02               1.50             1
            Subtotal                                 53.7011                                    15,496.12                             21,038.48           5,542.36           154
FACEBOOK INC                       FB 11 /11 /20    125.0000     276.4250                       34,553.13              276.9700       34,621.25              68.12
      CLASS A COMMON
                  - ---
                        STOCK
FORD MOTOR CO                        F 10/07/20    3,112.0000       7.1682                      22,307.44                9.0800       28,256.96          5,949.52
MCCORMICK NON VTG                 MKC 04/20/20      105.0000     157.2089                       16,506.94               93.4900         9,816.45        (6,690.49)           286
      CURRENT YIELD 2.90%
                                      07/17/20        0.4233     190.4086                                   80.60       93.4900                 39.57      (41.03)             2
                                      10/16/20        0.4044     199.9505                                   80.86       93.4900                 37.81      (43.05)             2
@                                          N/A      105.0000          N/A                                     N/A       93.4900           9,816.45            N/A            286
            Subtotal                                210.8277                                    16,668.40                               19,710.28              NIA           576
                                                                                                                                    -------- ------

MCDONALDS CORP         COM        MCD 04/30/19      115.0000     197.3300                       22,692.95              217.4400       25,005.60           2,312.65           594
      CURRENT YIELD 2.37%
                                      05/10/19       40.0000     197.9352                        7,917.41              217.4400        8,697.60             780.19           207
                                      06/18/19        0.0861     205.1103                           17.66              217.4400           18.72               1.06             1
                                      06/18/19        1.0000     205.0700                          205.07              217.4400          217.44              12.37             6
                                      09/16/19        1.0770     207.9665                          223.98              217.4400          234.18              10.20             6
                                      10/31 /19     100.0000     197.3499                       19,734.99              217.4400       21.744.00           2,009.01           517
                                      12/13/19        1.8583     197.8690                          367.70              217.4400          404.07              36.37            10
                                      03/13/20        2.3855     155.1163                          370.03              217.4400          518.70             148.67            13
                                      06/12/20        2.0162     185.0064                          373.01              217.4400          438.40              65.39            11
                                      09/14/20        1.6904     222.1545                          375.53              217.4400          367.56              (7.97)            9
            Subtotal                                265. 1135                                   52,278.33                             57,646.27           5,367.94         1,374


+
                                                                                                                                                                            CB Page
007                                                                                                           4709                                                            2of5
                                                                                                                                                    MERRI LL~,
                                                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                      Account Number:      [Redacte<JJ45z5



YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                                            October 31, 2020 • November 30, 2020

EQUITIES (continued)                                                                  Unit                     Total     Estimated        Estimated                     Unrealized     Estimated
Description                     Symbol Acquired                      Quantity   Cost Basis                Cost Basis   Market Price     Market Value                   Gainl(Loss) Annual Income
MICROSOFT CORP                   MSFT 07 /22/19                      85.0000    138.8262                 11,800.23       214.0700             18,195.95                   6,395.72          191
      CURRENT YIELD 1.04%
                                      09/11 /19                       0.6684    137.6421                     92.00       214.0700                  143.08                    51.08            2
                                      12/11/19                        0.6750    151.6148                    102.34       214.0700                  144.50                    42.16            2
                                      03/11/20                        0.7052    145.6182                    102.69       214.0700                  150.96                    48.27            2
                                      03/19/20                      137.0000    145.5710                 19,943.23       214.0700             29,327.59                   9,384.36          307
                                      06/10/20                        0.8953    193.1307                    172.91       214.0700                  191.66                    18.75            3
                                      09/09/20                        0.8112    213.7204                    173.37       214.0700                  173.65                      .28            2
                     Subtotal                                       225.7551                             32,386.77                            48,327.39                  15,940.62          509
                                                  - - - ---------                                                                     - -   - ---- -- ------------   ----------------·-~
NETFLIX COM INC                  NFLX 04/23/20                       44.0000    431.8350                 19,000.74       490.7000            21,590.80                     2,590.06
NIKE INC CL B                     NKE 03/19/19                      153.0000     87.5826                 13,400.14       134.7000             20,609.10                   7,208.96          169
      CURRENTYIELD 0.81%
                                      05/10/19                      100.0000     82.8946                   8,289.46      134.7000             13,470.00                   5,180.54          110
                                      07/02/19                        0.9911     85.4605                      84.70      134.7000                133.50                      48.80            2
                                      09/27/19                        0.9178     92.5256                      84.92      134.7000                123.63                      38.71            2
                                      12/31 /19                       0.9350    101.3796                      94.79      134.7000                125.94                      31.15            2
                                      03/31/20                        1.2011     79.1108                      95.02      134.7000                161 .79                     66.77            2
                                      06/30/20                        0.9677     98.5016                      95.32      134.7000                130.35                      35.03            2
                                      09/30/20                        0.7488    127.6041                      95.55      134.7000                100.86                       5.31            1
                     Subtotal                                       258.7615                             22,239.90                            34,855.17                  12,615.27          290
··----------------

OKTA INC REG SHS  CLA            OKTA 11 /20/20                     107.0000    237.9800                 25,463.86       245.0400             26,219.28                      755.42
PAYPAL HOLDINGS INC SHS          PYPL 11 /20/20                     130.0000    192.7400                 25,056.20       214.1200             27,835.60 ... _ _ 2,77_9_:4_0
PELOTON INTERACTIVE INC          PTON 10/06/20                      280.0000    112.8098                 31,586.77       116.3500             32,578.00            991.23
      CLA




+
                                                                                                                                                                                           CB Page
007                                                                                                             4709                                                                         3 of5
                                                                                                                                          24-Hour Assistance: (800) MERRILL
NINA FISCHMAN TTEE                                           Account Number:             [Redacted]4625




YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                                     October 31, 2020-November 30, 2020

EQUITIES (continued)                                                         Unit                         Total          Estimated      Estimated      Unrealized     Estimated
Description                  Symbol Acquired            Quantity       Cost Basis                    Cost Basis        Market Price   Market Value    Gainl(Loss) Annual Income
PEPSICO INC                    PEP 09/1 2/19         150.0000          137.6151                     20,642.27            144.2300       21,634.50        992.23            614
   CURRENT YIELD 2.83%
                                   01/06/20            1.0542          135.8850                         143.25            144.2300         152.05           8.80             5
                                   03/30/20            1.1603          124.3299                         144.26            144.2300         167.35          23.09             5
                                   06/29/20            1.1811          131.7754                         155.64            144.2300         170.35          14.71             5
                                   09/29/20            1.1372          137.9264                         156.85            144.2300         164.02           7.17             5
            Subtotal                                 154.5328                                        21,242.27                          22,288.27       1,046.00           634
                                                                                                           ---

PROCTER & GAMBLE CO             PG 01/03/20          351.0000          123.1739                     43,234.07             138.8700      48,743.37       5,509.30         1,110
   CURRENT YIELD 2.27%
                                   02/14/20            2.3527           128.4014                        302.09            738.8700          326.72         24.63             8
                                   05/14/20            2.8280           113.8932                        322.09            138.8700          392.72         70.63             9
                                   08/14/20            2.4035           134.9407                        324.33            738.8700          333.77          9.44             8
                                   11 /13/20           2.2616           144.2474                        326.23            138.8700          314.07        (12.16)            8
            Subtotal                                 360.8458                                        44,508.81                          50, 110,65      5,601.84         1,143
RINGCENTRAL INC                RNG 11 /20/20           84.0000         297.9700
                                                                          -- ---
                                                                                                     25,029.48            297.0500      24,952.20 .     (77.28)
ROKU INC          CLA         ROKU 11 /20/20           97.0000         257.0400                      24,932.88            293.5700      28,476.29       3,543.41
SERVICENOW
----
           INC                 NOW 11 /20/20    -
                                                       48.0000
                                                    - ----------
                                                             - -
                                                                        515.6100
                                                                   ------- -----------
                                                                                                     24,749.28            534.5500      25,658.40        909.12
SOUTHWEST AIRLNS CO             LUV 11 /18/20        500.0000             46.8342                    23,417.10              46.3400     23,170.00       (247.10)           360
   CURRENT YIELD 1.55%
SQUARE INC SHS         CLA      SQ 11/20/20          129.0000           793.6700                     24,975.69    --
                                                                                                                          210.9600
                                                                                                                       - - - -----
                                                                                                                                ---
                                                                                                                                        27,213,84       2,238.15
STARBUCKS CORP                SBUX 09/04/20          483.0000             87,2983                    42,165.08              98.0200     47,343.66       5,178.58           870
   CURRENT YIELD 1.83%
                                   11 /25/20           2.2070             98.4821                       217.35              98.0200        216.33          (1.02)            4
            Subtotal                                 485.2070                                        42,382.43                          47,559,99       5,177.56           874
TARGET CORP   COM              TGT 11 /20/20         145.0000           172.1000                     24,954.50            179.5300      26,031,85       1,077.35           395
   CURRENTYIELD 1.51%
TESLA INC                      TSLA 11 /20/20          50.0000          497.8900                     24,894.50            567.6000      28,380.00       3,485.50
TWILIO INC CL A               TWLO 11 /20/20           84.0000          296.5000                     24,906.00            320.0900      26,887,56       1,981.56




+
                                                                                                                                                                          CS Page
007                                                                                                        4709                                                             4of5
                                                                                                                                                                             MERRI LL~.
                                                                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                               Account Number: re,,,ct,d!4625


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                                                                       October 31, 2020-November30, 2020

EQUITIES (continued)                                                                           Unit                        Total                  Estimated               Estimated     Unrealized     Estimated
Description                             Symbol Acquired                       Quantity   Cost Basis             Cost Basis                     Market Price            Market Value    Gainl(Loss) Annual Income
UNITEDHEALTH GROUP INC                     UNH 11 /04/20                     70.0000     354.1100              24,787.70                         336.3400                23,543.80     (1,243.90)           350
      CURRENT YIELD 1.48%                                                                                 --- ---- --------- - - ---- -- - -    -- ---- --- --------

VERIZON COMMUNICATNS COM                     vz 12/12/19                     42.0000      61.4016                 2,578.87                         60.4100                 2,537.22        (41.65)          106
      CURRENT YIELD 4. 15%
                                                12/16/19                       4.8878     61.7680                 301.91+                          60.4100                  295.27           (6.64)          13
                                                12/27/19                       8.4122     64.2340                 540.35 •                         60.4100                  508.18         (32.17)           22
                                                01/31/20                       4.1196     60.7607                 250.31                           60.4100                  248.87           (1 .44)         11
                                                03/19/20                     370.0000     54.0050              19,981.85                           60.4100               22,357.70       2,369.85           929
                                                04/30/20                       8.3206     57.7350                 480.39                           60.4100                  502.65          22.26            21
             Subtotal                                                        437.7402                          24,133.68                                                 26,443.89       2,310.21         1,102
ZILLOW GROUP INC SHS                           Z 08/12/20                    552.0000     77.4850              42,771.72                         107.8100                59,511.12     16,739.40
      CL C
             TOTAL      YIELD .70%                                                                          947,694.84                                                 1,282,945.19   325,433.90        _ 8,950
Notes
Total values exclude N/A items
• Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".
@*These shares result from a stock dividend or split and will be payable to your account on the date shown. The market price has been
changed to reflect that dividend or split. The unit cost will be adjusted on the payable-date.




+
                                                                                                                                                                                                           CB Page
007                                                                                                                           4709                                                                           5 of5
                                                                                                                                                            MERRI LL~.
                                                                                                                                                            A BANK OF AMERICA COMPANY
                                                         Primary Account: [RedactedJ45z5


NINA FISCHMAN TTEE
U/A DTD 01/15/2020
                                                   •     WEAL TH MANAGEMENT REPORT                                                                        October 31, 2020 · November 30, 2020
BY NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                          PORTFOLIO SUMMARY
                                                          Net Portfolio Value
                                                          Your assets
                                                                                                                   November 30
                                                                                                                $[RedactedJ,841.93
                                                                                                                $[Redacted] ,841,93
                                                                                                                                                       October 30
                                                                                                                                                    $1,760,509.92
                                                                                                                                                    $1,760,509.92
                                                                                                                                                                           Month Change
                                                                                                                                                                           $137,332.01
                                                                                                                                                                           $137,332.01
                                                                                                                                                                                           ..
                                                          Your liabilities
                                                          Your Net Cash Flow (Inflows/Outflows)                     ($6,467.09)                      ($19,527.25)
                                                          Securities You Transferred In/Out                                                                $94.82
If you have questions on your statement,                      Subtotal Net Contributions                            ($6,467.09)                      ($19,432.43)
call 24~Hour Assistance:
                                                          Your Dividends/Interest Income                             $1,324.23                           $408.60
(800) MERRILL                                             Your Market Gains/(Losses)                               $142,474.87                       ($53,161.69)
(800) 637-7455                                                 Subtotal Investment Earnings                        $143, 799. 10                     ($52,753.09)

Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
301 TRESSER BLVD 10TH FL
STAMFORD CT     06901
alexander.fischman@ml.com                                  Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-234-6381
                                                                                            _J                           ~
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
                                                            ~ I,:_ @J
                                                             73J
                                                                   1.57
                                                                             l_ 1,;2J   L!_.~
                                                                                                   ,L
                                                                                             ~-----L!..,!g_-
                                                                                                                --toT:

                                                                                                                         -
                                                                                                                ~ -=~--t_1.§l1        1,Z§J
                                                                                                                                              ~gl
                                                                                                                                              -•

at the top of the screen once you log in.


                                                            2/20     3/20    4/20       5/20    6/20    7 /20   8/20     9/20    10/20 11 /20

DOWNSIZE YOUR DOCUMENTS
Declutter with Online Delivery. Go paperless today. Visit mymerrill.com to enroll.



Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "MerrUI'') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oraUon BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products:      Are Not FDIC Insured    Are Not Bank Guaranteed               Ma Lose Value

+
007                                                                                                      4709                                                                             1 of 16
                                                                              Primary Account: [Redact~ 14625                                                 24-Hour Assistance: (800) MERRILL


•     YOUR PORTFOLIO REVIEW                                                                                                                                   October 31, 2020 - November 30, 2020


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not

                                                                                                                                      I ,
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value      Allocation         $2.179
                                                                                                          $1,osg
                                                                                                                   ~                   Ill               I•
                                                                                                                            1111111            1111111             111111 ...,
                                 D    Equities                      1,674,361.62           88.22%             $0        I      I        I         I       :         I      '     '       I
                                                                                                                       Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 D    Cash/Money                      223,480.31           11.78%
                                      Accounts                                                                                                           This Report                    Year To Date
                                      TOTAL                       $[Redactedl,841.93         100%             Tax-Exempt Interest
                                                                                                              Taxable Interest                                      14.98                       1,369.24
                                                                                                              Tax-Exempt Dividends
                                                                                                              Taxable Dividends                                  1,309.25                     12,173.63
                                                                                                              Total                                             $1,324.23                    $13,542.87

                                                                                                                Your Estimated Annual Income                                                 $10,0,9.53



       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                              % of                                                                                                     Previous
                                                            Current Value                 Portfolio                                          This Report                 Last Report                   Year End
       +PREFERRED DEPOSIT                                    195,465.00                   10.29%      S&P 500                                  3621.63                         3269.96                 3230.78
          +FDIC INSURED NOT SIPC COVERED                                                              Three-Month Treasury Bills                  .07%                                .09%               1.54%
       AMAZON COM INC COM                                    186,914.36                    9.84%      Long-Term Treasury Bonds                   1.57%                               1.66%               2.39%
       APPLE INC                                             170,772.85                    8.99%      One-Month UBOR                                     .15%                         .14%               1.78%
       INVESCO QQQ TR SER 1                                  169,066.69                    8.90%      NASDAQ                                  12198.74                     10911.59                    8972.61
       MORGAN STANLEY INSTL FD                               162,348.43                    8.55%




+
007                                                                                                    4709                                                                                                 2of 16
                                                                                                                                                                 MERRI LL~.
                                                                                                                                                                 A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                            Account Number:            [Redact~ 14625                      24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/ A DTD 07/15/2020
                                                                                                                       Net Portfolio Value:                                           $[Redacted]   ,841.93
      BY NINA FISCHMAN                                                                                                 Your Financial Advisor:
      703 CARLYLE ST                                                                                                   ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                                           301 TRESSER BLVD 10TH FL
                                                                                                                       STAMFORD CT      06901
                                                                                                                       alexander.fischman@ml.com


•     CMA® FOR TRUST ACCOUNT
      This account is enrolled ln the Merrill Lynch Investment Advisory Program
                                                                                                                       1-800-234-6381


                                                                                                                                                               October 37, 2020 - November 30, 2020

                                                                This Statement                          Year to Date     ASSETS                                  November30                          October 30

      ii!li~~,~!1ij~%f@f~i1'·.•. -·.•· -                       ~~;i~;~~;~~                .., .                          Cash/Money Accounts
                                                                                                                         Fixed Income
                                                                                                                                                                  223,480.31                        481,300.61

      Total Credits                                                     1,324.23                         88,651.17       Equities                               1,282,945.19                        892,671.29
      Total Debits                                                     (6,467.09)                      (508,910.44)      Mutual Funds                             391,416.43                        386,538.02
      Securities You Transferred In/Out                                                               1,899,062.48       Options
      Market Gains/(Losses)                                         142,474.87                          419,038.72       Other

      ;ii§i~§:r~~j~ij1ltl¼~.R)i'. f            1              ;1~[Redacied]l~j;J~~lii}{;,'.]i:i:                             Subtotal (Long Portfolio}         ""'"'•,841.93                   1,760,509.92
                                                                                                                         TOTAL ASSETS                         $[Rodoctoo[,841.93              $1,760,509.92


                                                                                                                         LIABILITIES
                                                                                                                         Debit Balance
                                                                                                                         Short Market Value
                                                                                                                         TOTAL LIABILITIES
                                                                                                                         NET PORTFOLIO VALUE                  $!Redacted]   ,841.93           $1,760,509.92




      •
       -      . ·=         This statement is eligible for online delivery. Go to mf.comlgopaperless or scan
      ~-= -                this code with your phone's camera to get started.
      ~              -__



      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
+     Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

007                                                                                                                                  4709                                                                  3of16
NINA FISCHMAN TTEE                                       Account Number: [Redacled]4625                                       24-Hour Assistance: (800) MERRILL



CMA®FORTRUSTACCOUNT                                                                                                          October 31, 2020 - November 30, 2020


CASH FLOW                             This Statement     Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts            $481,300.61                              * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                           include asset categories less than 1 %; includes the categorical values for the
                                                                                  underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                         Allocation
Other Credits                                              75,108.30                                       D     Equities                       88.22%
      Subtotal                                             75,108.30
                                                                                                            D    Cash/Money                     11.78%
DEBITS                                                                                                           Accounts
Electronic Transfers                     (5,000.00)     (406,500.00)                                             TOTAL                            100%
Margin Interest Charged
Other Debits                                              (87,297.25)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                  (1,467.09)       (15,113.19)
      Subtotal                           (6,467,09)     (508,910.44)
Net Cash Flow                           ($6,467.09)    ($433,802.14)

OTHER TRANSACTIONS
Dividends/Interest Income                 1,324.23         13,542.87
Dividend Reinvestments                   (1,309.25)       (11,995.23)
Security Purchases/Debits              (329,117.65)    (1,663,260.02)
Security Sales/Credits                   77,749.46      2,318,994.83
Closing Cash/Money Accounts            $223,480,31                              DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                            Mail                   Online Delivery_
Fees Included in Transactions Above                                             Statements                                   X
                                                                                Performance Reports                          X
Commissions/Tradin.9. Fees                    (0.60)          (33.61)
                                                                                Trade Confirms                               X
                                                                                Shareholders Communication                   X
                                                                                Prospectus                                                                X
                                                                                Service Notices                              X
                                                                                Tax Statements                               X




+
007                                                                                          4709                                                                     4 of 16
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [RedactedJ4525



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                       October 31, 2020 - November 30, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                      31,296                         39,943               .01                      0.44                        28,013
    Bank of America CA, N.A.                                                         0                         1,192               .01                      0.01                             1
    TOTAL ML Bank Deposit Program                                              31,296                                                                       0.45                        28,014


                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                     450,003                        342,198               .05                     14.53                       195,465
    TOTAL Preferred Deposit                                                   450,003                                                                      14.53                       195,465




+

007                                                                                                                     4709                                                               5 of 76
